       Case 5:16-cv-06370-EJD Document 342 Filed 09/30/19 Page 1 of 63



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC
 9

10

11                            UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA
13

14                                                   Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
15 Orion Telescopes & Binoculars ®, a California     PLAINTIFF OPTRONIC
   corporation,                                      TECHNOLOGIES, INC.’S CORRECTED
16                                                   EXHIBIT LIST
                 Plaintiff,
17                                                   Compl. Filed:         Nov. 1, 2016
          v.                                         First Am. Compl.: Nov. 3, 2017
18                                                   Final Pretrial Conf.: Oct. 10, 2019
   NINGBO SUNNY ELECTRONIC CO., LTD.,                Trial Date:           Oct. 15, 2019
19 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1 - 25,
20
                 Defendants.
21

22

23

24

25

26

27

28

                                                                Case No.: 5:16-cv-06370-EJD-VKD
                 PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S CORRECTED EXHIBIT LIST
        Case 5:16-cv-06370-EJD Document 342 Filed 09/30/19 Page 2 of 63



 1         Pursuant to the Court’s Order of September 27, 2019 (ECF No. 334), Plaintiff Optronic

 2 Technologies, Inc. files its Corrected Exhibit List, attached hereto as Appendix A.

 3

 4 Dated: September 30, 2019                            Respectfully Submitted,

 5                                                      BRAUNHAGEY & BORDEN LLP

 6
                                                        By:    /s/ J. Noah Hagey
 7                                                             J. Noah Hagey, Esq.
 8                                                      Attorneys for Plaintiff OPTRONIC
                                                        TECHNOLOGIES, INC. d/b/a Orion
 9                                                      Telescopes & Binoculars ®
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              1                  Case No.: 5:16-cv-06370-EJD-VKD
                  PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S CORRECTED EXHIBIT LIST
                         Case 5:16-cv-06370-EJD Document
                                                    APPENDIX342
                                                             A  Filed 09/30/19 Page 3 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                              Beginning Bates /   Ending Bates
Number                                   Witness                                                                   Location
1000                                                     Intentionally Left Blank
1001    12/10/2013                       Anderson,       Email from David Shen to Laurence Huen, Sylvia Shen, NSE00073833              NSE00073833
                                         Chiu, Ni,       Dave Anderson, Paul Roth, Peter Ni, James Chiu
                                         Lupica, Aniceto

1002    12/10/2013                       Anderson,       Email from David Shen to Laurence Huen, Sylvia Shen, NSE00073833              NSE00073833
                                         Chiu, Ni,       Dave Anderson, Paul Roth, Peter Ni, James Chiu
                                         Lupica, Aniceto

1003    2/27/2014                        Anderson,       Email from Dave Anderson to Peter Ni; cc: Laurence        NSE2222696          NSE2222696
                                         Chiu, Ni,       Huen
                                         Lupica, Aniceto Subject: Mexico Visit
                                                         Declaration of Thomas Shou certifying translations

1004    2/27/2014                        Ni, Aniceto,   Email from Dave Anderson to Peter Ni; cc: Laurence         NSE2222696          NSE2222696
                                         Anderson, Chiu Huen
                                         Lupica         Subject: Mexico Visit
                                                        Declaration of Thomas Shou certifying translations

1005    9/6/2018                         Chiu             Plaintiff’s Amended Notice of Rule 30(b)(6) Deposition
                                                          to Ningbo Sunny electronics Co., LTD.

1006    9/6/2018                         Anderson,       Translation for reference of “Deposition Subject
                                         Chiu, Ni,       Matter,” in accordance with “Plaintiff's Amended
                                         Lupica, Aniceto Notice of Rule 30(b)(6) Deposition to Ningbo Sunny
                                                         Electronic Co., Ltd.”

1007    8/21/2012                        Moreo, Chiu,     Email from Joyce Huang to Peter Moreo
                                         Ni, Lupica,      Subject: Re: Orion Follow Up
                                         Aniceto          Attachment(s): Ningbo Order -2012xls-1 .xls

1008    8/21/2012                        Moreo, Chiu,     Email from Joyce Huang to Peter Moreo
                                         Ni, Lupica,      Subject: Re: Orion Follow Up
                                         Aniceto          Attachment(s): Ningbo Order -2012xls-1 .xls

1009    6/4/2014                         Chiu, Ni,       Email from David Shen to Joyce Huang and James            NSE00073824         NSE00073826
                                         Lupica, Aniceto Chiu
                                                         Subject: Re: Re:Re:Re:Fw: Hayneedle

1010    4/20/2018                        Aniceto          Defendant Meade Instruments, Corp.'s Supplemental
                                                          Response to Plaintiff Optronic Technologies, Inc.'s
                                                          Special Interrogatories, Set One

1011    6/19/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu, NSE2222572              NSE2222572
                                         Lupica, Aniceto Laurence Huen
                                                         Subject: Joe Lupica

1012                                                      Bryan Cogdell LinkedIn Profile
                                                                                                                   OTB03708084         OTB03708085
1013    2/16/2014                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: David Shen            NSE2696201          NSE2696203
                                         Lupica, Aniceto Subject: Europe distributors

1014    12/9/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                           NSE2701020          NSE2701023
                                         Lupica, Aniceto Subject: Work agenda of Dec. 8
                                                         Attachment(s): Work agenda of Dec. 8

1015    6/11/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu NSE2682844               NSE2682847
                                         Lupica, Aniceto Subject: Indication of Interest
                                                         Attachment(s): Indication of Interest.doc


1016    10/14/2013                       Chiu, Ni,       Email from Peter Ni to David Shen                         NSE2232733          NSE2232733
                                         Lupica, Aniceto Subject: Japanese Distributor

1017    10/6/2013                        Chiu, Ni,       Email from Peter Ni to David Shen                         NSE2686942          NSE2686974
                                         Lupica, Aniceto Subject: Fw: Data regarding Meade's current situation




                                                                    Page 1 of 61
                         Case 5:16-cv-06370-EJD Document
                                                    APPENDIX342
                                                             A  Filed 09/30/19 Page 4 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                               Beginning Bates /   Ending Bates
Number                                   Witness                                                                   Location
1018    2/23/2017                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                           NSE2701088          NSE2701091
                                         Lupica, Aniceto Subject: Work agenda of February 23
                                                         Attachment(s): Work agenda of February 23

1019    11/13/2014                       Chiu, Ni,       Email from James Chiu to Joyce Huang                      NSE00074942         NSE00074944
                                         Lupica, Aniceto Subject: Re: Fw: Suzhou Synta's accessories.xls
                                                         Attachment(s): Suzhou Synta's accessories.xls

1020    8/17/2014                        Chiu, Ni,       Email from Michael Sun to Director Ni, David Shen,        NSE2228752          NSE2228759
                                         Lupica, Aniceto Shen Wenzhong (Jason)
                                                         Subject: Re: Regarding if the price of electronic parts
                                                         for LS models is suitable

1021    1/20/2015                        Chiu, Ni,       Email from James Chiu to President Liu and Peter Ni; NSE2231098               NSE2231110
                                         Lupica, Aniceto cc: Yang Pengyi, Lou Jijun, Sun Peijun, Wu Huanquan,
                                                         Lu Guoneng
                                                         Subject: The costs of moldy backpacks
1022    5/21/2015                        Chiu, Ni,       Email from James Chiu to David Shen, Peter Ni, syf, NSE2228764                NSE2228767
                                         Lupica, Aniceto Sylvia Shen, Synta
                                                         Subject: Re: Fwd: TACSO: Regarding Celestron
                                                         distribution
1023    5/21/2015                        Chiu, Ni,       Email from James Chiu to David Shen, Peter Ni, syf, NSE2228768                NSE2228771
                                         Lupica, Aniceto Sylvia Shen, Synta
                                                         Subject: Re: Fwd: TACSO: Regarding Celestron
                                                         distribution

1024    1/2/2017                         Chiu, Ni,       Email from Wu Rujun to Peter Ni                           NSE2701024          NSE2701025
                                         Lupica, Aniceto Subject: Work agenda of Jan. 2
                                                         Attachment(s): Work agenda of Jan. 2

1025    2/13/2017                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                           NSE2701080          NSE2701083
                                         Lupica, Aniceto Subject: Work agenda of February 13
                                                         Attachment(s): Work agenda of February 13

1026    10/29/2014                       Moreo            Meeting Minutes - Shunho                                 OTB01069766         OTB01069783


1027    11/12/2013                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                   NSE00015507         NSE00015508
                                         Lupica, Aniceto Subject: fwd: proposed promo
                                                         Attachment(s): proposed promo activity 11-12-13.xls

1028    2/18/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                   NSE00886894         NSE00886896
                                         Lupica, Aniceto Subject: Re: Weekly cash plan

1029    2/18/2014                        Chiu, Ni,       Email from Victor Aniceto                             NSE00886885             NSE00886885
                                         Lupica, Aniceto Subject: Discussion on European Distribution and 2014
                                                         FY budget

1030    6/4/2015                         Chiu, Ni,       Email from Gary Creason to Victor Aniceto                 NSE00008872         NSE00008877
                                         Lupica, Aniceto Subject: FW: RE: Dobsonian 76mm, 144mm, 130mm
                                                         Attachment(s):
                                                         Dobsonian_Configuration_20150528.xlsx; P&L
                                                         worksheet_Dobsonian_Telescopes_20150604.xlsx

1031    2/18/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                   NSE00013677         NSE00013679
                                         Lupica, Aniceto Subject: Re: Weekly cash plan

1032    4/29/2015                        Chiu, Ni,       Email from Victor Aniceto to Lenora Cabral                NSE00945643         NSE00945643
                                         Lupica, Aniceto Subject: favor

1033    12/8/2014                        Chiu, Ni,       Email from Scott Byrum to Victor Aniceto                  NSE00553573         NSE00553579
                                         Lupica, Aniceto Subject: FW: RE: P428 07545 F/6.3 FOCAL
                                                         REDUCER
                                                         Attachment(s): 2K4-S-135 MEADE.pdf;
                                                         2K4-S-135 PACKING LIST.pdf;
                                                         2K4-S-135 WAYBILL.JPG;
                                                         Sunny P428. pdf




                                                                    Page 2 of 61
                        Case 5:16-cv-06370-EJD Document
                                                   APPENDIX342
                                                            A  Filed 09/30/19 Page 5 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring       Description                                          Beginning Bates /   Ending Bates
Number                                  Witness                                                               Location
1034    6/4/2014                        Moreo            Liu Fan Fang to Peter Moreo; cc: David Shen          OTB03642715         OTB03642715
                                                         Subject: Hayneedle

1035    6/4/2014                        Moreo            Email from James Chiu to Peter Moreo                 OTB03642687         OTB03642687
                                                         Subject: Hayneedle

1036    8/4/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica and Manishi   NSE00015134         NSE00015134
                                        Lupica, Aniceto Gupta
                                                        Subject: Orion

1037    9/19/2016                       Moreo            Wayback Machine Screenshot: “Orion Acquires Optics
                                                         Domains, Expands Holiday Offerings”

1038    9/21/2016                       Chiu, Ni,       Email from Victor Aniceto to Mabel Miao               NSE00014334         NSE00014334
                                        Lupica, Aniceto Subject: [None]

1039    6/14/2014                       Chiu, Ni,       Email from Victor Aniceto to Thomas Baader            NSE00013358         NSE00013361
                                        Lupica, Aniceto Subject: Re: Re-6: IAS

1040    8/21/2014                       Chiu, Ni,       Email from Ryan Chen to Dennis Baldivino            NSE00895798           NSE00895799
                                        Lupica, Aniceto Subject: RE: Monthly Financials
                                                        Attachment(s): Monthly Financial Package Jun14.xlsx

1041    4/25/2016                       Chiu, Ni,       Email from Mabel Miao to Victor Aniceto, Hank Qi,   NSE00003517           NSE00003540
                                        Lupica, Aniceto Peter Ni, James Chiu
                                                        Subject: 2016-04-05 – Orion – Sunny – Manufacturing
                                                        Service agreement-reply from sunny
                                                        Attachment(s): 2016-04-05 – Orion – Sunny –
                                                        Manufacturing Service agreement-reply from
                                                        sunny.docx

1042    1/27/2014                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica               NSE00994193         NSE00994193
                                        Lupica, Aniceto Subject: Visit with the Sunny factory

1043    4/11/2014                       Chiu, Ni,       Email from Joe Lupica to Manishi Gupta, Victor        NSE00872833         NSE00994193
                                        Lupica, Aniceto Aniceto
                                                        Subject: Challenges we have Faced at Meade
                                                        Attachment(s): Challenges at Meade Apr 2014.docx

1044    8/6/2014                        Chiu, Ni,       Email from Joe Lupica to Hank Qi, Hank Qi, Manishi    NSE00852497         NSE00852499
                                        Lupica, Aniceto Gupta, Victor Aniceto
                                                        Subject: Announcement of My Retirement
                                                        Attachment(s): State of Meade Instruments Aug
                                                        2014.pdf

1045    5/29/2002                       Ni, Aniceto,     Article: FTC Authorizes Injunction to Pre-empt Meade Deposition Ex. 45   Deposition Ex. 45
                                        Chiu, Lupica     Instruments’ Purchase of All, or Certain Assets, of
                                                         Tasco Holdings, Inc.’s Celestron International

1046    8/6/2014                        Chiu, Ni,       Email from Joe Lupica to Hank Qi, Manishi Gupta,      NSE00852488         NSE00852489
                                        Lupica, Aniceto Victor Aniceto
                                                        Subject: RE: Announcement of My Retirement


1047    8/13/2014                       Chiu, Ni,       Email from Joe Lupica to Manishi Gupta and Victor     NSE00850199         NSE00850200
                                        Lupica, Aniceto Aniceto
                                                        Subject: FW: Meade Update Sent to Dealers &
                                                        Distributors
1048    8/29/2014                       Chiu, Ni,       Email from Lenora Cabral to Meade Staff               NSE00271764         NSE00271766
                                        Lupica, Aniceto Subject: Mr. Ni’s Letter to Staff
                                                        Attachment(s): Peter’s Letter.pdf

1049    4/8/2016                        Chiu, Ni,       Email from Sara Roe to Connie Tin; cc: Victor Aniceto NSE00315966         NSE00315966
                                        Lupica, Aniceto Subject: Re: Meade Instruments Corp – beneficial
                                                        ownership




                                                                   Page 3 of 61
                         Case 5:16-cv-06370-EJD Document
                                                    APPENDIX342
                                                             A  Filed 09/30/19 Page 6 of 63
                                              Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring        Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1050    4/20/2018                        Any witness       Defendant Meade Instruments, Corp.’s supplemental
                                                           Response to Plaintiff Optronic Technologies, Inc.’s
                                                           Special Interrogatories Set One

1051    12/6/2013                        Chiu, Ni,       Email from Victor Aniceto to Andrew Cheung; cc: Joe NSE00892532             NSE00892533
                                         Lupica, Aniceto Lupica
                                                         Subject: Re: Re Distribution in Asia Pacific and Middle
                                                         East
1052    4/24/2015                        Chiu, Ni,       Email from Victor Aniceto to Scott Byrum                NSE00945972         NSE00945973
                                         Lupica, Aniceto Subject: RE: Tuesday 4/28/2015

1053    3/31/2016                        Ta                Email from Ken Ta to Anne F.                          OTB00255711         OTB00255721
                                                           Subject: [Fwd: Meeting Minutes- Sunny]
                                                           Attachment(s): Sunny Meeting Minutes_KT
                                                           _033116.pdf

1054    4/6/2016                         Peters, Ta        Email from Steve Peters to Jason A.; cc: Ken Ta       OTB01543596         OTB01543596
                                                           Subject: Fw: Business way

1055    11/18/2016                       Moreo,            Email from Peter Moreo to Jason Espinosa              OTB00309723         OTB00309730
                                         Espinosa          Subject: FW: RE: Email from Michael Sun


1056    11/24/2013                       Chiu, Ni,       Email from Ryan Chen to Bowie Li and Kelly Peng; cc: NSE2231245             NSE2231245
                                         Lupica, Aniceto Hank Qi and Peter Ni
                                                         Subject: Schedule for BOI visit

1057    10/27/2013                       Chiu, Ni,       Email from Hanxh to Prof. Jun Chen, Liao          NSE2228489                NSE2228498
                                         Lupica, Aniceto Gang/Sunny, Zhang Yiding, SMGZJ9 He Zonggui; cc:
                                                         Prof. Xionghui Zhou, Yan Bo, Liu Zhongkui/SM
                                                         Market Department, Prof. Zhen Zhao, Cui Zhenshan,
                                                         Peter Ni
                                                         Subject: Re: Discussion on progress

1058    12/12/2013                       Chiu, Ni,       Email from James Chiu to Peter Ni                       NSE2673553          NSE2673555
                                         Lupica, Aniceto Subject: Wage verification

1059    6/2/2015                         Chiu, Ni,       Email from Shen Wenzhong/Synta to Celestron          NSE2227722             NSE2227722
                                         Lupica, Aniceto Hangzhou - Qi Yong and Hank Qi; cc: Sun Yufend,
                                                         Peter Ni, Chen Libin, Yang Pengyi, Xu Wenday
                                                         (Sunny) and David Shen (Suzhou)
                                                         Subject: Meade's Company Plan related to 8", 10" and
                                                         12" main lens cone

1060    10/20/2014                       Chiu, Ni,       Email from Wang Xinli to James Chiu; cc: Peter Ni,      NSE2227962          NSE2227962
                                         Lupica, Aniceto and Chengjie
                                                         Subject: Regarding payment for goods
1061    11/26/2014                       Chiu, Ni,       Email from Wu Rujun to Peter Ni                         NSE2701092          NSE2701099
                                         Lupica, Aniceto Subject: Screenshots of Tmall and Jingdong sales of
                                                         Botong Meade Products
                                                         Subject: Screenshots of Tmall and Jingdong sales of
                                                         Botong Meade Products.doc

1062    8/16/2015                        Chiu, Ni,       Email from Sun Yufeng to Hank Qi; cc: Shen               NSE2230816         NSE2230819
                                         Lupica, Aniceto Wenzhong, Peter Ni, and David Shen
                                                         Subject: Regarding the plan of Synta first supplying the
                                                         Meade 8", 10", and 12" optical mirrors

1063    5/31/2015                        Chiu, Ni,       Email from Michael Li to kxwd, Hank Qi, vickyu; cc:     NSE2228486          NSE2228486
                                         Lupica, Aniceto kljs, kzch, Peter Ni
                                                         Subject: Re: Meade's containers

1064    12/15/2013                       Chiu, Ni,       Email from Ryan Chen to Peter Ni; cc: Hank Qi           NSE2228258          NSE2228259
                                         Lupica, Aniceto Subject: Translation of the e-mail regarding the
                                                         inventory of 5000 BCTO devices




                                                                     Page 4 of 61
                         Case 5:16-cv-06370-EJD Document
                                                    APPENDIX342
                                                             A  Filed 09/30/19 Page 7 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1065    4/27/2015                        Chiu, Ni,       Email from James Chiu to David Shen, Joyce Huang,    NSE2228499          NSE2228499
                                         Lupica, Aniceto Peter Ni, and syf
                                                         Subject: Re: Market strategy of Sunny

1066    10/20/2014                       Chiu, Ni,       Email from James Chiu to ny-keq and Yu Youjun; cc:   NSE2228516          NSE2228516
                                         Lupica, Aniceto Peter Ni and Li Cheng Jie
                                                         Subject: Re: Regarding the goods payment

1067    10/22/2014                       Chiu, Ni,       Email from James Chiu to Shen Guozhong, Lu           NSE2228553          NSE2228553
                                         Lupica, Aniceto Guoneng, Li Chengjie; cc: Peter Ni, Chen Junxiao, Hu
                                                         Zhimao
                                                         Subject: Implementation of new tripods

1068    9/4/2014                         Chiu, Ni,       Email from David Shen to Bian, Chu Wenhe, Hu         NSE00071722         NSE00071722
                                         Lupica, Aniceto Zhimao, Jin Aifang, Liao Canghai, Liu Xiaohai, Shen
                                                         Wenchong, Yu Xufei, Xu Jianchi, James Chiu, Peter Ni
                                                         Subject: ls


1069    2/27/2015                        Chiu, Ni,       Email from Nancy (Synta) to James Chiu; cc: Michael NSE2230794           NSE2230799
                                         Lupica, Aniceto Li and Peter Ni
                                                         Subject: Re: Order for P114.450mm (f/3.95) Paraboloid
                                                         Lens and P130.650mm (f5) Retroreflector

1070                                     Lupica           Joe Lupica LinkedIn Profile
                                                                                                                OTB03708086       OTB03708087
1071    9/29/2013                        Chiu, Ni,       Email from Janes Chiu to Gan Kejun; cc: Ni Jianxin     NSE2230822        NSE2230823
                                         Lupica, Aniceto and Peter Ni
                                                         Subject: Re: About 263 enterprise email
1072    7/20/2015                        Chiu, Ni,       Email from Hank Qi to Liu Shifeng; cc: Yang, Peter Ni, NSE2230831        NSE2230833
                                         Lupica, Aniceto kzqq
                                                         Subject: Re: About the main mirrors of SMT90

1073    6/19/2013                        Chiu, Ni,       Email from Steve Murdock to Lenora Cabral            NSE00009193         NSE00009193
                                         Lupica, Aniceto Subject: FW: DUE DILIGENCE: SUNNY
                                                         ELECTRONICS

1074    1/27/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica              NSE00994193         NSE00994193
                                         Lupica, Aniceto Subject: visit with the Sunny factory

1075    4/11/2014                        Chiu, Ni,       Email from Joe Lupica to Manishi Gupta to Victor     NSE00872833         NSE00872837
                                         Lupica, Aniceto Aniceto
                                                         Subject: Challenges we have Faced at Meade
                                                         Attachment(s): Challenges at Meade Apr 2014.docx

1076    8/23/2013                        Chiu, Ni,       Letter from Jason R. Schendel to Bradford Bartels NSE00001249            NSE00001294
                                         Lupica, Aniceto (FINRA)
                                                         Re: Review of Trading in MEADE INSTRUMENS
                                                         CORP. (“MEADE”) FINRA Matter No. 20130376463


1077    7/26/2013                        Experts; Moreo Securities and Exchange Commission Schedule 13D
                                                        MEADE INSTRUMENTS CORP.

1078    3/29/2002                        Experts; Moreo Article: FTC Authorizes Injunction to Pre-empt Meade
                                                         Instruments' Purchase of All, or Certain Assets, of
                                                         Tasco Holdings, Inc.'s Celestron of Tasco Holdings,
                                                         Inc.'s Celestron
                                                         lnternational
1079    10/28/2013                       Chiu, Ni,       Email from Lenora Cabral to Laurence Huen; cc: Joe NSE00529800           NSE00529803
                                         Lupica, Aniceto Lupica and Lenora Cabral
                                                         Subject: FW: Customs Bond Signatures
                                                         Attachment(s): Customs Bond Signature Pages.pdf

1080    9/23/2013                        Chiu, Ni,       Email from Laurence Huen to Samuel Leung; cc: James NSE02150097          NSE02150097
                                         Lupica, Aniceto Chiu, Joe Lupica
                                                         Subject: Re: Meade




                                                                    Page 5 of 61
                         Case 5:16-cv-06370-EJD Document
                                                    APPENDIX342
                                                             A  Filed 09/30/19 Page 8 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1081    10/25/2013                       Chiu, Ni,       Email from Judy Mak to Lenora Cabral                    NSE00009497         NSE00009499
                                         Lupica, Aniceto Subject: Re: Meade Instruments Corp.- Executive
                                                         Travel Needs

1082    10/25/2013                       Chiu, Ni,       Email from Joe Lupica to James Chiu                     NSE02164074         NSE02164074
                                         Lupica, Aniceto Subject: Victor Aniceto

1083    1/12/2016                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                 NSE00927264         NSE00927265
                                         Lupica, Aniceto Subject: RE: U.S wholesale Telescope Sales

1084    6/23/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                 NSE00015185         NSE00015185
                                         Lupica, Aniceto Subject: Re: Walmart

1085    11/12/2013                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                 NSE00015507         NSE00015509
                                         Lupica, Aniceto Subject: Fwd: proposed promo
                                                         Attachment(s): proposed promo activity 11-12-13.xls

1086    2/18/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                 NSE00886894         NSE00886896
                                         Lupica, Aniceto Subject: Weekly cash plan

1087    2/18/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                 NSE00013677         NSE00013679
                                         Lupica, Aniceto Subject: Weekly cash plan

1088    2/18/2014                        Chiu, Ni,       Email from Victor Aniceto to Joe Lupica; cc: Hank Qi NSE00886885            NSE00886885
                                         Lupica, Aniceto Subject: Discussion on European Distribution and 2014
                                                         FY budget

1089    10/25/2013                       Chiu, Ni,       Email from Joe Lupica to James Chiu                     NSE00072697         NSE00072697
                                         Lupica, Aniceto Subject: RE: Victor Aniceto

1090    8/29/2014                        Chiu, Ni,       Email from Lenora Cabral to Meade Staff                 NSE00271764         NSE00271766
                                         Lupica, Aniceto Subject: Mr. Ni's Letter to Staff
                                                         Attachment(s): Peter's letter.pdf

1091    8/6/2014                         Chiu, Ni,       Email from Joe Lupica to Hank Qi, Manishi Gupta, and NSE00852488            NSE00852489
                                         Lupica, Aniceto Victor Aniceto
                                                         Subject: RE: Announcement of My Retirement

1092    8/7/2014                         Chiu, Ni,       Email from Hank Qi to Joe Lupica                        NSE00205383         NSE00205384
                                         Lupica, Aniceto Subject: RE: Announcement of My Retirement

1093    6/5/2018                         Lupica           Letter from Leo Casseria to Noah Hagey, Matt Borden,
                                                          and Ron Fisher
                                                          Re: Optronic Technologies, Inc. v. Ningbo Sunnv
                                                          Electronic Co., Ltd., Case No. 16-6370; Defendants'
                                                          Document Production No. 9.

1094    8/13/2014                        Chiu, Ni,       Email from Joe Lupica to Manishi Gupta and Victor       NSE00850199         NSE00850200
                                         Lupica, Aniceto Aniceto
                                                         Subject: FW: Meade Update Sent to Dealers &
                                                         Distributors
1095    10/28/2013                       Chiu, Ni,       Email from James Chiu to Joe Lupica                     NSE02154866         NSE02154867
                                         Lupica, Aniceto Subject: Re:Re: Greg Bregg

1096    10/24/2016                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica                 NSE00014294         NSE00014294
                                         Lupica, Aniceto Subject: RE: Celestron Financial Info

1097    8/21/2014                        Peters, Moreo, Email from Steve Peters to Nancy (Synta); cc: Peter      OTB02738941         OTB02738941
                                         Ta             Moreo and Ken Ta
                                                        Subject: For David and Michael: Proposed Orion
                                                        meeting with Synta

1098    8/21/2014                        Peters; Chiu,    Email from Steve Peters to Joyce Huang; cc: James      OTB02738944         OTB02738944
                                         Ni, Lupica,      Chiu and Ken Ta
                                         Aniceto          Subject: Proposed Orion meeting with Sunny




                                                                    Page 6 of 61
                         Case 5:16-cv-06370-EJD Document
                                                    APPENDIX342
                                                             A  Filed 09/30/19 Page 9 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1099    10/17/2014                       Chiu, Ni,       Email from Nancy (Synta) to James Chiu, syf, Li         NSE2230886          NSE2230887
                                         Lupica, Aniceto Chengjie, Jin Qianna, Ouyang
                                                         Subject: Re: Price setting of Suzhou LX70

1100    1/18/2015                        Chiu, Ni,       Email from Shen Wenzhong (Synta) to Hank Qi; cc:        NSE2230599          NSE2230599
                                         Lupica, Aniceto Sun Yufeng, David Shen (Suzhou), Peter Ni, Cai
                                                         Chengfeng, and Li Daming, and Chen Libin
                                                         Subject: Confirm - emergency

1101    3/29/2015                        Chiu, Ni,       Email from Nancy (Synta) to James Chiu, kqrj; cc:       NSE2228182          NSE2228182
                                         Lupica, Aniceto Peter Ni
                                                         Subject: Payment for goods due

1102    10/14/2013                       Chiu, Ni,       Email from Ryan Chen to Peter Ni; cc: Joe Lupica        NSE2230209          NSE2230209
                                         Lupica, Aniceto Subject: Japanese Distributor

1103    10/10/2016                       Chiu, Ni,       Email from Bao to Ningbo Sunny, Li Chengjie, Lou        NSE2668914          NSE2668916
                                         Lupica, Aniceto Jijun, Lu Guoneng, James Chiu, Sun Peijun, Wu
                                                         Huanquan, Engineer Yang
                                                         Subject: Regarding the 32045 description mistake on
                                                         the external carton box


1104    1/13/2017                        Chiu, Ni,       Email from Cynthia Li to Peter Ni; cc: Victor Aniceto   NSE2243576          NSE2243576
                                         Lupica, Aniceto

1105    12/17/2013                       Chiu, Ni,       Email from James Chiu to Peter Ni and Mabel Miao        NSE2666600          NSE2666605
                                         Lupica, Aniceto Subject: Fwd: Re: Follow Up

1106    12/24/2013                       Chiu, Ni,       Email from Hangzhou Astronomy Science and            NSE2229463             NSE2229465
                                         Lupica, Aniceto Technology - Qi Yong to Peter Ni
                                                         Subject: Work Report
                                                         Attachment(s): Meade Payroll Budget.xls; Work Report
                                                         for Dec. 23

1107    10/15/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni and David Shen; NSE2230982             NSE2230983
                                         Lupica, Aniceto cc: Sylvia Shen and Jack Chen

1108    3/27/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                         NSE2701063          NSE2701079
                                         Lupica, Aniceto Subject: Work agenda of March 27
                                                         Attachment(s): Work agenda of March 27.doc;
                                                         Hangzhou Astronomy Science Co. Ltd. - Work diary
                                                         summary of department head and deputy section chief

1109    2/22/2017                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                         NSE2701084          NSE2701087
                                         Lupica, Aniceto Subject: Work agenda of February 23
                                                         Attachment(s): Work agenda of February 23.doc

1110    12/4/2013                        Moreo            Email from Mary Ann Caballo to Nancy (Synta); cc:      OTB03554031         OTB03554033
                                                          Peter Moreo
                                                          Subject: Re: Car Pick Up for Peter Moreo - January
1111    5/26/2013                        Moreo            Email from Liu Fan Fang to Peter Moreo                 OTB01219587         OTB01219588
                                                          Subject: Peter's trip to China

1112    3/27/2014                        Chiu, Ni,       Internal Daily Work Report of the Sales Department      NSE2701068          NSE2701069
                                         Lupica, Aniceto

1113    8/18/2014                        Chiu, Ni,       Email from Hank Qi to Sun Yufeng; cc: Peter Ni and      NSE2251744          NSE2251747
                                         Lupica, Aniceto David Shen
                                                         Subject: About appropriateness of the price of
                                                         electronics parts of LS machines

1114    4/22/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                         NSE2701041          NSE2701044
                                         Lupica, Aniceto Subject: Work agenda of April 23
                                                         Attachment(s): Work agenda of April 23




                                                                    Page 7 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 10 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1115    11/20/2013                       Chiu, Ni,       Email from James-Junwen Chiu to mabelmiao             NSE02028905         NSE02028907
                                         Lupica, Aniceto Subject: Attention: Nancy - Letter of Invitation ;
                                                         Attachments: manishi invitation letter.doc

1116    12/4/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                       NSE2701016          NSE2701019
                                         Lupica, Aniceto Subject: Work agenda of Dec. 4
                                                         Attachment(s): Work agenda of Dec. 4

1117                                     Ni, Aniceto,    Lonnie Wege LinkedIn Profile
                                         Chiu, Lupica                                                             OTB03708088      OTB03708090
1118    6/29/2015                        Chiu, Ni,       Email from Shen Wenzhong (Synta) to Hank Qi; cc:         NSE2227317       NSE2227318
                                         Lupica, Aniceto Sun Yufeng, Xu Jianchi, Yang Pengyi, Xu Wenday
                                                         (Sunny), Peter Ni, David Shen (Suzhou), Chen Libin
                                                         Subject: Re: the plan of Synta first supplying Meade 8",
                                                         10" and 12" optical mirrors

1119    1/2/2016                         Chiu, Ni,       Daily Work Report of Hangzhou Astronomy Science       NSE2701025          NSE2701027
                                         Lupica, Aniceto Co., Ltd

1120    10/13/2014                       Chiu, Ni,       Email from Hank Qi to Mabel Miao to Peter Ni          NSE2227463          NSE2227463
                                         Lupica, Aniceto Subject: Director Ni's e-mail

1121    1/22/2014                        Chiu, Ni,       Daily Work Report of Hangzhou Astronomy Science       NSE2701029          NSE2701030
                                         Lupica, Aniceto Co., Ltd

1122    2/13/2017                        Chiu, Ni,       Daily Work Report of Hangzhou Astronomy Science       NSE2701081          NSE2701083
                                         Lupica, Aniceto Co., Ltd

1123    4/20/2018                        Shou             Declaration of Thomas Shou certifying translations
                                                                                                               OTB03708091         OTB03708117
1124    5/4/2018                         Shou             Declaration of Thomas Shou certifying translations
                                                                                                              OTB03708118          OTB03708157
1125    11/19/2013                       Chiu, Ni,       Email from Laurence Huen to Paul Roth; cc: Dave      NSE00058480          NSE00058481
                                         Lupica, Aniceto Anderson, Laurence Huen, Peter Ni, James Chiu, Mabel
                                                         Miao
                                                         Subject: confirm wiring instructions to Ningbo Sunny

1126    12/23/2014                       Chiu, Ni,       Email from Mabel Miao to Hank Qi; cc: Peter Ni        NSE2230536          NSE2230538
                                         Lupica, Aniceto Subject: Weekly Report of cash
                                                         Attachment(s): Weekly report of cash.xlsx

1127    6/20/2014                        Chiu, Ni,       Email from Sun Yufeng to Hank Qi; cc: David Shen,     NSE2228639          NSE2228641
                                         Lupica, Aniceto Peter Ni
                                                         Subject: Re: Re: Re: Purchase of Meade products

1128    6/24/2014                        Chiu, Ni,       Email from Gavin He (Sunny Mould) to Chairman         NSE2231452          NSE2231454
                                         Lupica, Aniceto Wang and Peter Ni
                                                         Subject: A request from Gavin He

1129    6/25/2014                        Chiu, Ni,       Email from James Chiu to Director Lu, Lu Guoneng, NSE2228460              NSE2228461
                                         Lupica, Aniceto Lou Jijun, Sun Peijun, Zheng Jianjiong, Wu Huanquan,
                                                         Peter Ni, Yang Pengyi, Yang Lingling
                                                         Subject: Re: Issue of surface quality with LCM 31150

1130    6/25/2014                        Chiu, Ni,       Email from Shen Wenzhong (Synta) to Hugo              NSE2230057          NSE2230057
                                         Lupica, Aniceto (Belgium); cc: Joyce Huang, Sun Yufeng, Han Yan,
                                                         David Shen (Suzhou), Peter Ni, Li Daming, Chen
                                                         Junxiao
                                                         Subject: Pick-up arrangement

1131    6/29/2014                        Chiu, Ni,       Email from James Chiu to David Shen and Peter Ni      NSE00075611         NSE00075612
                                         Lupica, Aniceto Subject: Re: Bushnell

1132    7/2/2014                         Chiu, Ni,       Email from Michael Sun to Hank Qi; cc: Peter Ni and   NSE2228674          NSE2228677
                                         Lupica, Aniceto David Shen
                                                         Subject: Re: Process Problem




                                                                    Page 8 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 11 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                                Beginning Bates /   Ending Bates
Number                                   Witness                                                                    Location
1133    7/11/2014                        Chiu, Ni,       Email from Danny Chen (OB Optics) to Hank Qi; cc:          NSE2228772          NSE2228782
                                         Lupica, Aniceto Peter Ni and David Shen
                                                         Subject: Re: Production of Cut-off Filters

1134    8/15/2014                        Chiu, Ni,       Email from Sun Yufeng (Synta) to Hank Qi; cc: Peter NSE2228642                 NSE2228648
                                         Lupica, Aniceto Ni, David Shen, Shen Wenzhong
                                                         Subject: Re: Regarding the price appropriateness of LS
                                                         machines' electronic parts

1135    8/22/2014                        Chiu, Ni,       Email from James Chiu to ny-keq; cc: Peter Ni, Li          NSE2228572          NSE2228572
                                         Lupica, Aniceto Chengjie, Yu Youjun
                                                         Subject: Re: Goods payment

1136    8/22/2014                        Chiu, Ni,       Email from Sun Yufeng to Hank Qi; cc: Peter Ni and NSE2228659                  NSE2228667
                                         Lupica, Aniceto David Shen
                                                         Subject: Re: Regarding the price appropriateness of LS
                                                         machines' electronic parts
1137    12/29/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                   NSE00073983             NSE00073983
                                         Lupica, Aniceto Subject: credit

1138                                     Redman           CFE Qualifications | Association of Certified Fraud
                                                          Examiners
                                                                                                                    OTB03708158         OTB03708160
1139    7/18/2018                        Redman           Transcript of Proceedings - Dkt. 99 in United States of
                                                          America v. Matsuo Electric Company Limited, Case
                                                          No. 17-cr-00073
                                                                                                              OTB03708161               OTB03708244
1140    5/24/2016                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: Wu Rujan and DN NSE2230928                 NSE2230930
                                         Lupica, Aniceto Zhang
                                                         Subject: Financial statement of Meade for April
                                                         Attachment(s): Operating expenses of Mexican factory
                                                         for April 2017; Financial statement (April)

1141    11/11/2012                       Chiu, Ni,       Email from Hank Qi (Hangzhou Astronomic                    NSE2229629          NSE2229631
                                         Lupica, Aniceto Technology Co. Ltd.) to Peter Ni
                                                         Subject: Inventory Problem
                                                         Attachment(s): Reflections on company inventory
                                                         management

1142    7/25/2014                        Chiu, Ni,       Email from Hank Qi to David Shen; cc: Peter Ni      NSE2230140                 NSE2230143
                                         Lupica, Aniceto Subject: Color of the new lens cone
                                                         Attachment(s): LX200_12in_Frontleft_fuii_Biack.jpg;
                                                         LX200_12in_Frontleft_fuii_Grey.jpg; LX200_
                                                         12in_Frontleft_fuii_White.jpg

1143    11/9/2014                        Chiu, Ni,       Email from Saly (Synta) to Wu Rujun                        NSE2230363          NSE2230364
                                         Lupica, Aniceto Subject: Celestron Hangzhou: sales in 2014
                                                         Attachment(s): Sales of Celestron Hangzhou in 2014

1144    4/15/2015                        Chiu, Ni,       Email from Hank Qi to kxwd; cc: Vickyu, Mabel Miao, NSE2230369                 NSE2230369
                                         Lupica, Aniceto Peter Ni
                                                         Subject: Standard parts purchase quantity
                                                         Attachment(s): Standard parts purchase quantity

1145    3/22/2016                        Chiu, Ni,       Email from Hank Qi to kxwd, Vickyu, Mabel Miao; cc: NSE2230371                 NSE2230371
                                         Lupica, Aniceto Peter Ni
                                                         Subject: Purchase list of standard parts
                                                         Attachment(s): Purchase list of standard parts(1)

1146    11/14/2013                       Chiu, Ni,       Email from Ryan Chen to Peter Ni, Laurence Huen, Joe NSE2228265                NSE2228265
                                         Lupica, Aniceto Lupca
                                                         Subject: Items purchased and sold to Botong
                                                         Attachment(s): List of products sold by BCTO; list of
                                                         products purchased by BCTO.xls




                                                                    Page 9 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 12 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                        Beginning Bates /   Ending Bates
Number                                   Witness                                                            Location
1147    12/21/2014                       Chiu, Ni,       Email from James Chiu to Joyce Huang; cc: Dong     NSE02192770         NSE02192771
                                         Lupica, Aniceto Yongxue
                                                         Subject: Fw: Synta Payment list 20141217
                                                         Attachment(s): Synta Payment list 20141222.xls

1148    12/19/2014                       Chiu, Ni,       Email from Joyce Huang to James Chiu               NSE00074502         NSE00074503
                                         Lupica, Aniceto Subject: Fw: Synta Payment list 20141217

1149    3/6/2017                         Chiu, Ni,       Email from Victor Aniceto to Peter Ni              NSE2231868          NSE2231868
                                         Lupica, Aniceto Subject: Fwd: Summary of the 2017 fiscal year

1150                                     Anderson         LinkedIn: Dave Anderson

1151    9/20/2013                        Chiu, Ni,       Email from Paul Roth to Peter Ni; cc: James Chiu  NSE02050167          NSE02050170
                                         Lupica, Aniceto Subject: FW: USD 1 Million payment made to Ningbo
                                                         Sunny
                                                         Attachment(s): Ningbo Sunny – wire transfer
                                                         confirmation – 20 September 2013.pdf;
                                                         Ningbo Sunny – vendor invoices – 20 September
                                                         2013.xlsx

1152    10/2/2013                        Chiu, Ni,       Email from Laurence Huen to Paul Roth; cc: David    NSE00059962        NSE00059963
                                         Lupica, Aniceto Shen, Sylvia Shen, Jack Chen, Laurence Huen, Dave
                                                         Anderson, Peter Ni, and James Chiu
                                                         Subject: Re: October 2, 2013: USD 1 Million payment
                                                         made to Ningbo Sunny

1153    10/4/2013                        Chiu, Ni,       Email from James Chiu to Paul Roth and Peter Ni; cc: NSE00059960       NSE00059961
                                         Lupica, Aniceto David Shen, Sylvia Shen, Jack Chen, Laurence Huen,
                                                         Dave Anderson
                                                         Subject: Re: October 2, 2013: USD 1 Million payment
                                                         made to Ningbo Sunny

1154    10/25/2013                       Chiu, Ni,       Email from James Chiu to Dave Anderson             NSE02052348         NSE02052348
                                         Lupica, Aniceto Subject: Payment

1155    10/28/2013                       Chiu, Ni,       Email from Dave Anderson to James Chiu             NSE02061779         NSE02061779
                                         Lupica, Aniceto Subject: Payment

1156    10/29/2013                       Chiu, Ni,       Email from Paul Roth to David Shen, Jack Chen, James NSE02052124       NSE02052124
                                         Lupica, Aniceto Chiu, Laurence Huen, and Dave Anderson
                                                         Subject: October 29, 2013: USD 2 Million payment
                                                         made to Ningbo Sunny
                                                         Attachment(s): Ningbo Sunny – wire transfer
                                                         confirmation – 29 October 2013.pdf; 102913 Ningbo
                                                         Wire – $2,000,130.57

1157    10/29/2013                       Chiu, Ni,       Email from Paul Roth to David Shen, Sylvia Shen, Jack NSE00069623      NSE00069624
                                         Lupica, Aniceto Chen, Peter Ni; James Chiu, Laurence Huen, and Dave
                                                         Anderson
                                                         Subject: Summary of Pre-Payments to Ningbo Sunny
1158    12/11/2013                       Chiu, Ni,       Email from James Chiu to Paul Roth, David Shen,       NSE00058641      NSE00058642
                                         Lupica, Aniceto Sylvia Shen, Jack Chen, Peter Ni, Laurence Huen, Dave
                                                         Anderson
                                                         Subject: Re: December 11, 2013: USD 3,000,000
                                                         payment made to Ningbo Sunny

1159    12/13/2013                       Chiu, Ni,       Email from Shen Ta Kuo (Sylvia Shen) to James Chiu, NSE00073789        NSE00073792
                                         Lupica, Aniceto David Shen, Dave Anderson, Laurence Huen; cc: Jack
                                                         Chen
                                                         Subject: My e-mail address

1160    4/23/2014                        Chiu, Ni,       Email from James Chiu to Paul Roth; cc: Dave       NSE02062960         NSE02062961
                                         Lupica, Aniceto Anderson and Claudia Pearson
                                                         Subject: Re: RE: Payment




                                                                   Page 10 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 13 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1161    4/24/2014                        Chiu, Ni,       Email from Paul Roth to James Chiu; cc: Dave          NSE02062954         NSE02062956
                                         Lupica, Aniceto Anderson Claudia Pearson
                                                         Subject: Re: RE: PAYMENT

1162    4/24/2014                        Chiu, Ni,       Email from James Chiu to Paul Roth; cc: Dave          NSE02062957         NSE02062959
                                         Lupica, Aniceto Anderson and Claudia Pearson
                                                         Subject Re: RE: PAYMENT

1163    4/25/2014                        Chiu, Ni,       Email from Paul Roth to Peter Ni and James Chiu; cc: NSE02109946          NSE02109947
                                         Lupica, Aniceto Dave Anderson and David Shen
                                                         Subject: USD 700,000 payment made to Ningbo Sunny
                                                         Attachment(s): Ningbo Sunny Wire pmt 04-25-14.pdf


1164    3/20/2015                        Chiu, Ni,       Email from Amir Cannon to James Chiu; cc: Evelyn      NSE00066941         NSE00066946
                                         Lupica, Aniceto Roldan, Celestron Support, Lisa Cudai, and Dave
                                                         Anderson
                                                         Subject: RE: RE: query # 21008

1165    1/19/2016                        Chiu, Ni,       Email from James Chiu to Dave Anderson                NSE01843504         NSE01843504
                                         Lupica, Aniceto Subject: Celestron Payment 20160120
                                                         Attachment(s) Celestron Payment 20160120.xls

1166    1/21/2016                        Chiu, Ni,       Email from Paul Roth to James Chiu; cc: Dave          NSE02047326         NSE02047327
                                         Lupica, Aniceto Anderson
                                                         Subject: FW: Celestron Payment 20160120
                                                         Attachment(s): Ningbo sunny – 21 january 2016 – per
                                                         Junwen’s list.xlsx

1167    11/21/2013                       Chiu, Ni,       Email from Dave Anderson to Laurence Huen, Peter Ni, NSE2222917           NSE2222918
                                         Lupica, Aniceto David Shen, Joe Lupica, Joseph Lupica Jr, Sylvia Shen,
                                                         and Jack Chen; cc: Paul Roth
                                                         Subject: RE: Involvement with Meade

1168    5/4/2014                         Chiu, Ni,       Email from Joyce Huang to James Chiu                  NSE2675167          NSE2675169
                                         Lupica, Aniceto Subject: Re: Fw: Solar filter

1169    6/4/2014                         Chiu, Ni,       Email from David Shen to Laurence Huen, Dave          NSE00073776         NSE00073777
                                         Lupica, Aniceto Anderson, Sylvia Shen, Jack Chen, Peter Ni, James
                                                         Chiu, Joyce Huang
                                                         Subject: Fw: Hayneedle

1170    6/2/2014                         Chiu, Ni,       Email from Hank Qi to Peter Ni                        NSE2231002          NSE2231002
                                         Lupica, Aniceto Subject: Meade's problems

1171    2/10/2014                        Chiu, Ni,       Email from David Shen to Peter Ni and James Chiu      NSE2673415          NSE2673417
                                         Lupica, Aniceto Subject: Re: Fw: Business with Bresser

1172    6/10/2013                        Chiu, Ni,       Email from David Shen to Will Chuchawat and James SMRH-0004869            SMRH-0004872
                                         Lupica, Aniceto Chiu; cc: Dave Anderson, Laurence Huen, Joe Lupica,
                                                         and Jason Schendel
                                                         Subject: Re: Meade draft letter

1173    1/12/2015                        Chiu, Ni,       Email from ZXZ (Sunny Optical) to team                NSE2227774          NSE2227775
                                         Lupica, Aniceto Subject: Statement on the work of developing CPC
                                                         members

1174    6/15/2015                        Chiu, Ni,       Email from ZXZ (Sunny Optical) to team                 NSE2227764         NSE2227764
                                         Lupica, Aniceto Subject: Notice on celebrating the 94th anniversary of
                                                         party building and releasing the theme of 5th Sunny
                                                         Electronic's Civilized Behavior Day
                                                         Attachment(s): Notice on Conscientiously Celebrating
                                                         the 94th Anniversary of Party Building.doc; Notice on
                                                         Releasing the Theme of 5th Sunny Electronic's
                                                         Civilized Person Day.doc

1175    1/1/2013                         Chiu, Ni,       Spreadsheet: 2013 list of the sales and prices of Sunny's NSE00082960     NSE00082960
                                         Lupica, Aniceto products




                                                                   Page 11 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 14 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                            Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1176                                                      Intentionally Left Blank

1177    9/12/2018                        Shou             Declaration of Thomas Shou certifying translations

1178    3/8/2013                         Chiu, Ni,       Email from James Chiu to Peter Ni                       NSE2222740          NSE2222740
                                         Lupica, Aniceto Subject: OVL

1179    10/23/2013                       Chiu, Ni,       Email from James Chiu to Mabel Miao                     NSE2700928          NSE2700932
                                         Lupica, Aniceto Subject: FINRA Insider trading Infringement
                                                         Investigation
                                                         Attachment(s): Ningbo Sunny ID Request Letter.pdf

1180    9/23/2013                        Chiu, Ni,       Email from Corey Lee to James Chiu                 NSE00058218              NSE00058219
                                         Lupica, Aniceto Subject: RE: Amscope models and pricing from Sunny

1181    11/21/2013                       Chiu, Ni,       Email from David Shen to Laurence Huen, Sylvia Shen, NSE00069728            NSE00069728
                                         Lupica, Aniceto Peter Ni, James Chiu
                                                         Subject: tt

1182    8/27/2013                        Chiu, Ni,       Email from ZXZ (Sunny Optical) to team                 NSE2222211           NSE2232712
                                         Lupica, Aniceto Subject: About approval of restructuring Sunny Party's
                                                         general branch organization
                                                         Attachment(s): About approval of restructuring Sunny
                                                         Party's general branch organization (Sunny File Number
                                                         9)

1183    12/13/2013                       Chiu, Ni,       Email from Mabel Miao to James Chiu                     NSE00052182         NSE00052183
                                         Lupica, Aniceto Subject: Re: Dave

1184    12/14/2013                       Chiu, Ni,       Email from James Chiu to Peter Ni                       NSE00072949         NSE00072949
                                         Lupica, Aniceto Subject: Fwd: Re: Revision of a reply to Dave

1185    6/19/2014                        Chiu, Ni,       Email from ZXZ (Sunny Optical) to Peter Ni              NSE2230094          NSE2230094
                                         Lupica, Aniceto Subject: Name list and resume of candidates for the
                                                         new Party Committee
                                                         Attachment(s): Party congress agenda.doc; Brief
                                                         introduction of candidates for the Party Committee

1186    12/18/2015                       Chiu, Ni,       Email from Amir Cannon to James Chiu; cc: Min Ma        NSE00061012         NSE00061017
                                         Lupica, Aniceto Subject: RE: RE: 2016- Vendor Agreement – Ningbo
                                                         Sunny - Final

1187    10/30/2014                       Chiu, Ni,       Email from Shen Ching (Olivon Optics) to James Chiu NSE2673672              NSE2673675
                                         Lupica, Aniceto Subject: Fwd: Signed document 14_10
                                                         Ovilon_20141016_071301_signed.pdf attached
                                                         Attachment(s): 14_10
                                                         Ovilon_20141016_071301_signed.pdf


1188    5/7/2015                         Chiu, Ni,       Email from Irina Frolenkova to Shen Ching; cc: Anton NSE2673796             NSE2673800
                                         Lupica, Aniceto (Leven Huk) and James Chiu
                                                         Subject: Re[2]: your new order
                                                         Attachment(s): 05_05 Ningbo Sunny.doc

1189    6/4/2014                         Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00076196         NSE00076198
                                         Lupica, Aniceto Subject: Re: Hayneedle

1190    6/4/2014                         Chiu, Ni,       Email from David Shen to Joyce Huang and James          NSE00073824         NSE00073826
                                         Lupica, Aniceto Chiu
                                                         Subject: RE:RE: Re: Fw: Hayneedle

1191    5/15/2017                        Ni, Aniceto,     Defendant Ningbo Sunny Electronic Co., Ltd. and
                                         Chiu, Lupica     Sunny Optics, Inc.'s Response to Plaintiff Optronic
                                                          Technologies, Inc.'s Request for Production, Set One

1192    5/15/2017                        Any witness      Defendant Ningbo Sunny Electornic Co., Ltd's
                                                          Response to Plaintiff Optronic Technologies, Inc.'s
                                                          Special Interrogatories, Set One




                                                                   Page 12 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 15 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                         Beginning Bates /   Ending Bates
Number                                   Witness                                                             Location
1193    6/13/2014                        Chiu, Ni,       Email from David Shen to Bian, Chu Wenhe, Jim       NSE00073782         NSE00073785
                                         Lupica, Aniceto Aifang, Liao Canghai, Liu Xiaohai, Shen Wenzhong,
                                                         Sun Yufeng, Yu Xufeng, Xu jianchi, Zhang Jin, James
                                                         Chiu, Peter Ni
                                                         Subject: Re: Laurence’s reply about David’s phone

1194    6/14/2014                        Chiu, Ni,       Email from David Shen to Peter Ni, James Chiu, Joyce NSE00073780        NSE00073781
                                         Lupica, Aniceto Huang, Bian, Chu Wenhe, Hu Zhimaodesmond, Jin
                                                         Aifang, Liao Canghai, Liu Xiaohai, Shen Wenhong,
                                                         Sun Yufeng, Yu Xufei, Xu Jiachi, Zhang jin
                                                         Subject: Translation of Dave’s Letter


1195    12/17/2013                       Chiu, Ni,       Email from ZXZ (Sunny Optical) to team                NSE2227652        NSE2227652
                                         Lupica, Aniceto Subject: Notice on the work conference for party
                                                         building


1196    9/14/2018                        Shou             Declaration of Thomas Shou certifying translations

1197    9/13/2018                        Shou             Declaration of Thomas Shou certifying translations

1198    9/12/2018                        Shou             Declaration of Thomas Shou certifying translations

1199    9/14/2018                        Shou             Declaration of Thomas Shou certifying translations

1200    9/14/2018                        Shou             Declaration of Thomas Shou certifying translations

1201    8/13/2014                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: David Shen        NSE2231315        NSE2231315
                                         Lupica, Aniceto Subject: The memo of visit to Aoptix company
                                                         Attachment(s): About the memo of visit to Aoptix
                                                         company

1202    7/16/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                   NSE2696876       NSE2696877
                                         Lupica, Aniceto Subject: Re: Fwd: Signature Pages to be held in Escrow


1203    7/8/2013                         Chiu, Ni,       Email from Wu Lianjun to Wu Rujun; cc: Peter Ni       NSE2230909        NSE2230909
                                         Lupica, Aniceto Subject: Appreciation Dinner Background design 1

1204    8/16/2013                        Chiu, Ni,       Email from Joseph Lupica to Robert Magielnicki        SMRH-0001063      SMRH-0001064
                                         Lupica, Aniceto Subject: Fwd: further information request

1205    8/20/2013                        Chiu, Ni,       Email from Robert Magielnicki to Laurence Huen and SMRH-0000438         SMRH-0000440
                                         Lupica, Aniceto Joe Lupica; cc: Will Chuchawat
                                                         Subject: telecon with FTC

1206    4/16/2015                        Chiu, Ni,       Email from Chinese Quality Club to Wu Rujun            NSE2231442       NSE2231444
                                         Lupica, Aniceto Subject: Quality Salon (Suzhou, May) - Chinese Quality
                                                         Club

1207    4/16/2015                        Chiu, Ni,       Email from Chinese Quality Club to Wu Rujun            NSE2673650       NSE2673654
                                         Lupica, Aniceto Subject: Quality Salon (Suzhou, May) - Chinese Quality
                                                         Club


1208    12/3/2015                        Chiu, Ni,       Email from Hank Qi to KZQQ (Sunny Optics); cc:        NSE2230642        NSE2230643
                                         Lupica, Aniceto Peter Ni
                                                         Subject: Rental Fee
                                                         Attachment(s): Copy of information for U.S. trip in
                                                         January

1209    6/18/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat,            SMRH-0005964     SMRH-0005967
                                         Lupica, Aniceto Laurence Huen, James Chiu, and David Shen
                                                         Subject: RE: Ningbo Sunny Electric Co., Ltd. – June 5,
                                                         2013 letter to P. Ni from W. Chuchawat re SMRH
                                                         Engagement
                                                         Attachment(s): SIGNED PAGE.PDF




                                                                   Page 13 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 16 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                              Beginning Bates /   Ending Bates
Number                                   Witness                                                                  Location
1210    12/12/2013                       Chiu, Ni,       Email from Peter Ni to James Chiu                        NSE00055871         NSE00055873
                                         Lupica, Aniceto Subject: Fw: FW: Celestron Payments

1211    5/7/2013                         Chiu, Ni,       Email from Peter Ni to Ni Jianxin                        NSE2232698          NSE2232700
                                         Lupica, Aniceto Subject: On-duty records
                                                         Attachment(s): On-duty records form

1212    1/24/2017                        Chiu, Ni,       Email from Wu Wenfang to Nicole Lederer; cc: Peter       NSE2228731          NSE2228736
                                         Lupica, Aniceto Ni, Ralf Baer, Erik Silcher, Anne Buck, kmhzg, Gong
                                                         Tony, kmdy
                                                         Subject: Re: Chinese versions of documents
                                                         Attachment(s): 2.1.1 Application for Pre-Approval of
                                                         Company Name.doc; 2.2.1 Assignment of Rep.
                                                         for Company Registeration .doc

1213    7/12/2013                        Any witness      Defendants' Certification of Document Production
                                                          Completion Pursuant to Court's June 21, 2018 Order


1214    1/24/2014                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: David Shen           NSE2691837          NSE2691838
                                         Lupica, Aniceto Subject: Fw: about Bresser Bmbh

1215    5/15/2017                        Any witness      Defendant Meade Instruments Corp.'s Response to
                                                          Plaintiff Optronic Technologies, Inc.'s Requests for
                                                          Production of Documents, Set One

1216    6/28/2014                        Chiu, Ni,       Email from James Chiu to David Shen, Peter Ni, Hank NSE2228729               NSE2228730
                                         Lupica, Aniceto Qi
                                                         Subject: Reply Bushnell

1217    2/16/2017                        Chiu, Ni,       Email from James Chiu to Lu Guoneng, Zheng Qinqin, NSE2230427                NSE2230427
                                         Lupica, Aniceto Lou Jijun, Lu Jing, Ni Jianxin, Director of management
                                                         department
                                                         Subject: Wal-Mart inspection of factory

1218    3/3/2017                         Chiu, Ni,       Email from Engineer Bao and Lu Haiquan to Mabel          NSE2228481          NSE2228483
                                         Lupica, Aniceto Miao, James Chiu, shj, Bao Gong, ktwt, kwhq
                                                         Subject: Reply: Re: Samples for the German factory
                                                         making wielding gun cleaners

1219    3/8/2017                         Chiu, Ni,       Email from James Chiu to Hank Qi and Mabel Miao;         NSE2228588          NSE2228588
                                         Lupica, Aniceto cc: Peter Ni
                                                         Subject: Re: Sales estimates

1220    7/4/2014                         Chiu, Ni,       Email from Danny Chen to Hank Qi; cc: Peter Ni,          NSE2228796          NSE2228799
                                         Lupica, Aniceto David Shen, Danny Chen

                                                          Subject: Re: Production of Cut-off Filters

1221    4/20/2018                        Any witness      Defendant Ningbo Sunny Electronic Co., Ltd's
                                                          Supplemental Response to Plaintiff Optronic
                                                          Technologies, Inc.'s Special Interrogatories, Set One

1222    12/29/2015                       Chiu, Ni,       Email from James Chiu to Joyce Huang                     NSE00034101         NSE00034101
                                         Lupica, Aniceto Subject: Re: Credit

1223    Nov-12                           Chiu, Ni,       Ningbo Sunny Electronic Co., Ltd - Profit Statement      NSE2219005          NSE2219058
                                         Lupica, Aniceto

1224    12/6/2015                        Chiu, Ni,       Email from James Chiu to Hank Qi and Peter Ni            NSE2649422          NSE2649434
                                         Lupica, Aniceto Subject: Topics for Call with Meade & Ningbo Sunny
                                                         20151207
                                                         Attachment(s): Topics for Call with Meade & Ningbo
                                                         Sunny 20151207.pdf

1225    3/22/2015                        Chiu, Ni,       Email from James Chiu to Joyce Haung                     NSE00032718         NSE00032722
                                         Lupica, Aniceto
                                                         Subject: Re: 2K4SY034 BL ETD:8/5




                                                                   Page 14 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 17 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1226    12/22/2015                       Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00034100         NSE00034100
                                         Lupica, Aniceto Subject: Re: change

1227    1/8/2014                         Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00074184         NSE00074184
                                         Lupica, Aniceto Subject: Fw: Additional order

1228    2/29/2016                        Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00073994         NSE00073994
                                         Lupica, Aniceto

1229    12/24/2013                       Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00074922         NSE00074923
                                         Lupica, Aniceto Subject: Re: Fw: Skywatcher Europe GmbH

1230    1/22/2014                        Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00074981         NSE00074982
                                         Lupica, Aniceto Subject: Re: mail and prices

1231    11/24/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00075029         NSE00075029
                                         Lupica, Aniceto Subject: Re: Orion

1232    12/22/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00075035         NSE00075035
                                         Lupica, Aniceto Subject: Re: Pending orders to be shipping in 2016

1233    1/21/2014                        Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00075212         NSE00075213
                                         Lupica, Aniceto Subject: Re: Re: mail and prices

1234    12/24/2013                       Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00075279         NSE00075279
                                         Lupica, Aniceto Subject: Re: Re: Skywatcher Europe GmbH

1235    2/25/2014                        Chiu, Ni,       Email from Joyce Huang to James Chiu; cc: David Shen NSE00075473            NSE00075474
                                         Lupica, Aniceto Subject: Re: Skywatcher Europe GmbH


1236    1/10/2014                        Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00075273         NSE00075275
                                         Lupica, Aniceto Subject: Re: Re: Skywatcher Europe GmbH

1237    2/7/20114                        Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE00076131         NSE00076133
                                         Lupica, Aniceto Subject: Re: Fw: Skywatcher Europe GmbH

1238    12/20/2013                       Chiu, Ni,       Email from James Chiu to David Shen and Peter Ni        NSE00070058         NSE00070059
                                         Lupica, Aniceto Subject: Re: Celestron

1239    12/20/2013                       Chiu, Ni,       Email from Paul Roth to James Chiu; cc: Claudia         NSE02109997         NSE02109998
                                         Lupica, Aniceto Pearson
                                                         Subject: wire payment of USD 161,839.10 on
                                                         November 26 to Wellex

1240    5/12/2014                        Moreo            Letter from Peter Moreo to Donn Raymond                OTB01216618         OTB01216622
                                                          (Hayneedle)

1241    6/18/2014                        Moreo            Email from Peter Moreo to Debbie W.                    OTB00943262         OTB00943269
                                                          Subject: FW: LOI; will call to discuss
                                                          Attachment(s): LOI – 6-16-14

1242    8/27/2015                        Chiu, Ni,       Email from Hank Qi to kljs and Peter Ni                 NSE2227153          NSE2227154
                                         Lupica, Aniceto Subject: Purchasing Statistics of Science Discovery
                                                         Co., Ltd/Shanghai
                                                         Attachment(s): Purchasing Statistics of Science
                                                         Discovery Co., Ltd/Shanghai.xlsx

1243    5/17/2016                        Chiu, Ni,       Email from Celestron (China) to the Zhejiang            NSE2230448          NSE2230448
                                         Lupica, Aniceto Astronomical Society
                                                         Subject: Investigation on the Political Status of the
                                                         Members of Zhejiang Astronomical Society

1244    8/17/2016                        Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00075027         NSE00075027
                                         Lupica, Aniceto Subject: Re: Orion new shipment




                                                                   Page 15 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 18 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                               Beginning Bates /    Ending Bates
Number                                   Witness                                                                   Location
1245    3/20/2014                        Chiu, Ni,       Email from Ma Yong, Yong Yun, Gan Weimin, Qin             NSE2227229           NSE2227230
                                         Lupica, Aniceto Songtao, Zhang Yingli, Chen Gang; cc: Peter Ni, He
                                                         Zonggui
                                                         Subject: Citics Securities: Regarding next step for the
                                                         work schedule

1246    3/28/2014                        Chiu, Ni,       Email from Yang Pengyi to Hank Qi; cc: Peter Ni           NSE2230848           NSE2230848
                                         Lupica, Aniceto Subject: Re: About the eyepiece

1247    6/4/2014                         Moreo, Chiu,     Email from James Chiu to Peter Moreo               OTB03642687                OTB03642691
                                         Ni, Lupica,      Subject: Hayneedle
                                         Aniceto          Attachment(s): 2K3-S-082.xls; 2K4SY013.xls; 2K4-S-
                                                          046.xls; 2K4-S-058.xls

1248    4/12/2015                        Chiu, Ni,       Email from Yang Peng Yi to kxwd and Mabel Miao;           NSE2230788           NSE2230788
                                         Lupica, Aniceto cc: Peter Ni

                                                         Subject: Reply: Summary of Meade product process
1249    5/10/2015                        Chiu, Ni,       Email from Shen Wenzhong/Synta to Celestron             NSE2227699             NSE2227699
                                         Lupica, Aniceto Hangzhou-Qi Yong and Hank Qi (Director Qi); cc:
                                                         Chen Libin, Peter Ni, David Shen (Suzhou), Sun
                                                         Yufeng, and Yang Pengyi
                                                         Subject: Issues with the plan of cooperation with Meade
                                                         in 2015

1250    2/21/2013                        Moreo            Letter from Peter Moreo to John A. Elwood (Meade)        OTB00443948          OTB00443948
                                                          Subject: Indication of Interest

1251    5/17/2013                        Any witness      Article: Meade Instruments Corp. Announces merges
                                                          Agreement; to be Acquired by Jinghua Optics &
                                                          Electronics

1252    5/9/2016                         Espinosa         Purchase Order #49009                                    OTB01573194          OTB01573194

1253    7/19/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Laurence        NSE2696816           NSE2696817
                                         Lupica, Aniceto Huen
                                                         Subject: Fwd: Schedule 13D Filing
                                                         Attachment(s): Peter Ni sig pages.pdf

1254    7/16/2013                        Moreo            Article: Meade Instruments Corp. terminates JOC          Deposition Ex. 254
                                                          merger Agreement, Announces Merger Agreement
                                                          With Affiliates of Ningbo Sunny Electronic Co., Ltd.
                                                          For 4.21 Per Share

1255    10/22/2013                       Chiu, Ni,       Email from Laurence Huen to David Shen, Peter Ni,    NSE2673028                NSE2673032
                                         Lupica, Aniceto Jack Chen, Sylvia Shen, and James Chiu; cc: Laurence
                                                         Huen
                                                         Subject: FINRA Insider Trading Infringement
                                                         Investigation
                                                         Attachment(s): Ningbo Sunny ID Request Letter.pdf

1256    3/20/2015                        Chiu, Ni,       Email from Hank Qi to Mabel Miao; cc: Peter Ni            NSE2227175           NSE2227176
                                         Lupica, Aniceto Subject: Unscannable February Financial Statement

1257    7/31/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni, David Shen,     NSE2696858               NSE2696860
                                         Lupica, Aniceto Jack Chen, Shen Ching, James Chiu, Mabel Miao, Joe
                                                         Lupica, Dave Anderson, Paul Roth, Corey Lee; cc:
                                                         Laurence Huen
                                                         Subject: Fwd: Investigation procedure as to potential
                                                         insider trading infringement

1258    11/17/2015                       Chiu, Ni,       Email from Mabel Miao to Hank Qi; cc: Peter Ni            NSE2227199           NSE2227200
                                         Lupica, Aniceto Subject: Unscannable workday report of the sales
                                                         department, Miao Shunjie 201541117

1259    10/17/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni                      NSE2696864           NSE2696867
                                         Lupica, Aniceto Subject: Fw: Rosenthal Debt
                                                         Attachment(s): Signature pages for Mr Ni (Oct 17)




                                                                   Page 16 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 19 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                        Beginning Bates /   Ending Bates
Number                                   Witness                                                             Location
1260    9/20/2014                        Moreo, Chiu,     Email from Joyce Huang to Peter Moreo; cc: Jason   OTB03655704         OTB03655705
                                         Ni, Lupica,      Espinosa and James Chiu
                                         Aniceto          Subject: Re: Orion Synta Holiday Payment Terms

1261    3/21/2016                        Chiu, Ni,       Email from Shen Ching (Olivon) to Vanisha and James NSE2673778          NSE2673785
                                         Lupica, Aniceto Chiu
                                                         Subject: Here is my signed document
                                                         AGREEMENT_olivon_2016-1

1262    9/9/2015                         Chiu, Ni,       Email from Li Jiangshian to Wu Rujun; cc: Peter Ni   NSE2701100         NSE2701103
                                         Lupica, Aniceto Subject: Attachment sent: Work agenda of September 9
                                                         (Li Jiangshan)
                                                         Subject: Work Agenda of September 9 (Li Jianshan)

1263    12/22/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                NSE2675120          NSE2675121
                                         Lupica, Aniceto Subject: Re: OVL Price List

1264    6/13/2013                        Chiu, Ni,       Email from Jason Schendel to Dave Anderson; cc: Will SMRH-0006143       SMRH-0006154
                                         Lupica, Aniceto Chuchawat, Joe Lupica, Laurence Huen
                                                         Subject: Re: open items
                                                         Attachment(s): NDS sig page.pdf

1265    12/22/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                NSE2675178          NSE2675182
                                         Lupica, Aniceto Subject: Sunny optics price list

1266    10/25/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Dave      NSE2680228          NSE2680237
                                         Lupica, Aniceto Anderson
                                                         Subject: Translation of Joe's email
                                                         Attachment(s): Update Memo Oct 2013.docx

1267    2/27/2017                        Moreo,           Email from Peter Moreo to Jason Espinosa           OTB00315703         OTB00315704
                                         Espinosa         Subject: RE: Asian Cost Reductions

1268                                     Experts;         mas_cancel.csv                                     OTB03402689         OTB03402689
                                         Moreo;
                                         Espinosa
1269    10/9/2016                        Moreo,           Email from James Chiu to Jason Espinosa            OTB00307732         OTB00307734
                                         Espinosa         Subject: Re: Re: Update and Status

1270    5/24/2014                        Chiu, Ni,       Email from Wang Wenjian to Sunny Team               NSE2227819          NSE2227820
                                         Lupica, Aniceto Subject: Work related to the solicitation of
                                                         contributions for the book Sunny and Me

1271    5/17/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                     NSE2701113          NSE2701116
                                         Lupica, Aniceto Subject: Weekly work plan
                                                         Attachment(s): Weekly work plan

1272    5/2/2014                         Chiu, Ni,       Email from Peter Wu Rujun to Peter Ni               NSE2701107          NSE2701112
                                         Lupica, Aniceto Subject: Weekly work plan
                                                         Attachment(s): Weekly work plan

1273    4/21/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                     NSE2701104          NSE2701106
                                         Lupica, Aniceto Subject: Weekly work plan
                                                         Attachment(s): Weekly work plan

1274    5/17/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                     NSE2701113          NSE2701116
                                         Lupica, Aniceto Subject: Weekly work plan
                                                         Attachment(s): Weekly work plan

1275    6/13/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                     NSE2701117          NSE2701119
                                         Lupica, Aniceto Subject: Weekly work plan
                                                         Attachment(s): Weekly work plan

1276    12/27/2013                       Chiu, Ni,       Email from Hank Qi to Peter Ni                      NSE2701120          NSE2701121
                                         Lupica, Aniceto Subject: Work Report
                                                         Attachment(s): Work Report of Dec. 27




                                                                   Page 17 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 20 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                         Beginning Bates /   Ending Bates
Number                                   Witness                                                             Location
1277    1/24/2014                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                     NSE2701028          NSE2701040
                                         Lupica, Aniceto Subject: Work agena of Jan. 22
                                                         Attachment(s): Work agenda of Jan. 22.doc; Hangzhou
                                                         Astronomy Science Co. Ltd - Work diary summary of
                                                         department head and deputy section chiefs


1278    10/24/2013                       Chiu, Ni,       Email from Peter Ni to David Shen                  NSE2232926           NSE2232928
                                         Lupica, Aniceto Subject: Fwd: Memo to Mr. Ni
                                                         Attachment(s): VP of Sales.docx

1279    7/14/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Mabel Miao NSE2696822         NSE2696857
                                         Lupica, Aniceto and Laurence Huen
                                                         Subject: Fwd: Sunny Board and Stockholder Consents
                                                         Attachment(s): Sunny Optics - Board Consent
                                                         (merger).DOC; Sunny Optics - Stockholder Consent
                                                         (merger).DOC; Sunny
                                                         Optics Merger Sub - Board Consent (merger).DOC;
                                                         Sunny Optics Merger Sub - Stockholder
                                                         Consent(merger).DOC
1280    9/28/2016                        Chiu, Ni,       Email from Peter Ni to James Chiu and Mabel Miao;    NSE2697992         NSE2698017
                                         Lupica, Aniceto cc: Peter Ni
                                                         Subject: Fwd: Orion
                                                         Attachment(s): Orion- Sunny- MSA- Orion 5-10-2016
                                                         UPDATED.docx

1281    9/28/2016                        Chiu, Ni,       Email from Wu Rujun to Peter Ni                     NSE2701045          NSE2701062
                                         Lupica, Aniceto Subject: Work agenda of March 25
                                                         Attachment(s): Work agenda of March 25.doc;
                                                         Hangzhou Astronomy Science Co. Ltd. - Work Diary of
                                                         Heads and deputy chiefs of sections

1282    5/15/2017                        Any witness     Defendant Sunny Optics, Inc.'s Response to Plaintiff
                                                         Optronic Technologies, Inc.'s Requests for Admission,
                                                         Set One
1283    11/6/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Laurence NSE2231070           NSE2231082
                                         Lupica, Aniceto Huen
                                                         Subject: The application of US Sunny remitting to
                                                         Meade
                                                         Attachment(s): Fund Transfer 6 fro#40ACEl.docx;
                                                         Fund Transfer 7 fro#40ACF7.docx; Fund transfer 8
                                                         fro#40ADBO.docx

1284    1/11/2017                        Chiu, Ni,       Email from Hank Qi to Peter Ni                     NSE2231064           NSE2231065
                                         Lupica, Aniceto Subject: The itinerary to the USA
                                                         Subject: Itinerary to Meade.xlsx

1285    9/12/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Mabel Liao NSE2231037         NSE2231038
                                         Lupica, Aniceto Subject: Emergency signature


1286    11/19/2013                       Chiu, Ni,       Email from Ryan Chen to Peter Ni and David Shen; cc: NSE2228385         NSE2228386
                                         Lupica, Aniceto Joe Lupica and Laurence Huen
                                                         Subject: Products purchased from Chinese vendors
                                                         Attachment(s): Chinese Product All Updated
                                                         111913.xls

1287    11/7/2013                        Chiu, Ni,       Email from Paul Roth to David Shen, Sylvia Shen, Jack NSE02052106       NSE02052113
                                         Lupica, Aniceto Chen, Peter Ni, James Chiu, Laurence Huen, Dave
                                                         Anderson
                                                         Subject: November 7, 2013: USD 600,000 payment
                                                         made to Ningbo Sunny
                                                         Attachment(s): Ningbo Sunny - wire transfer
                                                         confirmation - 7 November 2013.pdf; FW Ningbo
                                                         Invoices Paid 11713




                                                                   Page 18 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 21 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1288    11/7/2013                        Chiu, Ni,       Email from Val Guta to Paul Roth; cc: Claudia Pearson NSE02052110         NSE02052113
                                         Lupica, Aniceto Subject: Fw: Ningbo Invoices Paid 11/7/13
                                                         Attachment(s): Sunny Optics Wire pmt 11-07-13


1289    4/22/2014                        Chiu, Ni,       Email from James Chiu to Lu Guoneng, Director Lu,      NSE2228444         NSE2228445
                                         Lupica, Aniceto Peter Ni, Zheng Jianjiong, Wu Huanquan
                                                         Re: D0B76 Certificate of wooden bracket
                                                         Attachment(s): Certificate.jpeg

1290    4/20/2015                        Chiu, Ni,       Email from Hank Qi to Peter Ni                       NSE2228983           NSE2228984
                                         Lupica, Aniceto Subject: Mexico cost in March
                                                         Attachment(s): Operating expenses of Mexican factory
                                                         in March

1291    6/23/2014                        Chiu, Ni,       Email from Meade to kypy; cc: Peter Ni and David       NSE2229095         NSE2229097
                                         Lupica, Aniceto Shen
                                                         Subject: Solar telescope optical schematic
                                                         Attachment(s): General schematic.pdf; Optical
                                                         schematic.pdf

1292    3/16/2015                        Chiu, Ni,       Email from Hank Qi to kljs; cc: Peter Ni and kyyj      NSE2230358         NSE2230362
                                         Lupica, Aniceto Subject: Celestron Hangzhou's payment
                                                         Attachment(s): 3883.pdf; 3897.pdf

1293    10/10/2013                       Chiu, Ni,       Email from Sun Yufent to Peter Ni                      NSE2230428         NSE2230429
                                         Lupica, Aniceto Subject: Information about Mr. Shen

1294    5/22/2013                        Chiu, Ni,       Email from Celestron Hangzhou - Hank Qi to Peter Ni; NSE2230506           NSE2230506
                                         Lupica, Aniceto Subject: Report on laser rangefinder
                                                         Attachment(s): Research report on laser rangefinder

1295    9/12/2013                        Chiu, Ni,       Email from zxz (Sunny Optical) to Peter Ni; cc: oyyp   NSE2230644         NSE2230645
                                         Lupica, Aniceto Subject: Manuscript
                                                         Attachment(s): Sunny Electronics becomes the owner
                                                         of Meade

1296    2/15/2017                        Chiu, Ni,       Email from Yang Penyi (Sunny Optics - China) to Hank NSE2230782           NSE2230783
                                         Lupica, Aniceto Qi, James Chiu, Mabel Miao; cc: kxwd, Lu Guoneng,
                                                         Peter Ni
                                                         Subject: Re: LX85 and LX65 development and
                                                         production time
                                                         Attachment(s): Die-casting Mold Progress
                                                         Summary.xlsx; Progress Schedule.xlsx

1297    3/16/2015                        Chiu, Ni,       Email from Hank Qi to Shen Wenzhong (Synta); cc:       NSE2230720         NSE2230721
                                         Lupica, Aniceto Sun Yufent
                                                         Subject: Re: Confirm
                                                         Attachment(s): Drawings of 8" lens cone

1298    11/19/2015                       Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: kyyj               NSE2230921         NSE2230923
                                         Lupica, Aniceto Subject: Financial statement of Meade for October
                                                         Attachment(s): Financial statement (October) Copy

1299    2/20/2017                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: kyyk             NSE2230924           NSE2230926
                                         Lupica, Aniceto Subject: Financial statement of Meade for January
                                                         Attachment(s): Operating expenses of Mexican factory
                                                         of January 2017; Financial statement (January 2017)


1300    8/10/2014                        Chiu, Ni,       Email from Joe Lupica to Hank Qi, Manishi Gupta,       NSE2233593         NSE2233607
                                         Lupica, Aniceto Victor Aniceto
                                                         Subject: Company Meeting
                                                         Attachment(s): Meade Company Meeting Aug
                                                         2014.pptx




                                                                   Page 19 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 22 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1301    8/14/2013                        Chiu, Ni,       Email from Joe Lupica to Will Chuchawat; cc:         SMRH-0010493        SMRH-0010497
                                         Lupica, Aniceto Laurence Huen, Jason Schendel
                                                         Subject: Re: Meade Acquisition

1302    8/16/2013                        Chiu, Ni,       Email from Robert Magielnicki to Will Chuchawat, Joe SMRH-0001136        SMRH-0001137
                                         Lupica, Aniceto Lupica, Laurence Huen
                                                         Subject: Re: Telecon with FTC

1303    6/14/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                 NSE2696813          NSE2696815
                                         Lupica, Aniceto
                                                         Subject: Joe

1304    11/22/2013                       Chiu, Ni,       Email from Laurence Huen to Mabel Miao; cc: Peter Ni NSE2680291          NSE2680292
                                         Lupica, Aniceto Subject: Re: Involvement with Meade
                                                         Attachment(s): Transaction Analysis to Nov 22.xlsx
                                                         Declaration of Thomas Shou certifying translations



1305    10/26/2013                       Chiu, Ni,       Email from Peter Ni to David Shen                    NSE2686873          NSE2686882
                                         Lupica, Aniceto Subject: Translation of Joe's Email
                                                         Attachment(s): Update Memo Oct 2013.docx; Update
                                                         Memo Oct 2013.docx; n4JJs.docx; n4JJs.docx
                                                         Declaration of Thomas Shou certifying translations

1306    11/3/2013                        Chiu, Ni,       Email from Ryan Chen to Peter Ni; cc: Laurence Huen NSE2219421           NSE2219423
                                         Lupica, Aniceto and Joe Lupica
                                                         Subject: Meade Meeting Agenda in November
                                                         Attachment(s): Meade Meeting Agenda in November

1307    8/27/2013                        Chiu, Ni,       Email from Joe Lupica to Robert Magielnicki; cc:      SMRH-0001156       SMRH-0001167
                                         Lupica, Aniceto Laurence Huen
                                                         Subject: Telescope Sales
                                                         Attachment(s): Telescope Sales History by Series.docx


1308    11/21/2013                       Chiu, Ni,       Email from Joe Lupica to Sylvia Shen; cc: Peter Ni and NSE2222864        NSE2222865
                                         Lupica, Aniceto David Shen
                                                         Subject: Fwd: Cash Forecasts

1309    11/22/2013                       Chiu, Ni,       Email from Hank Qi to Peter Ni                       NSE2691842          NSE2691843
                                         Lupica, Aniceto Subject: Fw: Response to Letter from Peter Ni

1310    1/7/2014                         Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: David Shen       NSE2696938          NSE2696939
                                         Lupica, Aniceto
                                                         Subject: Fw: Resignation of Jerry Gonzales

1311    3/24/2014                        Chiu, Ni,       Email from Joe Lupica to Hank Qi; cc: Manishi Gupta NSE2236655           NSE2236656
                                         Lupica, Aniceto
                                                         Subject: Re: Visit of Celestron engineers

1312    6/9/2014                         Chiu, Ni,       Email from Manishi Gupta to Hank Qi; cc: Joe Lupica NSE2233637           NSE2233648
                                         Lupica, Aniceto
                                                         Subject: Problems of Meade

                                                          Attachment(s): MEMO 06-06-2014 Factory Review
                                                          Part 1.docx

1313    7/4/2014                         Chiu, Ni,       Email from Joe Lupica to Hank Qi                     NSE2233625          NSE2233625
                                         Lupica, Aniceto
                                                         Subject: Peter & David visit in July

1314    8/13/2014                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: David Shen       NSE2222573          NSE2222576
                                         Lupica, Aniceto
                                                         Subject: Joe

                                                          Attachment(s): Meade Instruments August 2014.pdf




                                                                   Page 20 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 23 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                              Beginning Bates /   Ending Bates
Number                                   Witness                                                                  Location
1315    6/11/2014                        Chiu, Ni,       Email from Joe Lupica to Hank Qi                         NSE2233608          NSE00005181
                                         Lupica, Aniceto
                                                         Subject: Re: Organizational Changes

1316    6/17/2014                        Chiu, Ni,       Email from Manishi Gupta to Joe Lupica and Hank Qi; NSE2233660               NSE2233677
                                         Lupica, Aniceto cc: Ryan Chen

                                                          Subject: Factory Assessment Memo

1317    11/21/2013                       Chiu, Ni,       Email from Joe Lupica to Laurence Huen, Peter Ni,        NSE2222912          NSE2222912
                                         Lupica, Aniceto David Shen, Dave Anderson, Sylvia Shen, and Jack
                                                         Chen; cc: Paul Roth

                                                          Subject: Re: Involvement with Meade

                                                          Declaration of Thomas Shou certifying translations

1318    9/13/2013                        Chiu, Ni,       Email from Jason Schendel to Bessie Yin; cc: Amy Lo, NSE2696803              NSE2696808
                                         Lupica, Aniceto Peter Ni, Will Chuchawat, Joe Lupica, and Laurence
                                                         Huen
                                                         Subject: Re: New Company

1319    3/30/2016                        Chiu, Ni,       Email from Lenora Cabral to Tony Yu; cc: Victor          NSE2269361          NSE2269380
                                         Lupica, Aniceto Aniceto

                                                          Subject: Sunny Optics, Inc.

                                                          Attachment(s): Sunny Bylaws.pdf

1320    2/19/2016                        Chiu, Ni,       Email from Victor Aniceto to Peter Ni                  NSE2233444            NSE2233446
                                         Lupica, Aniceto
                                                         Subject: Departmental expense and sales forecast 2016-
                                                         17

                                                          Attachment(s): 2017 summary of departmental
                                                          expense.xlsx; Forecast Update 2-19-16 VA.xlsx

1321    1/3/2017                         Chiu, Ni,       Email from Sara Roe to Mabel Miao, Hank Qi, James        NSE2244590          NSE2244760
                                         Lupica, Aniceto Chiu; cc: Victor Aniceto

                                                          Subject: Agin

                                                          Attachment(s): Dec statement_216.pdf;
                                                          AccountsReceivableAging_Meade_1314013.pdf;
                                                          AccountsPayableAging_Meade_Dec30.xls

1322    9/18/2015                        Chiu, Ni,       Email from Sara Roe to Hank Qi; cc: Victor Aniceto       NSE2290968          NSE2290969
                                         Lupica, Aniceto
                                                         Subject: Journal Entries and Financial Statements.xls

                                                          Attachment(s): Journal Entries and Financial
                                                          Statements.xls

1323    11/9/2016                        Chiu, Ni,       Email from Sara Roe to Mabel Miao and James Chiu;        NSE2246870          NSE2246871
                                         Lupica, Aniceto cc: Victor Aniceto

                                                          Subject: Journal Entries and Financial Statements xis

                                                          Attachment(s): Journal Entries and Financial
                                                          Statements xis




                                                                   Page 21 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 24 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                  Witness                                                              Location
1324    3/20/2015                       Chiu, Ni,       Email from Robert Sharp to Peter Ni and Hank Qi; cc: NSE2687844          NSE2687846
                                        Lupica, Aniceto Victor Aniceto

                                                         Subject: Meade Instruments February 2015 Financials
                                                         Statements

                                                         Attachment(s): Financials - Trial Balance Feb 15.zip;
                                                         Margin Analysis Feb15.zip

1325    2/25/2015                       Chiu, Ni,       Email from Robert Sharp to Peter Ni and Hank Qi; cc: NSE2233406          NSE2233407
                                        Lupica, Aniceto Victor Aniceto

                                                         Subject: January 2015 Financial Statements

                                                         Attachment(s): Financials - Tria l Balance Jan 15.zip;
                                                         Margin Analysis Jan15.zip

1326    9/23/2014                       Chiu, Ni,       Email from Lenora Cabral to Mabel Miao; cc: Victor        NSE2243361     NSE2243526
                                        Lupica, Aniceto Aniceto, Teresa Cheung

                                                         Subject: The Documents for Meade

                                                         Attachment(s): Meade Instruments Corp - Form 10-K
                                                         - February 29 2012 (as filed).pdf

1327    5/21/2015                       Chiu, Ni,       Email from James Chiu to David Shen, Peter Ni, syf,       NSE2228764     NSE2228767
                                        Lupica, Aniceto Sylvia Shen, Synta

                                                         Subject: Re: Fwd: TASCO: Regarding Celestron
                                                         distribution

1328    5/7/2015                        Chiu, Ni,       Email from Olivon Optics to James Chiu                    NSE2673656     NSE2673660
                                        Lupica, Aniceto
                                                        Subject: Fwd: Re[2]: your new order

                                                         Attachment(s): 05_05 Ningbo Sunny.doc

1329    1/30/2015                       Chiu, Ni,       Email from Shen Wenzhong to Peter Ni                      NSE2230598     NSE2230598
                                        Lupica, Aniceto
                                                        Subject: Confirm

1330    6/6/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat and       SMRH-0008641        SMRH-0008644
                                        Lupica, Aniceto Jason Schendel; cc: James Chiu, Laurence Huen, David
                                                        Shen, and Joe Lupica

                                                         Subject: Meade draft letter

1331    6/6/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat; cc: Joe SMRH-0003228         SMRH-0003228
                                        Lupica, Aniceto Lupica

                                                        Subject: Letter
1332    6/7/2013                        Chiu, Ni,       Email from Will Chuchawat to Laurence Huen; cc:           SMRH-0005950   SMRH-0005960
                                        Lupica, Aniceto James Chiu, Dave Anderson, David Shen

                                                         Subject: RE: Ningbo Sunny Electronic Co., Ltd. -June
                                                         5, 2013 letter to P. Ni from W. Chuchawat
                                                         re SMRH Engagement

                                                         Attachment(s): clean version update June 7 Ningbo
                                                         Sunny Electronic Co Ltd Engagement .... pdf

1333    6/7/2013                        Chiu, Ni,       Email from Dave Anderson to Joe Lupica and Will           SMRH-0008616   SMRH-0008618
                                        Lupica, Aniceto Chuchawat; cc: Jason Schendel

                                                         Subject: Re: Letter




                                                                  Page 22 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 25 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring      Description                                                  Beginning Bates /   Ending Bates
Number                                  Witness                                                                      Location
1334    6/10/2013                       Chiu, Ni,       Email from Dave Anderson to Will Chuchawat and               SMRH-0008799        SMRH-0008801
                                        Lupica, Aniceto Jason Schendel; cc: Joe Lupica and Laurence Huen

                                                         Subject: Re: open items

1335    6/10/2013                       Chiu, Ni,       Email from Jason Schendel to Will Chuchawat and              SMRH-0006005        SMRH-0006014
                                        Lupica, Aniceto Dave Anderson; cc: Joe Lupica and Laurence Huen

                                                         Subject: Re: open items

                                                         Attachment(s): Indication of Interest (June 10
                                                         marked).docx; Indication of Interest (June 10 draft).doc


1336    6/10/2013                       Chiu, Ni,       Email from David Shen to Will Chuchawat and James SMRH-0004869                   SMRH-0004872
                                        Lupica, Aniceto Chiu; cc: Dave Anderson, Laurence Huen, Joe Lupica,
                                                        and Jason Schendel

                                                         Subject: Re: Meade draft letter

1337    6/11/2013                       Chiu, Ni,       Email from Will Chuchawat to Dave Anderson; cc:              SMRH-0008786        SMRH-0008789
                                        Lupica, Aniceto Jason Schendel, Joe Lupica, and Laurence Huen

                                                         Subject: open items

1338    6/11/2013                       Chiu, Ni,       Email from Dave Anderson to Will Chuchawat; cc:              SMRH-0006024        SMRH-0006028
                                        Lupica, Aniceto Jason Schendel, Joe Lupica, Laurence Huen

                                                         Subject: open items

1339    6/11/2013                       Chiu, Ni,       Email from Dave Anderson to Will Chuchawat; cc:              SMRH-0006039        SMRH-0006046
                                        Lupica, Aniceto Jason Schendel, Joe Lupica, Laurence Huen

                                                         Subject: Re: open items

                                                         Attachment(s): Indication of Interest (June 10 draft).doc



1340    6/11/2013                       Chiu, Ni,       Email from Dave Anderson to Jason Schendel and Will SMRH-0004877                 SMRH-0004880
                                        Lupica, Aniceto Chuchawat; cc: Laurence Huen and Joe Lupica

                                                         Subject: Re: Meade draft letter

1341    6/11/2013                       Chiu, Ni,       Email from Dave Anderson to Jason Schendel and Will SMRH-0006056                 SMRH-0006062
                                        Lupica, Aniceto Chuchawat

                                                         Subject: Re: open items

1342    6/12/2013                       Chiu, Ni,       Email from Jason Schendel to Dave Anderson, Will             SMRH-0006094        SMRH-0006114
                                        Lupica, Aniceto Chuchawat; cc: Joe Lupica, Laurence Huen

                                                         Subject: Re: open items

1343    6/13/2013                       Chiu, Ni,       Email from Dave Anderson to Jason Schendel, Will             SMRH-0008698        SMRH-0008705
                                        Lupica, Aniceto Chuchawat; cc: Joe Lupica, Laurence Huen

                                                         Subject: Re: open items

1344    6/14/2013                       Chiu, Ni,       Email from Dave Anderson to Jason Schendel and Will SMRH-0011597                 SMRH-0011598
                                        Lupica, Aniceto Chuchawat; cc: Laurence Huen and Joe Lupica

                                                         Subject: NDA

                                                         Attachment(s): NDA Ningbo Sunny Electronic Co Ltd
                                                         (June 13 clean).jpg




                                                                  Page 23 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 26 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                                 Beginning Bates /   Ending Bates
Number                                   Witness                                                                     Location
1345    7/1/2013                         Chiu, Ni,       Email from Samuel Leung to Joe Lupica, Will                 SMRH-0005856        SMRH-0005858
                                         Lupica, Aniceto Chuchawat, Jason Schendel, and Laurence Huen; cc:
                                                         Dave Anderson, Amy Lo

                                                          Subject: Re: New Company

1346    1/3/2019                         Sasian           Expert Report of Dr. Jose Sasian, Ph.D.

1347    2/7/2014                         Chiu, Ni,       Email from James Chiu to Sylvia Shen; cc: Jenny             NSE00073836         NSE00073837
                                         Lupica, Aniceto
                                                         Subject: Re: Fwd: About Vendor Info Sheet to
                                                         Canadian Tire (Supply of vendor information to
                                                         Canadian tire)

1348    1/23/2015                        Sasian           Purchase Order #46889                                      OTB00012801         OTB00012810

1349    1/16/2015                        Sasian           Purchase Order #46853                                      OTB00013499         OTB00013493

1350                                     Sasian           ETX90 Observer

1351                                     Sasian           ETX125 Observer

1352                                     Sasian           LX200-ACF 8" F/1 0 with Standard Field Tripod

1353    11/8/2013                        Chiu, Ni,       Email from Ryan Chen to Peter Ni, Mabel Miao            NSE2222990              NSE2222991
                                         Lupica, Aniceto
                                                         Subject: Re: Re: Re: Information about people who visit
                                                         America in November

1354    9/13/2013                        Chiu, Ni,       Email from Paul Roth to James Chiu                          NSE2668823          NSE2668829
                                         Lupica, Aniceto Subject: Re: USE 300,000 wire transfer to Sunny's
                                                         account at East West Bank

1355    9/14/2016                        Sasian           Confidential Settlement Agreement                          ORION000001         ORION000019

1356    9/14/2016                        Sasian           Supply Agreement                                           ORION000020         ORION000042

1357    1/2010                           Zona             Article: Structural approaches to estimating overcharges
                                                          in price-fixing cases

1358    1/2003                           Zona             Study: Focusing on Demand: Using eBay Data to
                                                          Analyze the Demand for Telescopes

1359    5/31/2019                        Redman           Expert Report of Jeffrey Dean Redman, CFE

1360    1/3/2019                         Redman           Expert Report of Douglas Zona, Ph.D

1361    2012-2018                        Redman           Table 1: Market Share and Herfindahl - Hirschman
                                                          Index
                                                          Table 2: Damages from Overcharge
                                                          Table 3: Damages from Loss of Synergies Associated
                                                          with Meade Assets
                                                          Table 4: Damages from loss of Hayneedle Assets

1362                                     Redman           Jeffrey D. Redman, CFE - Curriculum Vitae

1363    10/10/2012                       Redman           Declaration of Christopher Ries ISO United States'
                                                          Sentencing Memorandum re Eagle Eyes and E-Lite


1364    9/26/2018                        Redman           Excerpt from Deposition of Peter Moreo as a 30(b)(6)
                                                          Witness

1365    5/14/2018                        Redman           Plaintiff Optronic Technologies, Inc.'s Second
                                                          Confidential Supplemental Responses to Meade
                                                          Instruments, Corp.'s First Set of Interrogatories




                                                                   Page 24 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 27 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                         Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1366    7/27/2011                        Chiu, Ni,        Email from Joyce Huang to Peter Moreo and Nancy Liu NSE02182640         NSE02182641
                                         Lupica,
                                         Aniceto,         Subject: Re: Orion Holiday Purchase Orders
                                         Redman

1367    12/22/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                   NSE2675085        NSE2675089
                                         Lupica, Aniceto
                                                         Subject: Re: Medas price list

                                                          Attachment(s): 2014-Telescopes-Ningbo.xls; Spotting
                                                          Scopes-2014.xls; Wide angle eyepieces-2014.xls

1368                                     Redman           Westlaw case: Prostar Wireless Group, LLC v.
                                                          Domino's Pizza, Inc., 360 F. Supp.3d 994 (2018)

1369    9/29/2014                        Chiu, Ni,       Email from Victor Aniceto to Hank Qi                   NSE00012884       NSE00012884
                                         Lupica, Aniceto Subject: Re: OVL

1370                                     Redman           Website: Redman Disputes & Investigations Group

1371    8/1/2011                         Redman           Email from Peter Moreo to Joyce Huang; cc: Jason
                                                          Espinosa

                                                          Subject: Re: Orion Holiday Purchase Orders

1372    8/1/2011                         Redman           Email from Joyce Huang to Peter Moreo

                                                          Subject: Fw: Fw: Orion Telescopes Follow Up

1373    9/4/2015                         Espinosa         Email from Joyce Huang to Jason Espinosa              OTB01527922       OTB01527938

                                                          Subject: Re: 20x50 hand telescope



1374                                     Redman           LinkedIn: Jeffrey Redman, CFE

1375    5/31/2019                        Redman           Expert Report of Celeste Saravia, Ph.D

1376    1/3/2019                         Redman          Expert Report of Douglas Zona, Ph.D
1377    8/22/2013                        Chiu, Ni,       Email from Robert Magielnicki to Mark Silvia (FTC);    SMRH-0000986      SMRH-0000987
                                         Lupica, Aniceto cc: Will Chuchawat
                                                         Subject: AIC Files of Sunny Electric
                                                         Attachment(s): AIC files of Sunny Electric.doc

1378    12/13/2013                       Chiu, Ni,       Email from James Chiu to Dave Anderson; cc: David      NSE02047436       NSE02047437
                                         Lupica, Aniceto Shen, Laurence Huen, Jack Chen, and Sylvia Shen

                                                          Subject: Fw: Fw: Celestron Payments

1379    9/19/2018                        Shou             Declaration of Thomas Shou certifying translations
                                                                                                                OTB03708245       OTB03708293
1380    8/14/2013                        Chiu, Ni,       Email from Laurence Huen to Will Chuchawat and         SMRH-0010499      SMRH-0010502
                                         Lupica, Aniceto Joseph Lupica; cc: Jason Schendel
                                                         Subject: Re: Meade Acquisition

1381    8/14/2013                        Chiu, Ni,       Email from Joe Lupica to Will Chuchawat; cc:           SMRH-0010493      SMRH-0010497
                                         Lupica, Aniceto Laurence Huen, Jason Schendel
                                                         Subject: Re: Meade Acquisition

1382    8/15/2013                        Chiu, Ni,       Email from Will Chuchawat to Joe Lupica, Laurence      SMRH-0010511      SMRH-0010512
                                         Lupica, Aniceto Huen; cc: Robert Magielnicki, Jason Schendel
                                                         Subect: Re: update

1383    8/15/2013                        Chiu, Ni,       Email from Joe Lupica to Robert Magielnicki; cc: Will SMRH-0010513       SMRH-0010515
                                         Lupica, Aniceto Chuchawat, Laurence Huen, Jason Schendel
                                                         Subject: Re: update




                                                                   Page 25 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 28 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring     Description                                          Beginning Bates /   Ending Bates
Number                                  Witness                                                             Location
1384    7/1/2015                        Espinosa; Chiu Email from Jason Espinosa to James Chiu              OTB00321418         OTB00321418

                                                         Subject: REQ 50775 and 50776

                                                         Attachment(s): IMG_0004.pdf; IMG_0005.pdf

1385    8/16/2013                       Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica         SMRH-0001065        SMRH-0001067
                                        Lupica, Aniceto Subject: Fw: update

1386    8/16/2013                       Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica         SMRH-0001098        SMRH-0001099
                                        Lupica, Aniceto Subject: Re: further information request

1387    8/17/2013                       Chiu, Ni,       Email from Robert Magielnicki to Laurence Huen, Joe SMRH-0001082        SMRH-0001085
                                        Lupica, Aniceto Lupica, Will Chuchawat; cc: Laurence Huen
                                                        Subject: AIC Files of Sunny Electric

1388    8/18/2013                       Chiu, Ni,       Email from Robert Magielnicki to Will Chuchawat,    SMRH-0001068        SMRH-0001072
                                        Lupica, Aniceto Laurence Huen; cc: Joe Lupica
                                                        Subject: AIC Files of Sunny Electric

1389    8/18/2013                       Chiu, Ni,       Email from Laurence Huen to Robert Magielnicki and SMRH-0001073         SMRH-0001077
                                        Lupica, Aniceto Will Chuchawat; cc: Joe Lupica
                                                        Subject: Re: AIC Files of Sunny Electric

1390    8/21/2013                       Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica; cc:    SMRH-0001105        SMRH-0001109
                                        Lupica, Aniceto Laurence Huen, Will Chuchawat

                                                         Subject: Re: Telecon with FTC

1391    8/20/2013                       Chiu, Ni,       Email from Joe Lupica to Robert Magielnicki; cc:    SMRH-0001110        SMRH-0001113
                                        Lupica, Aniceto Laurence Huen, Will Chuchawat
                                                        Subject: Re: Telecon with FTC

1392    8/15/2013                       Chiu, Ni,       Email from Laurence Huen to Joe Lupica; cc: Will    SMRH-0008309        SMRH-0008310
                                        Lupica, Aniceto Chuchawat
                                                        Subject: Re: update

1393    8/22/2013                       Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica and     SMRH-0000401        SMRH-0000402
                                        Lupica, Aniceto Laurence Huen; cc: Malika Levarlet
                                                        Subject: FW: AIC Files of Sunny Electric
                                                        Attachment(s): AIC files of Sunny Electric.doc

1394    1/4/2016                        Ni, Aniceto,    Confidential Standstill and Tolling Agreement
                                        Chiu, Lupica                                                        OTB03708294         OTB03708306
1395    8/27/2013                       Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica; cc:    SMRH-0001138        SMRH-0001138
                                        Lupica, Aniceto Laurence Huen, Will Chuchawat
                                                        Subject: Re: Telescope Sales

1396    9/9/2013                        Chiu, Ni,       Email from Joe Lupica to Robert Magielnicki; cc:    SMRH-0001023        SMRH-0001023
                                        Lupica, Aniceto Laurence Huen, Will Chuchawat
                                                        Subject: Closing of the Merger

1397    9/10/2013                       Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica, Laurence SMRH-0003147      SMRH-0003162
                                        Lupica, Aniceto Huen, Will Chuchawat; cc: Jason Schendel
                                                        Subject: Fw: Sunny Optics
                                                        Attachment(s): Sunny Optics - Stock Purchase
                                                        Agreement.pdf; Sunny Optics - Board Consent.pdf; DE -
                                                        Sunny Optics, Inc..pdf

1398    1/4/2017                        Moreo,           Email from Bella Huang to Peter Moreo; cc: Jason   OTB01526451         OTB01526461
                                        Espinosa         Espinosa

                                                         Subject: Re: RE: RE: RE: Re:RE: Orion Accessory
                                                         Pricing?




                                                                  Page 26 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 29 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                                  Beginning Bates /   Ending Bates
Number                                   Witness                                                                       Location
1399    5/11/2018                        Experts          Plaintiff Optronic Technologies, Inc.'s Second
                                                          Confidential Supplemental Responses to Meade
                                                          Instruments, Corp.'s First Set of Interrogatories (Excerpt
                                                          - Response to No. 15)

1400    8/19/1991                        Ni, Aniceto,     In the Matter of Harbour Group Investments, L.P. -
                                         Chiu, Lupica     Consent Order
                                                                                                                       OTB03708307         OTB03708313
1401    8/19/1991                        Ni, Aniceto,     In the Matter of Diethelm Holdings (U.S.A.) Ltd. -
                                         Chiu, Lupica     Consent Order

                                                                                                                       OTB03708314         OTB03708317
1402                                     Ni, Aniceto,     Joyce Huang's Business Card                                  OTB01222927         OTB01222927
                                         Chiu, Lupica,
                                         Moreo
1403    5/22/2015                        Espinosa         Email from James Chiu to Jason Espinosa                      ORION023727         ORION023732

                                                          Subject: Re: Re: Tube wrap

1404    1/3/2014                         Ni, Aniceto,     Wayback Machine Screenshot: Telescopes.com
                                         Chiu, Lupica,
                                         Moreo
                                                                                                                       OTB03708318         OTB03708323
1405    9/26/2009                        Chiu, Ni,       Invoice No. 2K9SY058                                          NSE2671657          NSE2671657
                                         Lupica, Aniceto

1406    12/6/2015                        Moreo            Email from Bella Huang to Peter Moreo; cc: Michael           OTB01223220         OTB01223221
                                                          Sun

                                                          Subject: Mr. Michael Sun's Message

1407    9/20/2014                        Chiu, Ni,       Email from Joyce Huang to Peter Moreo; cc: Jason              NSE02189963         NSE02189964
                                         Lupica, Aniceto Espinosa, James Chiu

                                                          Subject: Re: Orion Synta Holiday Payment Terms

1408    7/2/2013                         Chiu, Ni,       Minutes of the Meeting of the Board of Directors of           NSE2299000          NSE2299000
                                         Lupica, Aniceto Meade Instruments Corp.

1409    8/7/2019                         Moreo            Letter from Peter Moreo to David Shen; cc: Paul Chan Dkt. No. 283-30

                                                          Re: Request for Audit

1410    11/3/2013                        Espinosa         Email from James Chiu to Jason Espinosa                      ORION023810         ORION023811

                                                          Subject: Re: Re: Price quotes

1411    6/13/2013                        Chiu, Ni,       Email from Dave Anderson to Jason Schendel; cc: Will SMRH-0008680                 SMRH-0008688
                                         Lupica, Aniceto Chuchawat, Joe Lupica, Laurence Huen

                                                          Subject: Re: open items

1412    11/27/2018                       Shou             Declaration of Thomas Shou certifying translations
                                                                                                                       OTB03708324         OTB03708331
1413    6/11/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat                    SMRH-0003226        SMRH-0003226
                                         Lupica, Aniceto
                                                         Subject: Just Curious

1414    6/18/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat,                   SMRH-0005964        SMRH-0005967
                                         Lupica, Aniceto Laurence Huen, James Chiu, David Shen

                                                          Subject: Re: Ningbo Sunny Electronic Co., Ltd. - June
                                                          5, 2013 letter to P. Ni from W. Chuchawat re SMRH
                                                          Engagement

                                                          Attachment(s): Signed Page.pdf




                                                                   Page 27 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 30 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                         Beginning Bates /   Ending Bates
Number                                   Witness                                                             Location
1415    6/11/2013                        Chiu, Ni,       Email from Dave Anderson to Jason Schendel and Will SMRH-0006070        SMRH-0006077
                                         Lupica, Aniceto Chuchawat

                                                          Subject: Re: open items

1416    6/12/2013                        Chiu, Ni,       Email from Dave Anderson to Jason Schendel; cc: Will SMRH-0006086       SMRH-0006093
                                         Lupica, Aniceto Chuchawat

                                                          Subject: Re: open items

1417    6/12/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat, Jason      SMRH-0008724     SMRH-0008733
                                         Lupica, Aniceto Schendel; cc: Joe Lupica and Laurence Huen

                                                          Subject: Re: open items

1418    6/14/2013                        Chiu, Ni,       Email from Will Chuchawat to Dave Anderson, Jason      SMRH-0009859     SMRH-0009860
                                         Lupica, Aniceto Schendel; cc: Joe Lupica, Laurence Huen

                                                          Subject: Re: Financial Due Diligence

1419    10/21/2013                       Chiu, Ni,       Email from Corey Lee to Lenora Cabral, Ryan Chen;      NSE00009444      NSE00009445
                                         Lupica, Aniceto cc: Joe Lupica

                                                          Subject: Re: Business trip in November

1420    12/19/2013                       Chiu, Ni,       Email from Ryan Chen to James Chiu and Michael Lee; NSE02145913         NSE02145914
                                         Lupica, Aniceto cc: Joe Lupica, Hank Qi, Gary Creason

                                                          Subject: Meade entry level telescope development

1421    12/23/2013                       Chiu, Ni,       Email from Gary Creason to Ryan Chen, Brent Kilawa, NSE01174533         NSE01174533
                                         Lupica, Aniceto Victor Aniceto, Chris Morrison; cc: Joe Lupica

                                                          Subject: Re: Sunny Entry Level Telescopes


1422    10/25/2013                       Chiu, Ni,       Email from Joe Lupica to Ryan Chen, Lenora Cabral, NSE00009420          NSE00009424
                                         Lupica, Aniceto Miriam Monje; cc: CLEE@celestron.com and Laurence
                                                         Huen
                                                         Subject: RE: November visit (revised)
                                                         Attachments: Laurence Huen.jpeg

1423    10/28/2013                       Chiu, Ni,       Email from Laurence Huen to Ryan Chen, Lenora          NSE00513652      NSE00513658
                                         Lupica, Aniceto Cabral; cc: Dave Anderson, Joe Lupica, Corey Lee,
                                                         Miriam Monje

                                                          Subject: Visit itinerary cum agenda outline

1424    4/25/2014                        Chiu, Ni,       Email from James Chiu to Paul Roth and Peter Ni; cc:   NSE02106041      NSE02106042
                                         Lupica, Aniceto Dave Anderson and David Shen

                                                          Subject: Re: USD 700,000 payment made to Ningbo
                                                          Sunny

1425    12/13/2013                       Chiu, Ni,       Email from David Shen to Peter Ni, Dave Anderson,      NSE00072829      NSE00072829
                                         Lupica, Aniceto Laurence Huen, James Chiu, and Sylvia Shen

                                                          Subject: Re: Fw: Changes to the reply to Dave

1426    12/19/2013                       Chiu, Ni,       Email from James Chiu to Paul Roth, David Shen,      NSE02056871        NSE02056873
                                         Lupica, Aniceto Sylvia Shen, Jack Chen, Peter Ni, Laurence Huen, and
                                                         Dave Anderson

                                                          Subject: Re: December 19, 2013: USD 1,000,000
                                                          payment to Ningbo Sunny




                                                                   Page 28 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 31 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                            Beginning Bates /   Ending Bates
Number                                   Witness                                                                Location
1427    6/11/2014                        Chiu, Ni,       Email from Hank Qi to Joe Lupica                       NSE00005179         NSE00005181
                                         Lupica, Aniceto
                                                         Subject: Re: Organizational Changes

                                                         Attachment(s): Meade Organizational Changes in
1428    9/16/2013                        Chiu, Ni,       Email from Val Guta to James Chiu; cc: Claudia         NSE2668832          NSE2668840
                                         Lupica, Aniceto Pearson and Teri Hummer
                                                         Subject: Re: USD 300,000 wire transfer to Sunny's
                                                         account at East West Bank

1429    8/16/2013                        Chiu, Ni,       Email from Robert Magielnicki to Will Chuchawat and SMRH-0001136           SMRH-0001137
                                         Lupica, Aniceto Laurence Huen
                                                         Subject: Re: Telecon with FTC

1430    5/12/2016                        Chiu, Ni,       Email from Corey Lee to James Chiu                     NSE00058383         NSE00058384
                                         Lupica, Aniceto
                                                         Subject: Re: Bushnell private label business

1431    12/17/2013                       Chiu, Ni,       Email from James Chiu to David Shen; cc: Peter Ni      NSE2696809          NSE2696812
                                         Lupica, Aniceto
                                                         Subject: Re: Fw: Apply for Chinese translation of
                                                         application

1432    5/15/2017                        Chiu, Ni,       Defendant Meade Instruments, Corp.'s Response to
                                         Lupica, Aniceto Plaintiff Optronic Technologies, Inc.'s Requests for
                                                         Admissions, Set One

1433    5/15/2017                        Chiu, Ni,       Defendant Meade Instruments, Corp.'s Response to
                                         Lupica, Aniceto Plaintiff Optronic Technologies, Inc.'s Special
                                                         Interrogatories, Set One

1434    5/15/2017                        Chiu, Ni,       Defendant Ningbo Sunny Electronic Co., Ltd's
                                         Lupica, Aniceto Response to Plaintiff Optronic Technologies, Inc.'s
                                                         Requests for Admission, Set One

1435    7/12/2018                        Chiu, Ni,       Defendant Meade Instruments Corp.'s Amended
                                         Lupica, Aniceto Response to Plaintiff Optronic Technologies, Inc.'s
                                                         Requests for Admission Numbers 10 and 11

1436    7/12/2018                        Chiu, Ni,       Defendant Meade Instruments, Corp.'s Supplemental
                                         Lupica, Aniceto Response to Plaintiff Optronic Technologies, Inc's
                                                         Special Interrogatory No. 17

1437    7/12/2018                        Chiu, Ni,       Defendant Ningbo Sunny Electronic Co., Ltd's
                                         Lupica, Aniceto Amended Response to Plaintiff Optronic Technologies,
                                                         Inc.'s Requests for Admission Numbers 5, 13, and 14


1438                                     Chiu, Ni,       Article: Meade Instruments Corp. completes merger
                                         Lupica, Aniceto agreement with affiliates of Ningbo Sunny Electronic
                                                         Co., Ltd.




                                                                                                                OTB03708332   OTB03708333
1439                                     Chiu, Ni,       Orion Purchase Orders                                  ORIONSCAN0000 ORIONSCAN041417
                                         Lupica, Aniceto                                                        01

1440    10/22/2013                       Chiu, Ni,       Email from Laurence Huen to David Shen, Peter Ni,      NSE00071689         NSE00071689
                                         Lupica, Aniceto James Chiu, Sylvia Shen, and Jack Chen

                                                          Subject: Fw: FINRA Insider Trading Investigation

1441    5/30/2013                        Chiu, Ni,       Meade Instruments Corp - SEC Form 10-K Disclosure NSE2243455               NSE2243526
                                         Lupica, Aniceto




                                                                   Page 29 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 32 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                                Beginning Bates /   Ending Bates
Number                                   Witness                                                                    Location
1442    6/6/2013                         Ni, Aniceto,    Sheppard Mullin Engagement Letter                          SMRH-0005952        SMRH-0005960
                                         Chiu, Lupica
1443    6/12/2013                        Chiu, Ni,       Draft letter from Peter Ni to Steven Murdock               NSE2696892          NSE2696893
                                         Lupica, Aniceto
                                                         Re: Indication of Interest for Meade Instruments Corp.
                                                         ("Meade" or the "Company")

1444    5/20/2014                        Chiu, Ni,       Email from Miia Jyrkinen to Ryan Chen; cc: Victor          NSE2337546          NSE2337548
                                         Lupica, Aniceto Aniceto and Minishi Gupta

                                                          Subject: Re: DS2130

                                                          Attachment(s): M1405198BT.pdf

1445    6/6/2014                         Chiu, Ni,       Email from Miia Jyrkinen to Ryan Chen; cc: Victor          NSE2336854          NSE2336856
                                         Lupica, Aniceto Aniceto

                                                          Subject: Re: New PO M1405198BT

1446    11/2/2015                        Chiu, Ni,       Email from Jim Debetta to Lenora Cabral; cc: Victor        NSE2278095          NSE2278097
                                         Lupica, Aniceto Aniceto

                                                          Subject: Fw: Meade ASSORTMENT

                                                         Attachment(s): Copy of Inventory Stock Status Report
                                                         Meade 11-2-15.xls
1447    8/12/2015                        Chiu, Ni,       Email from Lenora Cabral to Richard Semeta; cc:      NSE2292552                NSE2292559
                                         Lupica, Aniceto Victor Aniceto

                                                          Subject: Re: Sunny Optics Inc

1448    8/27/2015                        Chiu, Ni,       Email from Lenora Cabral to Richard Semeta; cc:            NSE2265692          NSE2265699
                                         Lupica, Aniceto Victor Aniceto

                                                          Subject: Sunny Optics, Inc.

                                                          Attachment(s): Affidavit of Lost Stock Certificate.pdf;
                                                          Assignment Separate from Certificate.pdf; Contribution
                                                          Agreement (8-13-15).pdf

1449    2/10/2014                        Chiu, Ni,       Email from Hank Qi to Peter Ni; cc: David Shen             NSE2691839          NSE2691841
                                         Lupica, Aniceto
                                                         Subject: Fw: Business with Bresser

1450    11/4/2014                        Orion witnesses Meeting Minutes - Bosma                                    OTB01068524         OTB01068530


1451    5/5/2015                         Chiu, Ni,       Email from Joyce Huang to James Chiu                       NSE00075295         NSE00075297
                                         Lupica, Aniceto
                                                         Subject: Re: Re: sunny market strategy

1452    7/16/2015                        Chiu, Ni,       Email from Hank Qi to Frank Liu; cc: David Shen and NSE2227940                 NSE2227940
                                         Lupica, Aniceto Peter NI

                                                          Subject: Regarding issues with the production transfer
                                                          of Meade manual controller

1453    10/9/2014                        Chiu, Ni,       Email from Lenora Cabral to Hank Qi; cc: Victor            NSE00519563         NSE00519563
                                         Lupica, Aniceto Aniceto, Lenora Cabral

                                                          Subject: Email for Mr. Ni

1454    10/27/2014                       Chiu, Ni,       Email from Lenora Cabral to Victor Aniceto                 NSE00569259         NSE00569260
                                         Lupica, Aniceto
                                                         Subject: Fw: EastWest Credit Card




                                                                   Page 30 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 33 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1455    11/5/2014                        Chiu, Ni,       Email from Peter Ni to Meade (U.S. and Mexico) Staff NSE00004248         NSE00004248
                                         Lupica, Aniceto
                                                         Subject: Management change at Meade Mexico


1456    11/19/2014                       Chiu, Ni,       Email from Eva Garan to Victor Aniceto                     NSE00560179   NSE00560179
                                         Lupica, Aniceto
                                                         Subject: Fw: Meade DNB 06 763 4956

1457    1/16/2015                        Chiu, Ni,       Email from Peter Ni to Meade (U.S. and Mexico) Staff NSE00004095         NSE00004095
                                         Lupica, Aniceto
                                                         Subject: Organization of Meade


1458    1/17/2015                        Chiu, Ni,       Email from Lenora Cabral to Hank Qi; cc: Victor            NSE00003426   NSE00003430
                                         Lupica, Aniceto Aniceto and Peter Ni

                                                          Subject: January 16, 2015 - UWC Files

                                                         Attachment(s): UWC 1-16-15 (Director Assignment
                                                         Ni).pdf;UWC 1-16-15 (Officer Assignments Qi &
                                                         Aniceto) pdf
1459    3/21/2017                        Chiu, Ni,       Email from Victor Aniceto to Scott Byrum and Tony          NSE00092286   NSE00092286
                                         Lupica, Aniceto Yu; cc: Gary Creason and Sara Roe

                                                          Subject: Re: Meade Price List 2017

1460    8/29/2014                        Chiu, Ni,       Email from Victor Aniceto to Gary Creason, Griffin         NSE00948495   NSE00948498
                                         Lupica, Aniceto Shope, Scott Byrum, Lenora Cabral, Carlos Carreto,
                                                         Juan Carlos Carreto, Manishi Gupta

                                                          Subject: FW: Orion Telescopes & Binoculars- 2014
                                                          August Price List

                                                          Attachment(s): Orion Dealer_ US Price List_ Effective
                                                          08-28-
                                                          14 .xlsx, Orion Dealer_ US Price List_ Effective 08-28-
                                                          14 _.pdf

1461    2/2/2016                         Chiu, Ni,       Email from Victor Aniceto to Scott Byrum and Jimmy NSE00330518           NSE00330523
                                         Lupica, Aniceto Nguyen

                                                          Subject: FW: Orion - Accessory Sale

                                                          Attachment(s): Winter Extravaganza 2016 .xlsx, Winter
                                                          Extravaganza 2016. pdf

1462    2/9/2015                         Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto              NSE00010028   NSE00010039
                                         Lupica, Aniceto
                                                         Subject: Fwd: Orion Winter Accessory Sale

                                                          Attachment(s): Orion 2014 Winter Accessory Sale.xlsx,
                                                          Orion 2014 Winter Accessory Sale.pdf

1463    8/24/2016                        Chiu, Ni,       Email from Victor Aniceto to Jimmy Nguyen                  NSE00327452   NSE00327453
                                         Lupica, Aniceto
                                                         Subject: YOY Sales Comparison March to July 2016

1464    11/2/2016                        Chiu, Ni,       Email from Scott Byrum to Victor Aniceto                   NSE00185096   NSE00185097
                                         Lupica, Aniceto
                                                         Subject: My YOY Comparison




                                                                   Page 31 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 34 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                  Witness                                                               Location
1465    2/17/2017                       Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00121986         NSE00121989
                                        Lupica, Aniceto
                                                        Subject: Orion Telescopes & Binoculars- 2017
                                                        February Price List

                                                         Attachment(s): US Dealer Pricing February 21
                                                         2017.xlsx, US Dealer Pricing February 21 2017.pdf

1466    3/6/2014                        Chiu, Ni,       Email from Victor Aniceto to Luis Marin and Carlos    NSE00991790         NSE00991790
                                        Lupica, Aniceto Hernandez

                                                         Subject: Starizona

1467    3/12/2014                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica and Manishi   NSE00991404         NSE00991404
                                        Lupica, Aniceto Gupta

                                                         Subject: Starizona

1468    3/12/2014                       Chiu, Ni,       Email from Victor Aniceto to Dean (Starizona)         NSE00991395         NSE00991395
                                        Lupica, Aniceto
                                                        Subject: Re: Starizona

1469    3/13/2014                       Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00878459         NSE00878460
                                        Lupica, Aniceto
                                                        Subject: Fwd: Explore Scientific - St Patty's Day
                                                        Blowout Special

                                                         Attachment(s): St Patty's Day Blowout 031514-
                                                         033114.pdf;Attached Message Part

1470    3/13/2014                       Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00878456         NSE00878457
                                        Lupica, Aniceto
                                                        Subject: Fwd: Explore Scientific Stimulus Promotion

                                                         Attachment(s): Inventory Stimulus Special 022114-
                                                         031514. pdf; Attached Message Part

1471    3/13/2014                       Chiu, Ni,       Email from Victor Aniceto to Brent Kikawa and Chris NSE00991362           NSE00991363
                                        Lupica, Aniceto Morrison

                                                         Subject: Fw: Explore Scientific Stimulus Promotion

                                                         Attachment(s): Inventory Stimulus Special 022114-
                                                         031514.pdf; Attached Message Part

1472    3/21/2014                       Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00877186         NSE00877188
                                        Lupica, Aniceto
                                                        Subject: Fwd: Orion Telescopes & Binoculars - 2014
                                                        MARCH GIFT WITH PURCHASE PROMOTION

                                                         Attachment(s): 2014 March Gift with Purchase Buy-
                                                         InIn.xls;2014 March Gift With Purchase Buy-In. pdf

1473    7/22/2014                       Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00856394         NSE00856394
                                        Lupica, Aniceto
                                                        Subject: Re: Starizona Order

1474    2/6/2015                        Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00534377         NSE00534379
                                        Lupica, Aniceto
                                                        Subject: Re: Starizona

1475    2/6/2015                        Chiu, Ni,       Email from Dean (Starizona) to Victor Aniceto         NSE00534365         NSE00534367
                                        Lupica, Aniceto
                                                        Subject: Fwd: ES Consumer Promo Information




                                                                  Page 32 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 35 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                         Beginning Bates /   Ending Bates
Number                                   Witness                                                             Location
1476    1/20/2016                        Chiu, Ni,       Email from Scott Byrum to Victor Aniceto and Dean   NSE00355733         NSE00355733
                                         Lupica, Aniceto (Starizona)

                                                          Subject: Re: Starizona

1477    2/2/2016                         Chiu, Ni,       Email from Victor Aniceto to Dean Koenig; cc: Jimmy NSE00330555         NSE00330555
                                         Lupica, Aniceto Nguyen

                                                          Subject: Re: Starizona
1478    4/7/2015                         Peters           Email from David Shen, Sylvia Shen to Tom Anglo,   OTB01222951         OTB01222951
                                                          Steve Peters

                                                          Subject: Celestron

1479    7/21/2013                        Moreo            Email from Peter Moreo to Peter Moreo              OTB01220622         OTB01220624
                                                          Subject: Meade Notes
                                                          Attachment(s): China Meeting Notes Re Meade
                                                          072113.docx

1480    7/16/2013                        Chiu, Ni,       SEC Disclosure: Meade Instruments Corp. Terminates NSE00000315          NSE00000316
                                         Lupica, Aniceto JOC Merger Agreement, Announces Merger Agreement
                                                         with Affiliates of Ningbo Sunny Electronic Co., Ltd. for
                                                         $4.21 per share

1481    9/13/2013                        Chiu, Ni,       Funds Flow Memorandum regarding the Acquisition of NSE00001120          NSE00001122
                                         Lupica, Aniceto Meade Instruments Corp. by Sunny Optics, Inc.

1482    10/28/2013                       Chiu, Ni,       Email from Joe Lupica to Meade US Employees, Jerry NSE00003159          NSE00003159
                                         Lupica, Aniceto Gonzales, Juan Carlos Carreto, Carlos Hernandez, Miia
                                                         Jyrkinen, Hector Martinez

                                                          Subject: VP of Sales

1483    12/10/2014                       Chiu, Ni,       Email from Chelly Schmidt; cc: Jason Mulek          NSE00552954         NSE00552954
                                         Lupica, Aniceto
                                                         Subject: Ownership Change - Binoculars.com and
                                                         Telescopes.com

1484    10/17/2015                       Moreo            Letter from Peter Moreo to David Shen              OTB01222900         OTB01222900

1485    10/11/2016                       Moreo            Email from Jason Espinosa to Peter Moreo           OTB03646167         OTB03646168

                                                          Subject: Fw: Re: Purchase Order 49366 and 49367

1486    9/10/2017                        Chiu, Ni,       Spreadsheet: Historical Shareholder Changes in Ningbo NSE00002968       NSE00002968
                                         Lupica, Aniceto Sunny Electronic Company Limited

1487    6/13/2013                        Chiu, Ni,       Email from Dave Anderson to Jason Schendel; cc: Will SMRH-0011621       SMRH-0011633
                                         Lupica, Aniceto Chuchawat, Joe Lupica, Laurence Huen

                                                          Subject: Re: open items

1488    6/18/2013                        Chiu, Ni,       Email from Will Chuchawat to Dave Anderson          SMRH-0005847        SMRH-0005847
                                         Lupica, Aniceto
                                                         Subject: MIT Capital

1489    10/31/2013                       Chiu, Ni,       Email from Val Guta to Claudia Pearson; cc: Teri    NSE02050149         NSE02050151
                                         Lupica, Aniceto Hummer

                                                          Subject: Fw: wire payment on 07-31-13

1490    10/31/2013                       Chiu, Ni,       Email from Val Guta to Claudia Pearson              NSE02050152         NSE02050155
                                         Lupica, Aniceto
                                                         Subject: Fw: Re: Wire payment 07-22-13




                                                                   Page 33 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 36 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1491    12/1/2013                        Chiu, Ni,       Email from James Chiu to Val Guta                     NSE02047463         NSE02047469
                                         Lupica, Aniceto
                                                         Subject: Fw: Fw: November 23, 2013: USD 600,000
                                                         payment made to Ningbo Sunny

1492    12/11/2013                       Chiu, Ni,       Email from Paul Roth to David Shen, Sylvia Shen, Jack NSE02046871         NSE02046876
                                         Lupica, Aniceto Chen, Peter Ni, James Chiu, Laurence Huen, Dave
                                                         Anderson

                                                          Subject: December 11, 2013: USD 3,000,000 payment
                                                          made to Ningbo Sunny

                                                          Attachment(s): 20131211 Wire #l.pdf; 20131211 Wire
                                                          #2.pdf; OPEN INVOICES FOR CELESTRON
                                                          45DAYS 20131202.xlsx

1493    12/19/2013                       Chiu, Ni,       Email from Paul Roth to David Shen, Sylvia Shen, Jack NSE02046877         NSE02046878
                                         Lupica, Aniceto Chen, Peter Ni, James Chiu, Laurence Huen, Dave
                                                         Anderson

                                                          Subject: December 19, 2013: USD 1,000,000 payment
                                                          made to Ningbo Sunny

1494    12/19/2013                       Chiu, Ni,       Email from Claudia Pearson to James Chiu; cc: Teri    NSE02052329         NSE02052333
                                         Lupica, Aniceto Hummer

                                                          Subject: Partial Payment - Invoice 2K3C197

                                                          Attachment(s): 20131120Ningboap.xls; Sunny Optics
                                                          Wire pmt 11-22-13.pdf

1495    12/19/2013                       Chiu, Ni,       Email from Claudia Pearson to James Chiu; cc: Teri    NSE02045390         NSE02045391
                                         Lupica, Aniceto Hummer

                                                          Subject: 11/26/13 Wire Detail

                                                          Attachment(s): Wellex Development Wire pmt 11-26-
                                                          13.pdf

1496    5/9/2016                         Orion witnesses Purchase Order # 49007                                OTB01573192         OTB01573192

1497    12/20/2013                       Chiu, Ni,       Email from Paul Roth to James Chiu; cc: Claudia       NSE02106187         NSE02106189
                                         Lupica, Aniceto Pearson

                                                          Subject: wire payment of USD 161.839.10 on
                                                          November 26 to Wellex

1498    12/23/2013                       Chiu, Ni,       Email from Claudia Pearson to James Chiu; cc: Val     NSE02045392         NSE02045395
                                         Lupica, Aniceto Guta, Teri Hummer, Paul Roth

                                                          Subject: 12/19/13 Wires

1499    1/31/2014                        Chiu, Ni,       Email from Claudia Pearson to James Chiu; cc: Val     NSE02045405         NSE02045407
                                         Lupica, Aniceto Guta

                                                          Subject: 1/30/14 Wire Payment - Ningbo

                                                          Attachment(s): 20140130 Wire Confirmation -
                                                          Ningbo.pdf

1500    2/27/2014                        Chiu, Ni,       Email from Claudia Pearson to James Chiu              NSE02045710         NSE02045712
                                         Lupica, Aniceto
                                                         Subject: 2/27/14 Celestron Wire confirmation -
                                                         $190,544.66

                                                          Attachment(s): 20140227 Wire Confirmation -
                                                          Ningbo.pdf




                                                                   Page 34 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 37 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1501    3/12/2014                        Chiu, Ni,       Email from Claudia Pearson to James Chiu                NSE02045745         NSE02045745
                                         Lupica, Aniceto
                                                         Subject: 3/6/14 Celestron Wire

1502    3/13/2014                        Chiu, Ni,       Email from Claudia Pearson to James Chiu                NSE02045742         NSE02045744
                                         Lupica, Aniceto
                                                         Subject: 3/13/14 Celestron Wire

                                                          Attachment(s): 20140313 Wire Confirmation -
                                                          Ningbo.pdf

1503    8/21/2014                        Chiu, Ni,       Email from Claudia Pearson to James Chiu; cc: Teri      NSE02045874         NSE02045875
                                         Lupica, Aniceto Hummer

                                                         Subject: 8/21/14 Celestron Wire
1504    2/17/2017                        Chiu, Ni,       Email from Claudia Pearson to James Chiu                NSE02045436         NSE02045438
                                         Lupica, Aniceto
                                                         Subject: 2016 Wire payments

1505    9/14/2015                        Moreo            Email from Peter Moreo to James Caccavo, Garrett       STP00470            STP00541
                                                          Potter, Jack Wyant, Jack Williams; cc: Raj Seshadri,
                                                          Tricia Collins, Mary Ann Evans

                                                          Subject: lmaginova BoD Meeting Materials Email 2 of
                                                          2

                                                          Attachment(s): Indication of Interest for Orion.doc;
                                                          Management Presentation Vll.pdf;
                                                          2016_Orion_BoD_Scenarios_v1 .pdf

1506    5/9/2016                         Espinosa         Purchase Order #49008                                  OTB1573193          OTB1573193




1507    12/1/2013                        Chiu, Ni,       Email from James Chiu to Dave Anderson, Paul Roth       NSE02052140         NSE02052141
                                         Lupica, Aniceto
                                                         Subject: OPEN INVOICES FOR CELESTRON
                                                         45DAYS 20131202

                                                          Attachment(s): OPEN INVOICES FOR CELESTRON
                                                          45DAYS 20131202.xls

1508    12/18/2013                       Chiu, Ni,       Email from James Chiu to Dave Anderson, Paul Roth       NSE02052339         NSE02052340
                                         Lupica, Aniceto
                                                         Subject: payment CEL 45DAYS

                                                          Attachment(s): payment CEL 45DAYS.xls

1509    2/10/2015                        Chiu, Ni,       Email from James Chiu to Lisa Cudal                     NSE02089228         NSE02089237
                                         Lupica, Aniceto
                                                         Subject: Re: Re: Ningbo Sunny RTV Shipment

                                                          Attachment(s): Ningbo 2015 RTV Invoice.pdf; Ningbo
                                                          2015 RTV Packing List.pdf




                                                                   Page 35 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 38 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                  Witness                                                              Location
1510                                    Chiu, Ni,       Email from Paul Roth to James Chiu; cc: Dave         NSE02047416         NSE02047435
                                        Lupica, Aniceto Anderson

                                                         Subject: FW: FW: Celestron Payment 20160120

                                                        Attachment(s): 2K4-S-140 CELESTRON(HAMA
                                                        UK).pdf; 2K4-S-141 CELESTRON(HAMA UK)
                                                        CREDIR.pdf; 2K5C180-2 INVOICE.xls; 2K5C190-2
                                                        INVOICE.xls; 2K5C198-2 INVOICE .xis;
                                                        2K5-S-044 CELESTRON.pdf; 2K5-S-044 LA FEDEX
                                                        WAYBILL.jpg; 2K5-S-044 PACKING LIST.pdf; 2K5-
                                                        S-045 CELESTRON.pdf; 2K5-S-045 PACKING
                                                        LIST.pdf; 2K5-S-045 UK FEDEX WAYBILL.jpg; 2K5-
                                                        S-046 CELESTRON pdf; 2K5-S-046 JAPAN FEDEX
1511    1/26/2016                       Chiu, Ni,       Email from Paul Roth to James Chiu; cc: Dave  NSE02073437                NSE02073441
                                        Lupica, Aniceto Anderson

                                                         Subject: Re: Re: Celestron Payment 2016120

                                                         Attachment(s): Ningbo Celestron.xlsx

1512    5/10/2016                       Chiu, Ni,       Email from Amir Cannon to James Chiu; cc:            NSE02101872         NSE02101889
                                        Lupica, Aniceto Purchasing; Corey Lee

                                                         Subject: Re: Re: Vendor Agreement - Revision

                                                        Attachment(s): 2016 - Vendor Agreement - Ningbo
                                                        Sunny.pdf
1513    5/11/2016                       Chiu, Ni,       Email from Amir Cannon to James Chiu; cc:            NSE02101890         NSE02101908
                                        Lupica, Aniceto Purchasing; Corey Lee

                                                         Subject: Re: Re: Vendor Agreement - Revision

                                                         Attachment(s): 2016 Vendor Agreement v2 - Ningbo
                                                         Sunny.pdf

1514    6/15/2016                       Chiu, Ni,       Email from James Chiu to Celestron Support           NSE01845913         NSE01845924
                                        Lupica, Aniceto
                                                        Subject: Fw: Re: Audo Viso 57079 57330

                                                         Attachment(s): 2K6C111-1 invoice.xls; 2K6C111
                                                         invoice.xls; 2K6C111-1 packing list.xls; 2K6C111
                                                         packing list.xls

1515                                    Chiu, Ni,       Shareholders spreadsheet                             NSE2696903          NSE2696937
                                        Lupica, Aniceto

1516                                    Chiu, Ni,       Price list                                           NSE2675149          NSE2675150
                                        Lupica, Aniceto

1517    1/12/2013                       Chiu, Ni,       Email from Hawaii to Peter Ni, James Chiu            NSE2228746          NSE2228748
                                        Lupica, Aniceto
                                                        Subject: Re: Fw: Celestron's Minutes 20130111

1518    6/11/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu, NSE2230293         NSE2230293
                                        Lupica, Aniceto David Shen, Laurence Huen

                                                         Subject: Final letter of intent for acquisition

1519    6/13/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni                 NSE2227454          NSE2227454
                                        Lupica, Aniceto
                                                        Subject: Confidential agreement

1520    6/14/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2230045       NSE2230045
                                        Lupica, Aniceto
                                                        Subject: Urgency, the significance of offering money to
                                                        Joe




                                                                  Page 36 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 39 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1521    6/20/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu NSE2229037          NSE2229037
                                         Lupica, Aniceto
                                                         Subject: Mexico Visa


1522    7/2/2013                         Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2225456       NSE2225457
                                         Lupica, Aniceto
                                                         Subject: Re: Hong Kong fund

1523    7/2/2013                         Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2231089       NSE2231089
                                         Lupica, Aniceto
                                                         Subject: Hong Kong remittance

1524    7/16/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2696820       NSE2696821
                                         Lupica, Aniceto Subject: Fwd: Signature Pages to be held in Escrow

1525    7/16/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2227683       NSE2227683
                                         Lupica, Aniceto Subject: Public notice

1526    7/19/2013                        Chiu, Ni,       Email from Andrew Cheung to Hank Qi and Peter Ni        NSE2700920       NSE2700924
                                         Lupica, Aniceto Subject: Re: Fw: Notary-Revised Notarial Certificate

1527    7/25/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2231083       NSE2231083
                                         Lupica, Aniceto Subject: Sunny account in USA

1528    7/29/2013                        Chiu, Ni,       Email from Chi Huen to Peter Ni; cc: Laurence Huen      NSE2229651       NSE2229651
                                         Lupica, Aniceto Subject: Lawyers' view on MITC & Meade


1529    8/13/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2231097       NSE2231097
                                         Lupica, Aniceto Subject: Positions

1530    9/25/2013                        Chiu, Ni,       Email from David Shen to Sun Yufeng and James Chiu NSE00073832           NSE00073832
                                         Lupica, Aniceto Subject: Re: fwd: Itinerary update


1531    9/27/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Joe Lupica NSE2229652          NSE2229652
                                         Lupica, Aniceto Subject: Funds Transfer from Sunny to Meade

1532    10/6/2013                        Chiu, Ni,       Email from David Shen to Peter Ni                       NSE2680487       NSE2680488
                                         Lupica, Aniceto Subject: Re: Fw: Information about Meade's current
                                                         conditions
1533    10/6/2013                        Chiu, Ni,       Email from David Shen to Peter Ni and Sun Yufent        NSE2680491       NSE2680492
                                         Lupica, Aniceto Subject: Re: Fw: Information about Meade's current
                                                         conditions
1534    10/7/2013                        Chiu, Ni,       Email from Ryan Chen to Peter Ni; cc: Joe Lupica,       NSE2230220       NSE2230220
                                         Lupica, Aniceto Laurence Huen
                                                         Subject: Monday meeting summary

1535    10/7/2013                        Chiu, Ni,       Email from David Shen to Peter Ni; cc: Peter Ni         NSE2680489       NSE2680490
                                         Lupica, Aniceto Subject: Re: Fw: Information about Meade's current
                                                         conditions

1536    10/9/2013                        Chiu, Ni,       Email from Ryan Chen to Peter Ni; cc: Joe Lupica,       NSE2229029       NSE2229030
                                         Lupica, Aniceto Laurence Huen
                                                         Subject: Business trip to Mexico itinerary

1537    10/20/2013                       Chiu, Ni,       Email from Ryan Chen to Peter Ni; cc: Joe Lupica,       NSE2230980       NSE2230981
                                         Lupica, Aniceto Laurence Huen

                                                          Subject: Other major information related to business
                                                          operation of Meade

1538    10/22/2013                       Chiu, Ni,       Email from Jack Chen to Laurence Huen; cc: David        NSE00071886      NSE00071886
                                         Lupica, Aniceto Shen, Peter Ni, Sylvia Shen, James Chiu, Laurence
                                                         Huen

                                                          Subject: Re: FINRA Insider trading investigation




                                                                   Page 37 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 40 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1539    10/23/2013                       Chiu, Ni,       Email from Laurence Huen to David Shen and Peter Ni; NSE2228231          NSE2228231
                                         Lupica, Aniceto cc: Laurence Huen

                                                          Subject: Itinerary for Nov. 10-15

1540    10/24/2013                       Chiu, Ni,        Email from Sun Yufeng to Mabel Miao; cc: Peter Ni    NSE2228589         NSE2228591
                                         Lupica,
                                         Aniceto,         Subject: Re: Change to itinerary of US trip in
                                         Michael Sun      November

1541                                     Ni, Aniceto,    Manishi Gupta LinkedIn Profile
                                         Chiu, Lupica                                                          OTB03708334        OTB03708336
1542    11/20/2013                       Chiu, Ni,       Email from Joyce Huang to James Chiu                  NSE00075093        NSE00075098
                                         Lupica, Aniceto
                                                         Subject: Re: Quotation and Proforma Price Different
                                                         (KOSMOS)

1543    11/24/2013                       Chiu, Ni,       Email from Ryan Chen to Thomas (Hideki Electronics); NSE2231288          NSE2231288
                                         Lupica, Aniceto cc: Peter Ni

                                                          Subject: Schedule for HIDEKI visit

1544    11/26/2013                       Chiu, Ni,       Email from Joyce Huang to James Chiu                  NSE00075654        NSE00075654
                                         Lupica, Aniceto
                                                         Subject: Re: 2014 pricing for other Skywatcher
                                                         customers

1545                                     Zona             Code: P52 - Panjiva                                  Produced by Zona

1546                                     Zona             Code: P52 - Panjiva                                  Produced by Zona

1547                                     Zona             Code: P91 - Passthrough                              Produced by Zona

1548                                     Zona             Code: P91 - Passthrough                              Produced by Zona

1549                                     Zona             Code: P99 - Pic overcharge                           Produced by Zona

1550                                     Zona             Code: P99 - Pic overcharge                           Produced by Zona

1551                                     Zona             Code: P105 - Revenue on SS products                  Produced by Zona

1552                                     Zona             Code: P105 - Revenue on SS products                  Produced by Zona

1553                                     Zona             Code: P123 - Meade                                   Produced by Zona

1554                                     Zona             Code: P123 - Meade                                   Produced by Zona

1555                                     Zona             Code: P126 - Hayneedle                               Produced by Zona

1556                                     Zona             Code: P126 - Hayneedle                               Produced by Zona
1557                                     Zona             Code: P130 - Refusal to deal                         Produced by Zona

1558                                     Zona             Code: P130 - Refusal to deal                         Produced by Zona

1559                                     Zona             Code: P86 - Marginal cost regression                 Produced by Zona

1560                                     Zona             Code: P86 - Marginal cost regression                 Produced by Zona

1561                                     Zona             Code: create_transactions                            Produced by Zona

1562                                     Zona             Code: create_transactions                            Produced by Zona

1563                                     Zona             Table 1: Market Share and Herfindahl - Hirschman     Produced by Zona
                                                          Index




                                                                   Page 38 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 41 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring       Description                                          Beginning Bates /     Ending Bates
Number                                  Witness                                                               Location
1564                                    Zona             Table 2: Damages from Overcharge                     Produced by Zona
                                                         Table 3: Damages from Loss of Synergies Associated
                                                         with Meade Assets
                                                         Table 4: Damages from loss of Hayneedle Assets

1565                                    Zona             Expert Report of J. Douglas Zona, Ph.D.              Produced by Zona

1566                                    Zona             Appendix A - J. Douglas Zona, Ph.D's CV              Produced by Zona

1567                                    Zona             Appendix B - Materials Reviewed by Dr. J Douglas     Produced by Zona
                                                         Zona, Ph.D

1568                                    Zona             Panjiva_2012‐2018.xlsx                               Produced by Zona

1569                                    Zona             PCE Durables.xls                                     Produced by Zona

1570                                    Zona             OTB03402629.csv                                      Produced by Zona

1571                                    Zona             orion_inc_summary.xlsx                               Produced by Zona

1572                                    Zona             PRIVATE INTL CARTELS FULL DATA 2012-4-13             Produced by Zona
                                                         RESERVE 2012.1 Edition.xlsx

1573                                    Saravia          Exhibit 1 4 7.xlsx                                   Produced by Saravia


1574                                    Saravia          Exhibit 5 6.xlsx                                     Produced by Saravia

1575                                    Saravia          Workpaper 1                                          Produced by Saravia

1576                                    Saravia          Workpaper 2.xlsx                                     Produced by Saravia

1577                                    Zona             OTB03402697.csv                                      Produced by Zona

1578    3/8/2013                        Chiu, Ni,       Email from Juan Carlos Carreto to Camerabug Email     NSE00016013           NSE00016016
                                        Lupica, Aniceto (Sales)

                                                         Subject: Re: Meade Site

1579    8/6/2014                        Chiu, Ni,       Email from Shen Wenzhong (Synta) to David Shen; cc: NSE2225723              NSE2225725
                                        Lupica, Aniceto Peter Ni, James Chiu, Hank Qi, Frank, Bian, Zhu
                                                        Wenhe, Hu Zhimao, Jin Aifang, Liao Canghai, Liu
                                                        Xiaohai, Sun Yufeng, Yu Xufei, Xu Jianchi, Zhang Jin,
                                                        Desmond

                                                         Subject: Re: Re: Fw: About suitability of price of
                                                         electronic parts of LS machine

1580    8/15/2014                       Chiu, Ni,       Email from Shen Wenzhong (Synta) to Hank Qi; cc:      NSE2225726            NSE2225731
                                        Lupica, Aniceto Peter Ni, James Chiu, David Shen, Frank, Bian, Zhu
                                                        Wenhe, Hu Zhimao, Jin Aifang, Liao Canghai, Liu
                                                        Xiaohai, Sun Yufeng, Yu Xufei, Xu Jianchi, Zhang Jin,
                                                        Desmond

1581    9/20/2013                       Chiu, Ni,       Email from Paul Roth to James Chiu; cc: David Shen,   NSE02109943           NSE02109944
                                        Lupica, Aniceto Sylvia Shen, Jack Chen, Laurence Huen, Dave
                                                        Anderson
                                                        Subject: USD 1 Million payment made to Ningbo
                                                        Sunny
                                                        Attachment(s): Ningbo Sunny- wire transfer
                                                        confirmation - 20 September 2013.pdf; Ningbo
                                                        Sunnyvendor
                                                        invoices - 20 September 2013.xlsx

1582    10/2/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni                  NSE2225772            NSE2225772
                                        Lupica, Aniceto Subject: Re: Remittance




                                                                  Page 39 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 42 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                              Location
1583    9/23/2013                        Chiu, Ni,       Email from Miriam Monje to Miguel Gutierrez          NSE00013715         NSE00013715
                                         Lupica, Aniceto
                                                         Subject: Re: Access

1584    10/22/2014                       Chiu, Ni,       Email from Shen Wenzhong (Synta0 to James Chiu; cc: NSE2225773           NSE2225774
                                         Lupica, Aniceto Peter Ni, David Shen, syf, kypy, Lu Guoneng, Li
                                                         Chenjie, Chen Junxiao, Hu Zhimao

                                                          Subject: Re: new mount implementation

1585    10/8/2013                        Chiu, Ni,       Email from Joyce Huang to James Chiu                 NSE00074299         NSE00074300
                                         Lupica, Aniceto Subject: Fw: new products

1586    10/3/2013                        Chiu, Ni,       Letter from Bradford Bartels (FINRA) to Jason R.     NSE00001295         NSE00001298
                                         Lupica, Aniceto Schendel
                                                         Subject: Review of Trading in Meade Instruments
                                                         Corp. ("MEAD"); FINRA Matter No. 20130376463

1587    11/13/2013                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica, Chris       NSE00015506         NSE00015506
                                         Lupica, Aniceto Morrison

                                                          Subject: Orion

1588    12/23/2013                       Chiu, Ni,       Email from Victor Aniceto to Joe Lupica              NSE00015444         NSE00015445
                                         Lupica, Aniceto
                                                         Subject: Re: Distribution in Australia

1589    3/16/2015                        Chiu, Ni,       Email from Shen Wenzhong (Synta) to Hank Qi; cc:     NSE2225840          NSE2225842
                                         Lupica, Aniceto Peter Ni, David Shen, Sun Yufeng

                                                          Subject: Re: confirmation

1590    10/24/2013                       Chiu, Ni,       Email from Peter Ni to Laurence Huen                 NSE2232839          NSE2232840
                                         Lupica, Aniceto
                                                         Subject: Fwd: Memo to Mr. NI

1591    2/14/2014                        Chiu, Ni,       Email from Joe Lupica to Chris Morrison, Victor      NSE00887134         NSE00887134
                                         Lupica, Aniceto Aniceto, and Maniceto Gupta

                                                          Subject: Europe Distribution

1592    2/24/2014                        Chiu, Ni,       Email from Hank Qi to Joe Lupica; cc: Victor Aniceto NSE00886058         NSE00886059
                                         Lupica, Aniceto
                                                         Subject: Re: European Distributors

1593    10/14/2014                       Chiu, Ni,       Email from Scott Byrum to Victor Aniceto; cc: John   NSE00012483         NSE00012484
                                         Lupica, Aniceto Piper

                                                          Subject: CN Post (Tom Wise)

1594    2/16/2015                        Chiu, Ni,       Email from Fred Bieler to Victor Aniceto             NSE00010018         NSE00010019
                                         Lupica, Aniceto
                                                         Subject: Re: Some stuff

1595    12/14/2015                       Chiu, Ni,       Email from Min Ma to James Chiu; cc: Amir Cannon     NSE00002853         NSE00002869
                                         Lupica, Aniceto
                                                         Subject: Re: Re: 2016 - Vendor Agreement - Ningbo
                                                         Sunny - Final

                                                          Attachment(s): 2016 -Vendor Agreement - Ningbo
                                                          Sunny.pdf




                                                                   Page 40 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 43 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                                   Beginning Bates /   Ending Bates
Number                                   Witness                                                                       Location
1596    12/30/2015                       Chiu, Ni,       Email from Min Ma to James Chiu; cc: Amir Cannon              NSE00002887         NSE00002903
                                         Lupica, Aniceto
                                                         Subject: Re: Re: Celestron

                                                          Attachment(s): 2016 -Vendor Agreement - Ningbo
                                                          Sunny.pdf


1597    2/26/2016                        Chiu, Ni,       Email from Peter Ni to Victor Aniceto                 NSE2233529                  NSE2233532
                                         Lupica, Aniceto
                                                         Subject: some issues about the business between Sunny
                                                         and Orion

                                                          Attachment(s): Some issues about the business between
                                                          Sunny and Orion.docx

1598    3/1/2016                         Chiu, Ni,       Email from Joyce Huang to James Chiu                          NSE02180597         NSE02180597
                                         Lupica, Aniceto
                                                         Subject: Credit

1599    4/5/2016                         Chiu, Ni,       Email from James Chiu to Ken Ta and Steve Peters              NSE00027004         NSE00027004
                                         Lupica, Aniceto
                                                         Subject: Business way

1600    8/15/2014                        Chiu, Ni,       Email from Sun Yufent to Shen Wenzhong; cc: Hank NSE2228668                       NSE2228673
                                         Lupica, Aniceto Qi, Peter Ni, David Shen, Bian Junfend, Zhu Wenhe,
                                                         Hu Zhimao, Production Dep., Jin Aifang, Liao Canghai,
                                                         Liu Xiaohai, Xu Jianchi, Zhang Jin

                                                          Subject: About suitability of price of electronic parts of
                                                          LS machine

1601    6/14/2016                        Chiu, Ni,       Email from Lenora Cabral to Hank Qi; cc: Victor               NSE00112589         NSE00112592
                                         Lupica, Aniceto Aniceto, Lenora Cabral

                                                          Subject: L1 Petition

                                                          Attachment(s): Ningbo Sunny Business License. pdf

1602    10/4/2016                        Chiu, Ni,       Email from James Chiu to Jason Espinosa                       NSE01843391         NSE01843393
                                         Lupica, Aniceto
                                                         Subject: bank information

                                                          Attachment(s): BANK INFORMATION.xlsx

1603    9/24/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: David Shen NSE2219329                   NSE2219329
                                         Lupica, Aniceto Subject: Remittance of $1 million


1604    10/24/2013                       Chiu, Ni,       Email from Mabel Miao to syf (Synta); cc: Peter Ni    NSE2219418                  NSE2219418
                                         Lupica, Aniceto
                                                         Subject: Change of November trip to the United States

1605    7/31/2013                        Chiu, Ni,       Email from James Chiu to Lou Jijun, Yang Lingling, NSE2219824                     NSE2219825
                                         Lupica, Aniceto Yang Pengyi, Wu Huanquan; cc: Lu Guoneng, Director
                                                         Lu, Jin Qianna, Peter Ni
                                                         Subject: Problem with 21039 carton bar codes and
                                                         deduction notes

1606    8/2/2013                         Chiu, Ni,       Email from Peter Ni to Mabel Miao                     NSE2232613                  NSE2232613
                                         Lupica, Aniceto Subject: Fw: FINRA Insider exchange of statement A to
                                                         be reviwed
                                                         Attachment(s): Exhibit A draft .docx




                                                                   Page 41 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 44 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                            Beginning Bates /   Ending Bates
Number                                   Witness                                                                Location
1607    10/15/2013                       Chiu, Ni,       Email from Peter Ni to Mabel Miao                      NSE2232661          NSE2232665
                                         Lupica, Aniceto Subject: Fw: U.S. Sunny Optics transfers to Meade
                                                         (account at East West Bank)
                                                         Attachment(s): Fund Transfer 5 from SOl to Meade
                                                         Fillable Wire.docx; Fund Transfer 5 from SOl to
                                                         Meade Fillable Wire.docx

1608    6/24/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu, NSE2220499           NSE2220510
                                         Lupica, Aniceto Laurence Huen

                                                          Subject: Fw: Fwd: company formation

                                                          Attachment(s): Signature Page Packet (Peter Ni).pdf

1609    11/3/2014                        Ta, Moreo        Email from Ken Ta to Peter Moreo                      OTB00232701         OTB00232710

                                                          Subject: Sunny Factory Visit

                                                          Attachment(s): Sunny Meeting
                                                          Minutes_KT_110314.pdf

1610    5/7/2013                         Chiu, Ni,       Daily work report of the Financial Department          NSE2232718          NSE2232720
                                         Lupica, Aniceto

1611    9/11/2013                        Chiu, Ni,       Email from Peter Ni to Yu Youjun                       NSE2232731          NSE2232732
                                         Lupica, Aniceto Subject: cash flow for acquisition of Meade and
                                                         acquisition consideration

1612    7/9/2013                         Chiu, Ni,       Email from Peter Ni to Mabel Miao                      NSE2232734          NSE2232734
                                         Lupica, Aniceto
                                                         Subject: $2 million from Celestron

1613    7/23/2013                        Chiu, Ni,       Email from Peter Ni to Yu Youjun                       NSE2232761          NSE2232761
                                         Lupica, Aniceto Subject: U.S. Sunny optics inc.

1614    6/3/2014                         Chiu, Ni,       Email from David Shen to Peter Ni                      NSE2222521          NSE2222521
                                         Lupica, Aniceto
                                                         Subject: Hi

1615    7/11/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Laurence     NSE2222571          NSE2222571
                                         Lupica, Aniceto Huen

                                                          Subject: JOC Waiver of Bidding

1616    6/3/2014                         Chiu, Ni,       Email from David Shen to Peter Ni, Director Qi, Frank, NSE2222642          NSE2222642
                                         Lupica, Aniceto Justin, Jack

                                                          Subject: MEADE

1617    7/5/2013                         Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: Laurence     NSE2222647          NSE2222647
                                         Lupica, Aniceto Huen

1618    6/14/2013                        Chiu, Ni,       S bj from
                                                         Email t M Laurence
                                                                     d ' d i Huen
                                                                               i     to Peter Ni                NSE2222664          NSE2222664
                                         Lupica, Aniceto
                                                         Subject: Meade's bid invitation

1619    11/6/2013                        Chiu, Ni,       Email from Peter Ni to Laurence Huen                NSE2222740             NSE2232828
                                         Lupica, Aniceto
                                                         Subject: Meeting with Dave of Xingtelang on Nov. 10
1620    11/6/2013                        Chiu, Ni,       Email from Peter Ni to Laurence Huen                NSE2232833             NSE2232833
                                         Lupica, Aniceto
                                                         Subject: ??? payments

1621    10/28/2015                       Chiu, Ni,       Email from James Chiu to Peter Ni and David Shen       NSE2222855          NSE2222855
                                         Lupica, Aniceto
                                                         Subject: Re: Celestron year-over-year sales




                                                                   Page 42 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 45 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                            Beginning Bates /   Ending Bates
Number                                   Witness                                                                Location
1622    6/3/2014                         Chiu, Ni,       Email from Jack Chen to David Shen; cc: Peter Ni,      NSE2222928          NSE2222928
                                         Lupica, Aniceto Director Qi, Frank, Justin, Jack Chen

                                                          Subject: MEADE

1623    11/19/2012                       Chiu, Ni,       Email from Sylvia Shen to James Chiu; cc: Dazhong      NSE2223026          NSE2223030
                                         Lupica, Aniceto Shen, Ou Yang, Peter Ni, Li Chenjie, Chen Er

                                                          Subject: Re: Re: ACUTER


1624    8/7/2014                         Chiu, Ni,       Email from Hank Qi to David Shen; cc: Peter Ni         NSE2223081          NSE2223084
                                         Lupica, Aniceto
                                                         Subject: Re: Re: FW: About suitability of price of
                                                         electronic parts of LS machine

1625    8/11/2014                        Chiu, Ni,       Email from Jack Chen to Synta Shen Wenzhong; cc:        NSE2223107         NSE2223111
                                         Lupica, Aniceto David Shen, Peter Ni, Hank Qi, Eric Liu, Frank, Justin,
                                                         Chen Junxiao, Zhu Wenhe, Engineering Dep., Niu
                                                         Yongtao, Li Daming, Liu Xiaohai, QC/Zhang Jin, Sun
                                                         Yufend, Xu Jianchi, Zhugong

                                                         Subject: Re: Re: MEADE LX70 Proposal
1626    10/23/2013                       Chiu, Ni,       Email from Peter Ni to Laurence Huen                   NSE2232834          NSE2232835
                                         Lupica, Aniceto
                                                         Subject: Re: Nov. 10 and 15 schedule

1627    7/29/2013                        Chiu, Ni,       Email from Laurence Huen to David Shen (Synta); cc: NSE2224682             NSE2224683
                                         Lupica, Aniceto Laurence Huen
                                                         Subject: Re: Lawyer's comments on MITC and Meade

1628    6/14/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2224684         NSE2224685
                                         Lupica, Aniceto
                                                         Subject: Re: appointment of Joe as consultant for Sunny
                                                         merge case

1629    11/6/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                   NSE2225741          NSE2225742
                                         Lupica, Aniceto
                                                         Subject: Re: ??? Payments

1630    9/29/2014                        Chiu, Ni,       Email from James Chiu to Peter Ni                      NSE2231945          NSE2231946
                                         Lupica, Aniceto
                                                         Subject: Fwd: Meade

1631    1/25/2013                        Chiu, Ni,       Letter from Meade to Imaginova                         NSE2626554          NSE2626559
                                         Lupica, Aniceto
                                                         Re: Mr. Peter Moreo, Corporate Secretary

1632    1/12/2017                        Chiu, Ni,       Email from James Chiu to Claudia Pearson; cc: Paul     NSE2648855          NSE2648856
                                         Lupica, Aniceto Roth

                                                          Subject: Re: Celestron Wire #1

1633    4/16/2013                        Chiu, Ni,       Email from James Chiu to Joyce Huang                   NSE2650287          NSE2650289
                                         Lupica, Aniceto
                                                         Subject: Fwd: Payment of order as discussed

1634    10/12/2016                       Chiu, Ni,       Email from Jenny (Sunny Sales) to James Chiu           NSE2657111          NSE2657112
                                         Lupica, Aniceto
                                                         Subject: Re: 20161013

1635    1/25/2016                        Chiu, Ni,       Email from Mabel Miao to Bryan Cogdell and James       NSE2664161          NSE2664169
                                         Lupica, Aniceto Chiu

                                                          Re: Re: New Product, StarSense to Sky-Watcher Mount
                                                          Converter




                                                                   Page 43 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 46 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1636    7/19/2013                        Chiu, Ni,       Email from Dave Anderson to Will Chuchawat            SMRH-0003697        SMRH-0003698
                                         Lupica, Aniceto Subject: Re: Dinner

1637    7/31/2013                        Chiu, Ni,       Email from Jason Schendel to Dave Anderson; cc:       SMRH-0006494        SMRH-0006495
                                         Lupica, Aniceto Farha Chowdry, Will Chuchawat
                                                         Subject: Re: Review of Trading in MEADE
                                                         INSTRUMENTS CORP.

1638    10/16/2014                       Chiu, Ni,       Email from Anton Epifanov to Irina Frolenkova; cc:    NSE2673801          NSE2673810
                                         Lupica, Aniceto Jean Shen and James Chiu

                                                          Subject: Re: address

                                                          Attachment(s): MessageOl.eml (92.2 KB); 14_10
                                                          Ovilon.doc

1639    11/1/2016                        Chiu, Ni,       Email from Douglas Beaver to Sara Roe                 NSE2242925          NSE2242930
                                         Lupica, Aniceto
                                                         Subject: Meade Instruments Tax Request Info

                                                          Attachment(s): Combined Balance Sheet.pdf;
                                                          Combined Income Statement.pdf; [PBC] Sunny Optics
                                                          Financials.xls

1640    3/2014 -                         Chiu, Ni,       Sunny Optics Financials.xls                           NSE2368490          NSE2368490
        9/2016                           Lupica, Aniceto

1641    5/18/2015                        Chiu, Ni,       Email from Hank Qi to Mabel Miao and Vickyu; CC;      NSE2230990          NSE2230990
                                         Lupica, Aniceto Peter Ni and Tony Yu

                                                          Subject: Itinerary of a trip to Meade

                                                          Attachment(s): Itinerary of a trip to Meade.xlsx

1642    4/20/2015                        Chiu, Ni,       Email from Hank Qi to Peter Ni                        NSE2231060          NSE2231060
                                         Lupica, Aniceto
                                                         Subject: Itinerary to the USA

                                                          Attachment(s): Itinerary to the USA.xlsx

1643    5/24/2016                        Chiu, Ni,       Email from Hank Qi to Mabel Miao; cc: Peter Ni, kzqq NSE2231062           NSE2231062
                                         Lupica, Aniceto (Sunny Optics)

                                                          Subject: Itinerary to the USA

                                                          Attachment(s): US Itinerary of Sunny at the end of
                                                          May.xls

1644    1/5/2015                         Chiu, Ni,       Email from Hank Qi to Peter Ni                        NSE2231066          NSE2231066
                                         Lupica, Aniceto
                                                         Subject: The itinerary to the USA

                                                          Attachment(s): The itinerary to the USA.xls

1645    10/14/2013                       Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: David Shen NSE2231084           NSE2231088
                                         Lupica, Aniceto Subject: U.S. Sunny Optics remitting to Meade account
                                                         (East West Bank)


1646    12/11/2014                       Chiu, Ni,       Daily Work Report of Hangzhou Astronomy Science       NSE2701013          NSE2701015
                                         Lupica, Aniceto Co., Ltd.

1647    7/13/2014                        Chiu, Ni,       Email from Peter Ni to Yu Youjun                      NSE2233338          NSE2233338
                                         Lupica, Aniceto
                                                         Subject: Fwd: Meade 2012-Sep. 2013 production
                                                         capacity statistics




                                                                   Page 44 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 47 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                            Beginning Bates /   Ending Bates
Number                                   Witness                                                                Location
1648    7/16/2013                        Chiu, Ni,       Letter from Meade to Peter Ni (Sunny Optics, Inc.)     NSE00000089         NSE00000167
                                         Lupica, Aniceto Re: Company Disclosure Letter

1649    3/9/2015                         Chiu, Ni,       Email from Sara Roe to Victor Aniceto, Hank Qi,        NSE00012502         NSE00012504
                                         Lupica, Aniceto Robert Sharp

                                                          Subject: cash

                                                          Attachment(s): Weekly Cash Report 3-6-5-.xlsx; Cash
                                                          position.xlsx

1650    4/24/2015                        Chiu, Ni,       Weekly Cash Report 4-24-15.xlsx                        NSE00025621         NSE00025621
                                         Lupica Aniceto
1651    7/10/2015                        Chiu, Ni,       Weekly Cash Report 7-10-15.xlsx                        NSE00025622         NSE00025622
                                         Lupica, Aniceto

1652    8/21/2015                        Chiu, Ni,       Weekly Cash Report 8-21-15 .xlsx                       NSE00025624         NSE00025624
                                         Lupica, Aniceto

1653    9/11/2015                        Chiu, Ni,       Weekly Cash Report 9-11-15 .xlsx                       NSE00025625         NSE00025625
                                         Lupica, Aniceto

1654    9/18/2015                        Chiu, Ni,       Weekly Cash Report 9-18-15 .xlsx                       NSE00025626         NSE00025626
                                         Lupica, Aniceto

1655    11/15/2014                       Chiu, Ni,       Email from Hank Qi to Peter Ni                         NSE2229329          NSE2229329
                                         Lupica, Aniceto
                                                         Subject: Work Summary

1656    10/4/2013                        Chiu, Ni,       Email from James Chiu to Peter Ni                     NSE02194361          NSE02194364
                                         Lupica, Aniceto Subject: Fw: October 2, 2013: USD 1 Million payment
                                                         made to Ningbo Sunny
                                                         Attachment(s): Ningbo Sunny- wire transfer
                                                         confirmation - 2 October 2013.pdf; Ningbo Sunny- list
                                                         of invoices.xls

1657    6/23/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu, NSE2680254           NSE2680259
                                         Lupica, Aniceto Laurence Huen

                                                          Subject: Meade - Purchaser Access Letter -
                                                          02.28.2014.pdfMeade

                                                          Attachment(s): Meade - Purchaser Access Letter -
                                                          02.28.2014.pdf

1658    6/9/2013                         Chiu, Ni,       Email from James Chiu to Shen; cc: Laurence Huen to NSE2225548             NSE2225549
                                         Lupica, Aniceto Peter Ni

                                                          Subject: Re: Fwd: Meade

1659    9/11/2013                        Chiu, Ni,       Email from Peter Ni to Mabel Miao                      NSE2232786          NSE2232797
                                         Lupica, Aniceto Subject: Fw: Huamei payment request
                                                         Attachment(s): Closing Signature Pages (Sept 11,
                                                         2013).pdf

1660    10/6/2013                        Chiu, Ni,       Email from Peter Ni to David Shen                      NSE2232711          NSE2232712
                                         Lupica, Aniceto Subject: Fw: List of finished products
                                                         Attachment(s): List of finished products.xlsx

1661    1/23/2014                        Chiu, Ni,       Email from Victor Aniceto to Juan Carlos Carreto,      NSE00007006         NSE00007007
                                         Lupica, Aniceto Chris Morrison

                                                          Subject: Re: Astronomy products retailers a need to
                                                          know




                                                                   Page 45 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 48 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1662    1/24/2014                        Chiu, Ni,       Email from Joe Lupica to Chris Morrison; cc: Victor     NSE00889159         NSE00889159
                                         Lupica, Aniceto Aniceto

                                                          Subject: Bresser

1663    4/25/2016                        Chiu, Ni,       Email from Mabel Miao to James Chiu, Hank Qi, Peter NSE00003541             NSE00003564
                                         Lupica, Aniceto Ni

                                                          Subject: 2016-04-05 - Orion - Sunny - Manufacturing
                                                          Services Agreement-reply from sunny

                                                          Attachment(s): 2016-04-05- Orion- Sunny-
                                                          Manufacturing Services Agreement-reply from
                                                          sunny.docx;2016-04-05- Orion - Sunny - Manufacturing
                                                          Services Agreement.docx

1664    8/19/2013                        Chiu, Ni,       Email from Peter Ni to Mabel Miao                       NSE2686924          NSE2686934
                                         Lupica, Aniceto Subject: Fw:
                                                         Attaachment(s): Joe August Wire.pdf; RR Donnelly 1
                                                         Wire.pdf; SMRH 2 Wire.pdf; Windes DD Service 2
                                                         Wire.pdf; SOl accounting.xlsx

1665    10/13/2013                       Chiu, Ni,       Email from Peter Ni to Mabel Miao                     NSE2686905            NSE2686918
                                         Lupica, Aniceto Subject: Fw: ???
                                                         Attachment(s): Fund Transfer 3 from SOl to Meade
                                                         Fillable Wire.docx; Fund Transfer 3 from SOl to Meade
                                                         Fillable Wire.docx; Fund Transfer 4 from SOl to Meade
                                                         Fillable Wire.docx; Fund Transfer 4 from SOl to Meade
                                                         Fillable Wire.docx; Joe October Wire.docx; Joe
                                                         October Wire.docx; SOl accounting[2].xlsx


1666    10/11/2015                       Chiu, Ni,       Email from James Chiu to Joyce Huang                    NSE2650270          NSE2650277
                                         Lupica, Aniceto
                                                         Subject: Fwd: Inbound shipment Doc's needed

                                                          Attachment(s): 2K5SY047A BOL.pdf; 2K5SY046A
                                                          BOL.pdf; 2K5SY047A PACKING LIST.xls;
                                                          2K5SY047A
                                                          INVOICE.xls; 2K5SY046A PACKING LIST.xls;
                                                          2K5SY046A INVOICE.xls

1667    6/27/2014                        Chiu, Ni,       Email from David Shen to Peter Ni, James Chiu,          NSE2674325          NSE2674327
                                         Lupica, Aniceto Director Qi

                                                          Subject: Re:Fw: CEO of Meade

1668    6/13/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu NSE2680267             NSE2680273
                                         Lupica, Aniceto and Laurence Huen

                                                          Subject: NDA

                                                          Attachment(s): NDA Ningbo Sunny Electronic Co Ltd
                                                          (June 13 clean).doc

1669    5/1/2018                         Chiu, Ni,       Defendant Ningbo Sunny Electronic Co., Ltd's
                                         Lupica, Aniceto Response to Plaintiff Optronic Technologies, Inc.'s
                                                         Special Interrogatories, Set Two

1670    5/30/2018                        Chiu, Ni,       Defendants' and Non-Party Sheppard, Mullin, Richter &
                                         Lupica, Aniceto Hampton LLP's Responses and Objections to Plaintiff's
                                                         Subpoena Duces Tecum

1671    5/31/2018                        Chiu, Ni,       Defendant Ningbo Sunny Electronic Co., Ltd's
                                         Lupica, Aniceto Objections to Plaintiff Optronic Technologies, Inc.'s
                                                         Amended Notice of Rule 30(b)(6) Deposition to
                                                         Ningbo Sunny Electronic Co., Ltd.




                                                                   Page 46 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 49 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /    Ending Bates
Number                                   Witness                                                                 Location
1672    5/31/2018                        Chiu, Ni,       Defendant Ningbo Sunny Electronic Co., Ltd's
                                         Lupica, Aniceto Response to Plaintiff Optronic Technologies, Inc.'s
                                                         Third Set of Special Interrogatories
1673    12/19/2014                       Espinosa,       Email from Jason Espinosa to Peter Moreo                OTB01478840          OTB01478840
                                         Moreo
                                                         Subject: Fw: 2015 Ningbo price list

1674    3/28/2016                        Ta, Peters       Meeting Minutes - Long Perng                           OTB03596127          OTB03596131

1675    3/29/2016                        Ta, Peters       Meeting Minutes - Guan Sheng Optical Co., Ltd.         OTB03596077          OTB03596079

1676    12/31/2015                       Chiu, Ni,       Email from Min Ma to James Chiu; cc: Amir Cannon        NSE00002870          NSE00002886
                                         Lupica, Aniceto
                                                         Subject: Re: Re: Celestron

                                                          Attachment(s): 2016 Vendor Agreement - Ningbo
                                                          Sunny.pdf

1677    2/4/2015                         Chiu, Ni,       Email from Amir Cannon to Peter Ni; cc: Lucille         NSE00002904          NSE00002924
                                         Lupica, Aniceto Reasbeck, Eddie Valadex, Lisa Cudal

                                                          Subject: Re: Re: Defective Items

                                                          Attachment(s): Ningbo 2015 RTV Packing List.pdf;
                                                          Ningbo 2015 RTV Invoice.pdf; Ningbo.xlsx; 2014 -
                                                          Vendor Agreement - Ningbo Sunny- Countersigned.pdf


1678    2/5/2015                         Chiu, Ni,       Email from Lisa Cudal to James Chiu                     NSE00002925          NSE00002941
                                         Lupica, Aniceto
                                                         Subject: Re: Re: Ningbo Sunny RTV Shipment

                                                          Attachment(s): 2014 - Vendor Agreement - Ningbo
                                                          Sunny - Countersigned.pdf

1679    1/27/2014                        Chiu, Ni,       Email from Min Ma to James Chiu; cc: James Chiu         NSE00002942          NSE00002954
                                         Lupica, Aniceto
                                                         Subject: Vendor Agreement - 2014

                                                          Attachment(s): Vendor Agreement - Ningbo
                                                          Sunny_REVl.pdf

1680    9/10/2014                        Moreo            Email from Garrett Potter to Raj Seshadri; cc: Peter   OTB03642321          OTB03642322
                                                          Moreo

                                                          Subject: Re: Acquisition Update 9-9-2014

1681    7/21/2014                        Moreo            Email from Abram (Abe) Garver to Raj Seshadri; cc:     Email from Abram OTB03654257
                                                          Peter Moreo; Mitchell Gordon                           (Abe) Garver to Raj
                                                                                                                 Seshadri; cc: Peter
                                                          Subject: Re: Asset Purchase Agreement                  Moreo; Mitchell
                                                                                                                 Gordon

                                                                                                                 Subject: Re: Asset
                                                                                                                 Purchase Agreement


1682    6/14/2014                        Moreo            Email from Abram (Abe) Garver to Raj Seshadri; cc:     OTB03654379          OTB03654385
                                                          Peter Moreo, Mitchell Gordon, Donn Raymond, Jon
                                                          Barker

                                                          Subject: Re: Thanks for the Word version

1683    7/20/2014                        Moreo            Email from Raj Seshadri to Peter Moreo                 OTB03654262          OTB03654265

                                                          Subject: Re: Call to Dave Anderson




                                                                   Page 47 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 50 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                              Beginning Bates /   Ending Bates
Number                                   Witness                                                                  Location
1684    6/23/2014                        Orion witnesses Email from Matt Morton to Debbie Woodward; cc:           OTB00943992         OTB00943995
                                                         Andrea Garvey

                                                          Subject: Re: Customer Data from Acquisition

1685    11/10/2015                       Moreo            Email from Lydia Gong to Peter Moreo                    OTB01222926         OTB01222927

                                                          Subject: SYNTA Business Card

                                                          Attachment(s): scan0012.pdf

1686    2/14/2013                        Orion witnesses Email from Kathryn Money to Frank M. Placenti,           OTB01219009         OTB01219018
                                                         Jordan Kroop, Jae Park; cc: Garrett Potter

                                                          Subject: Re: Follow-up questions

                                                          Attachment(s): Meade_NDA_012513.pdf

1687    3/17/2016                        Espinosa         Purchase Order #48748                                   OTB01573096         OTB01573096

1688                                     Orion witnesses Image: Helping You Reach the Stars Since 1975
                                                                                                                  OTB03708337         OTB03708337
1689                                     All witnesses    Image: Orion's Team
                                                                                                                  OTB03708338         OTB03708338
1690    3/17/2016                        Espinosa         Purchase Order No. 48748                                OTB01573095         OTB01573096

1691                                     All witnesses    Image: Orion Refractor Telescope
                                                                                                                  OTB03708339         OTB03708339
1692                                     All witnesses    Image: Orion Maksutov-Cassegrain Telescope
                                                                                                                  OTB03708340         OTB03708340
1693                                     All witnesses    Image: Orion Dobsonian Telescope
                                                                                                                  OTB03708341         OTB03708341
1694                                     All witnesses    Image: Building of Synta
                                                                                                                  OTB03708342         OTB03708342
1695                                     All witnesses    Image: Building of Meade
                                                                                                                  OTB03708343         OTB03708343
1696                                     All witnesses    Image: Building of Ningbo Sunny
                                                                                                                  OTB03708344         OTB03708344
1697                                     All witnesses    Image: Peter (Wenjun) Ni
                                                                                                                  OTB03708345         OTB03708345
1698                                     All witnesses    Image: David Shen
                                                                                                                  OTB03708346         OTB03708346
1699                                     All witnesses    Image: Victor Aniceto
                                                                                                                  OTB03708347         OTB03708347
1700                                     All witnesses    Image: James (Junwen) Chiu
                                                                                                                  OTB03708348         OTB03708348
1701                                     All witnesses    Image: Joe Lupica
                                                                                                                  OTB03708349         OTB03708349
1702                                     All witnesses    Image: Dave Anderson
                                                                                                                  OTB03708350         OTB03708350
1703                                     All witnesses    Sunny Optical's Website: China's leading manufacturer
                                                          of
                                                          optical products
                                                                                                                  OTB03708351         OTB03708352
1704                                     All witnesses    Article: Ningbo Sunny Instruments Co., Ltd.
                                                                                                                  OTB03708353         OTB03708354
1705    6/5/2018                         All witnesses    Article: A 9,500% Stock Surge Turns Janitors Into
                                                          Millionaires in China
                                                                                                                  OTB03708355         OTB03708360
1706                                     All witnesses    Image: Building of Sunny Group Co., Ltd.
                                                                                                                  OTB03708361         OTB03708361
1707                                     All witnesses    Image: Building of Celestron
                                                                                                                  OTB03708362         OTB03708362
1708                                     All witnesses    Article: Meade Instruments sold to Chinese telescope
                                                          company for $5.9 million
                                                                                                                  OTB03708363         OTB03708366
1709    4/6/2005                         All witnesses    Article: Celestron under New Ownership
                                                                                                                  OTB03708367         OTB03708369




                                                                   Page 48 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 51 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                  Location
1710    4/7/2005                         All witnesses    Article: Celestron Sold (Again)
                                                                                                               OTB03708370            OTB03708372
1711    5/21/2008                        All witnesses    Synta Optical Technology And Celestron Announce A
                                                          New Telescope Supplier In The US                     OTB03708373            OTB03708374
1712    12/28/2018                       All witnesses    Article: Dawn of tri-camera phones may reverse $15bn
                                                          Sunny wipeout                                        OTB03708375            OTB03708377
1713    7/8/2013                         All witnesses    Article: Meade Instruments Board Urged Shareholders
                                                          to Reject MIT Capital Offer

                                                                                                                  OTB03708378         OTB03708381
1714    7/5/2013                         All witnesses    Article: Meade's Board of Directors Recommends
                                                          Stockholders Reject the Unsolicited Tender Offer of
                                                          MIT Capital Inc.                                        OTB03708382         OTB03708385
1715    7/5/2013                         All witnesses    Meade Instrument Corp. = Schedule 14D-9/A (SEC
                                                          Disclosure)
                                                                                                                  OTB03708386         OTB03708392
1716    10/16/2013                       All witnesses    Article: Meade Instruments Completes Merger
                                                                                                                  OTB03708393         OTB03708395
1717    7/30/2004                        All witnesses    Article: Voice Your Concerns to the FTC Regarding the
                                                          Patent Settlement between Celestron and Meade
                                                                                                                  OTB03708396         OTB03708397
1718    7/23/2008                        All witnesses    Article: Celestron, Tasco Out of Business?              OTB03708398         OTB03708400
1719    4/7/2005                         All witnesses    Article: Telescope Manufacturer Acquired

                                                                                                                  OTB03708401         OTB03708403
1720    8/14/2018                        All witnesses    Article: Sunny Optical shares post biggest daily fall
                                                          ever after lens maker misses pro                        OTB03708404         OTB03708407
1721                                     All witnesses    Suzhou Synta Optical Technology
                                                                                                                  OTB03708408         OTB03708463
1722                                     All witnesses    Synta Technology Corporation of Taiwan
                                                                                                                  OTB03708464         OTB03708493
1723                                     All witnesses    Meade's Website: Store Information
                                                                                                                  OTB03708494         OTB03708495
1724                                     All witnesses    Meade's Website: The Company
                                                                                                                  OTB03708496         OTB03708497
1725                                     All witnesses    Website: Celestron Overview and History
                                                                                                                  OTB03708498         OTB03708502
1726                                     All witnesses    Article: Sunny Optical shares hit record after
                                                          forecasting strong pro                                  OTB03708503         OTB03708505
1727                                     All witnesses    Image: Peter Moreo
                                                                                                                  OTB03708506         OTB03708506
1728                                     All witnesses    Image: James Caccavo
                                                                                                                  OTB03708507         OTB03708507
1729    1/1/2016                         All witnesses    Sunny Optical's Website: Sunny Optical Announces
                                                          2016 Annual Results
                                                                                                                  OTB03708508         OTB03708512
1730    1/1/2017                         All witnesses    Sunny Optical's Website: Sunny Optical Announces
                                                          2017 Annual Results
                                                                                                                  OTB03708513         OTB03708518
1731    1/1/2018                         All witnesses    Sunny Optical's Website: Sunny Optical Accounces
                                                          2018 Annual Results
                                                                                                                  OTB03708519         OTB03708525
1732    1/1/2019                         All witnesses    Sunny Optical's Website: Sunny Optical Announces
                                                          2019 Interim Results
                                                                                                                  OTB03708526         OTB03708532
1733                                     All witnesses    Sunny Optical's Website: Management Team
                                                                                                                  OTB03708533         OTB03708534
1734    4/11/2017                        All witnesses    Article: News and Views from NEAF 2017
                                                                                                                  OTB03708535         OTB03708542
1735    4/23/2018                        All witnesses    Article: News & Views from the 2018 Northeast
                                                          Astronomy Forum
                                                                                                                  OTB03708543         OTB03708548




                                                                   Page 49 of 61
                       Case 5:16-cv-06370-EJD Document   342
                                                   APPENDIX A Filed 09/30/19 Page 52 of 63
                                            Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID     Date Admitted       Sponsoring       Description                                                Beginning Bates /   Ending Bates
Number                                  Witness                                                                     Location
1736    9/7/2017                        Orion            Email from Raj Sesahadri to James Caccavo, Jack            STP00107            STP00114
                                        witnesses,       Wyant, Garrett Potter; cc: Tricia Collins, Phillip Boone
                                        Caccavo
                                                         Subject: FW: Letter of Intent - Orion - JOC 2nd offer -
                                                         as expected

                                                         Attachment(s): Letter of intent - Orion Asset Purchase
                                                         9.6.17

1737    9/7/2017                        Orion            Email from Raj Sesahadri to James Caccavo, Jack          STP00107              STP00114
                                        witnesses,       Wyant, Garrett Potter; cc: Tricia Collins, Phillip Boone
                                        Caccavo
                                                         Subject: FW: Letter of Intent - Orion - JOC 2nd offer -
                                                         as expected

                                                         Attachment(s): Letter of intent - Orion Asset Purchase
                                                         9.6.17

1738    3/28/2017                       Orion            Email from Peter Moreo to James Caccao, Garrett            OTB03653496         OTB03653504
                                        witnesses,       Potter, Jack Williams, Jack Wyant; cc: Tricia Collins,
                                        Caccavo          Mary Ann Evans, Raj Seshadri

                                                         Subject: Moreo MBO - Confidential

                                                         Attachment(s): Moreo_MBO TermSheet_ 032817 .pdf;
                                                         Moreo Exclusivity_Agreement_ 032817. pdf

1739    3/28/2017                       Orion            Email from Peter Moreo to James Caccao, Garrett            OTB03653496         OTB03653504
                                        witnesses,       Potter, Jack Williams, Jack Wyant; cc: Tricia Collins,
                                        Caccavo          Mary Ann Evans, Raj Seshadri

                                                         Subject: Moreo MBO - Confidential

                                                         Attachment(s): Moreo_MBO TermSheet_ 032817 .pdf;
                                                         Moreo Exclusivity_Agreement_ 032817. pdf

1740    8/17/2017                       Orion            Email from Raj Seshadri to James Caccavo, Garrett          STP00095            STP00106
                                        witnesses,       Potter, Jack Wyant; cc: Tricia Collins
                                        Caccavo
                                                         Subject: FW: LE: Moreo-Imaginova Follow
                                                         Up_URGENT DECISION REQUIRED. 8-17-17 PM

                                                         Attachment(s): MoreoGroup_Letter_081717.pdf;
                                                         Moreo_LOI_081717.pdf

1741    8/17/2017                       Orion            Email from Raj Seshadri to James Caccavo, Garrett          STP00095            STP00106
                                        witnesses,       Potter, Jack Wyant; cc: Tricia Collins
                                        Caccavo
                                                         Subject: FW: LE: Moreo-Imaginova Follow
                                                         Up_URGENT DECISION REQUIRED. 8-17-17 PM

                                                         Attachment(s): MoreoGroup_Letter_081717.pdf;
                                                         Moreo_LOI_081717.pdf

1742    8/31/2017                       Orion            Email from Raj Seshadri to James Caccavo, Jack          STP00081               STP00084
                                        witnesses,       Wyant, Garrett Potter; cc: Tricia Collins, Philip Boone
                                        Caccavo
                                                         Subject: FW: lmaginova 1 JOC Transaction- JOC
                                                         termination letter 8-31-17

                                                         Attachment(s): Letter to Stuart Rose 8.31.17.pdf




                                                                  Page 50 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 53 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                               Beginning Bates /   Ending Bates
Number                                   Witness                                                                    Location
1743    8/31/2017                        Orion            Email from Raj Seshadri to James Caccavo, Jack            STP00081            STP00084
                                         witnesses,       Wyant, Garrett Potter; cc: Tricia Collins, Philip Boone
                                         Caccavo
                                                          Subject: FW: lmaginova 1 JOC Transaction- JOC
                                                          termination letter 8-31-17

                                                          Attachment(s): Letter to Stuart Rose 8.31.17.pdf

1744    11/21/2017                       Orion            Email from Raj Seshadri to Philip Boone Jr., Raj          STP00924            STP00961
                                         witnesses,       Seshadri; cc: James Caccavo, Garrett Potter, Jack
                                         Caccavo          Wyant

                                                          Subject: Re: lmaginova I Stock Purchase Agreement

                                                          Attachment(s): Stock Purchase Agreement Execution
                                                          Version (11-21-17)[2)-signed.pdf

1745    11/21/2017                       Orion            Email from Raj Seshadri to Philip Boone Jr., Raj          STP00924            STP00961
                                         witnesses,       Seshadri; cc: James Caccavo, Garrett Potter, Jack
                                         Caccavo          Wyant

                                                          Subject: Re: lmaginova I Stock Purchase Agreement

                                                          Attachment(s): Stock Purchase Agreement Execution
                                                          Version (11-21-17)[2)-signed.pdf

1746    9/13/2017                        Orion            Email from Raj Seshadri to James Caccavo, Jack          STP0085               STP00094
                                         witnesses,       Wyant, Garrett Potter; cc: Tricia Collins, Philip Boone
                                         Caccavo
                                                          Subject: FW: Imaginova / Moreo Group - LOI -
                                                          Execution Copy

                                                          Attachment(s):
                                                          Moreo_Group_LOI_091317_Execution_Copy.pdf

1747    8/23/2017                        Orion            Email from Raj Seshadri to James Caccavo, Garrett         STP00115            STP00130
                                         witnesses,       Potter, Jack Wyant; cc: Tricia Collins, Philip Boone
                                         Caccavo
                                                          Subject: FW: Moreo-Imaginova Follow Up 2

                                                          Attachment(s): Moreo_Group_Letter_082317.pdf;
                                                          Moreo_Group_LOI_082317.pdf; 8-23-2017 Orion 7a
                                                          Proposal.pdf

1748    8/29/2017                        Orion            Email from Raj Seshadri to Garrett Potter, Jack Wyant, STP00131               STP00146
                                         witnesses,       James Caccavo; cc: Tricia Collins, Philip Boone
                                         Caccavo
                                                          Subject: FW: Moreo-Orion Follow Up 08-29-17 - New
                                                          Offer#3

                                                          Attachment(s): Moreo_Group_Letter_082917.pdf;
                                                          Moreo_Group_LOI_082917.pdf; 8-28-2017 Orion 7a
                                                          Proposal.pdf


1749    8/31/2017                        Orion            Email from Raj Sesahadri to Garrett Potter, Jack Wyant, STP00147              STP00161
                                         witnesses,       James Caccavo; cc: Tricia Collins, Philip Boone
                                         Caccavo
                                                          Subject: FW: Moreo-Orion Follow Up 083117

                                                          Attachment(s): Moreo_Group_Letter_083117.pdf;
                                                          Moreo_Group_LOI_083117.pdf; 8-28-2017 Orion 7a
                                                          Proposal.pdf




                                                                   Page 51 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 54 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                            Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1750    11/28/2017                       Orion            Email from Garrett Potter to Timothy Broadhead,        STP00162            STP00171
                                         witnesses,       Kristy Hepfer; cc: James Caccavo
                                         Caccavo
                                                          Subject: Fwd: Imaginova / Sale of Optronic
                                                          Technologies / Revised Board Consent

                                                          Attachment(s): Imaginova - Board Resolutions Adopted
                                                          by Written Consent (216315960.6).pdf

1751    3/28/2017                        Orion            Email from Peter Moreo to James Caccavo, Garrett       STP00686            STP00694
                                         witnesses,       Potter, Jack Wyant, Jack Williams; cc: Raj Seshadri,
                                         Caccavo          Tricia Collins, Mary Ann Evans

                                                          Subject: Moreo MBO - Confidential

                                                          Attachment(s): Moreo_MBO_TermSheet_032817.pdf;
                                                          Moreo_Exclusivity_Agreement_032817.pdf

1752    10/10/2016                       Ni, Aniceto,     Email from James Chiu to Jason Espinosa                OTB01528582         OTB01528582
                                         Chiu, Lupica
                                                          Subject: Re: Re: Purchase Order 49366 and 49367

1753    12/31/2012                       Orion witnesses Inventory In-Transit                                    OTB03464061         OTB03464107

1754    4/3/2013                         Orion witnesses Inventory In-Transit                                    OTB03488767         OTB03488922

1755    6/13/2014                        Orion witnesses Email from Raj Seshadri to Abram (Abe) Garver; cc:      OTB03654386         OTB03654391
                                                         Peter Moreo, Mitchell Gordon, Donn Raymond, Jon
                                                         Barker

                                                          Subject: Re: Thanks for the Word version

1756    6/23/2014                        Orion witnesses Email from Matt Morton to Debbie Woodward; cc:          OTB00847877         OTB00847880
                                                         Andrea Garvey

                                                          Subject: Re: Customer Data from Acquisition Company

                                                          Attachment(s): Hayneedle, Inc. Non-Disclosure
                                                          Agreement.pdf


1757    9/20/2014                        Moreo,           Email from Joyce Hueng to Peter Moreo; cc: Jason       ORION025728         ORION025729
                                         Espinosa, Ni,    Espinosa and James Chiu
                                         Chiu
                                                          Subject: Re: Orion Synta Holiday Payment Terms

1758    12/17/2013                       Chiu, Ni,       Email from David Shen to James Chiu                     NSE2696799          NSE2696802
                                         Lupica, Aniceto
                                                         Subject: Apply for Chinese translation of application

1759    10/26/2014                       Orion witnesses Meeting Minutes - Long Perng                            OTB01068945         OTB01068955

1760    11/23/2015                       All witnesses    Orion's demand letter to Sunny, Synta, Meade, and
                                                          Celestron

1761    10/26/2014                       Orion witnesses Meeting Minutes - Guan Sheng Optical Co., Ltd.          OTB01068836         OTB01068843

1762    5/22/2015                        Chiu, Ni,       Email from Corey Lee to James Chiu                      NSE00066211         NSE00066214
                                         Lupica, Aniceto
                                                         Subject: RE: RE: orion order statistics

1763    5/22/2015                        Chiu, Ni,       Email from Corey Lee to James Chiu                      NSE00066211         NSE00066214
                                         Lupica, Aniceto
                                                         Subject: RE: RE: orion order statistics

1764    4/28/2015                        Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE00075606         NSE00075607
                                         Lupica, Aniceto
                                                         Subject: Re: Sunny’s market strategy




                                                                   Page 52 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 55 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1765    4/28/2015                        Chiu, Ni,       Email from Joyce Huang to James Chiu                  NSE00075606         NSE00075607
                                         Lupica, Aniceto
                                                         Subject: Re: Sunny’s market strategy

1766    6/19/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu NSE2696871           NSE2696873
                                         Lupica, Aniceto
                                                         Subject: Meade Verification Process


1767    6/19/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: James Chiu NSE2696871           NSE2696873
                                         Lupica, Aniceto
                                                         Subject: Meade Verification Process


1768    12/12/2013                       Chiu, Ni,       Email from David Shen to Peter Ni and James Chiu      NSE2673424          NSE2673426
                                         Lupica, Aniceto
                                                         Subject: Re: Wage verification of Meade

1769    12/12/2013                       Chiu, Ni,       Email from David Shen to Peter Ni and James Chiu      NSE2673424          NSE2673426
                                         Lupica, Aniceto
                                                         Subject: Re: Wage verification of Meade

1770    3/11/2014                        Chiu, Ni,       Email from James Chiu to Lena                        NSE00002783          NSE00002784
                                         Lupica, Aniceto
                                                         Subject: Fw: RE: invoice 2K4C031, packaging list and
                                                         ISF for ETD 3/08/2014

                                                          Attachment(s): 2014 – Vendor Agreement – Ningbo
                                                          Sunny – Countersigned.pdf

1771    3/11/2014                        Chiu, Ni,       Email from James Chiu to Lena                        NSE00002783          NSE00002797
                                         Lupica, Aniceto
                                                         Subject: Fw: RE: invoice 2K4C031, packaging list and
                                                         ISF for ETD 3/08/2014

                                                          Attachment(s): 2014 – Vendor Agreement – Ningbo
                                                          Sunny – Countersigned.pdf

1772    6/4/2014                         Chiu, Ni,       Email from Joyce Huang to James Chiu                  NSE00073815         NSE00073817
                                         Lupica, Aniceto
                                                         Subject: Re: fwd: Re: Hayneedle

                                                          Attachment(s): 2K3-S-082.xls; 2K4SY013; 2K4-S-
                                                          046.xls; 2K4-S-058.xls

1773    6/4/2014                         Chiu, Ni,       Email from Joyce Huang to James Chiu                  NSE00073815         NSE00073821
                                         Lupica, Aniceto
                                                         Subject: Re: fwd: Re: Hayneedle

                                                          Attachment(s): 2K3-S-082.xls; 2K4SY013; 2K4-S-
                                                          046.xls; 2K4-S-058.xls

1774    6/4/2014                         Chiu, Ni,       Email from James Chiu to Peter More                   NSE00074549         NSE00074549
                                         Lupica, Aniceto
                                                         Subject: Hayneedle

                                                          Attachment(s): 2K3-S-082.xls; 2K4SY013.xls; 2K4-S-
                                                          058.xls

1775    6/4/2014                         Chiu, Ni,       Email from James Chiu to Peter More                   NSE00074549         NSE00074551
                                         Lupica, Aniceto
                                                         Subject: Hayneedle

                                                          Attachment(s): 2K3-S-082.xls; 2K4SY013.xls; 2K4-S-
                                                          058.xls




                                                                   Page 53 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 56 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                             Beginning Bates /   Ending Bates
Number                                   Witness                                                                 Location
1776    12/22/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE2675085          NSE2675086
                                         Lupica, Aniceto
                                                         Subject: RE: Medas price list

                                                          Attachment(s): 2014-Telescopres-Ningbo.xls; Spotting
                                                          Scopes-2914.xls; Wide angle eyepieces- 2014.xls

1777    12/22/2015                       Chiu, Ni,       Email from Joyce Huang to James Chiu                    NSE2675085          NSE2675089
                                         Lupica, Aniceto
                                                         Subject: RE: Medas price list

                                                          Attachment(s): 2014-Telescopres-Ningbo.xls; Spotting
                                                          Scopes-2914.xls; Wide angle eyepieces- 2014.xls

1778    7/17/2013                        Chiu, Ni,       Email from Andrew Cheung to Hank Qi and Peter Ni        NSE2700907          NSE2700907
                                         Lupica, Aniceto Subject: Fwd: Notary-Revised notarial certificate
                                                         Attachment(s): 2965_001.pdf

1779    7/17/2013                        Chiu, Ni,       Email from Andrew Cheung to Hank Qi and Peter Ni        NSE2700907          NSE2700919
                                         Lupica, Aniceto Subject: Fwd: Notary-Revised notarial certificate
                                                         Attachment(s): 2965_001.pdf

1780    7/16/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                   NSE2696878           NSE2696879
                                         Lupica, Aniceto Subject: Re: Fwd: Signature Pages to be held in Escrow


1781    7/16/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                   NSE2696878           NSE2696879
                                         Lupica, Aniceto Subject: Re: Fwd: Signature Pages to be held in Escrow


1782    8/22/2013                        Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica and         SMRH_0000401        SMRH-0000402
                                         Lupica, Aniceto Laurence Huen; cc: Malika Levarlet
                                                         Subject: FW: AIC Files of Sunny Electric
                                                         Attachment(s): AIC files of Sunny Electric.doc

1783    8/22/2013                        Chiu, Ni,       Email from Robert Magielnicki to Joe Lupica and         SMRH_0000401        SMRH-0000437
                                         Lupica, Aniceto Laurence Huen; cc: Malika Levarlet
                                                         Subject: FW: AIC Files of Sunny Electric
                                                         Attachment(s): AIC files of Sunny Electric.doc

1784    8/22/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2696900          NSE2696937
                                         Lupica, Aniceto Subject: Our lawyer’s reply to FTC’s investigation
                                                         Attachment(s): AIC files of Sunny Electric

1785    8/22/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni                    NSE2696900          NSE2696937
                                         Lupica, Aniceto Subject: Our lawyer’s reply to FTC’s investigation
                                                         Attachment(s): AIC files of Sunny Electric

1786    6/10/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni, David shen, and NSE2696880            NSE2696881
                                         Lupica, Aniceto James Chiu

                                                          Subject: Lawyer’s engagement contract + letter of
                                                          intent for the acquisition

1787    6/10/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni, David shen, and NSE2696880            NSE2696899
                                         Lupica, Aniceto James Chiu

                                                          Subject: Lawyer’s engagement contract + letter of
                                                          intent for the acquisition

1788    9/20/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: David Shen, NSE02165981           NSE02165982
                                         Lupica, Aniceto Sylvia Shen, Jack Chen, Joe Lupica, Laurence Huen,
                                                         and James Chiu
                                                         Subject: About Steve Murdock and repayment of
                                                         usurious loan to Rosenthal




                                                                   Page 54 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 57 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                           Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1789    9/20/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: David Shen, NSE02165981         NSE02165982
                                         Lupica, Aniceto Sylvia Shen, Jack Chen, Joe Lupica, Laurence Huen,
                                                         and James Chiu
                                                         Subject: About Steve Murdock and repayment of
                                                         usurious loan to Rosenthal

1790    10/4/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: David Shen, NSE2680238          NSE2680239
                                         Lupica, Aniceto Sylvia Shen, Jack Chen, Laurence Huen
                                                         Subject: John Elwood Resignation of CFO John for
                                                         good reason

1791    10/4/2013                        Chiu, Ni,       Email from Laurence Huen to Peter Ni; cc: David Shen, NSE2680238          NSE2680246
                                         Lupica, Aniceto Sylvia Shen, Jack Chen, Laurence Huen
                                                         Subject: John Elwood Resignation of CFO John for
                                                         good reason

1792    12/17/2013                       Chiu, Ni,       Email from James Chiu to David Shen, Peter Ni, Hank NSE2673451            NSE2673456
                                         Lupica, Aniceto Qi

                                                          Subject: Re: follow up

1793    12/17/2013                       Chiu, Ni,       Email from James Chiu to David Shen, Peter Ni, Hank NSE2673451            NSE2673456
                                         Lupica, Aniceto Qi

                                                          Subject: Re: follow up

1794    1/21/2015                        Chiu, Ni,       Email from James Chiu to Joyce Huang; cc: Jack Wu           NSE00074590   NSE00074598
                                         Lupica, Aniceto
                                                         Subject: Orion StarBlast 4.5 EQ Reflector

1795    1/21/2015                        Chiu, Ni,       Email from James Chiu to Joyce Huang; cc: Jack Wu           NSE00074590   NSE00074598
                                         Lupica, Aniceto
                                                         Subject: Orion StarBlast 4.5 EQ Reflector

1796    11/5/2014                        Orion witnesses Email from Ken Ta to Nancy (Synta); cc: Steve Peters, OTB00232777         OTB00232782
                                                         Jason Espinosa

                                                          Subject: Fw: Woodland Hills Camera Question…

                                                          Attachment(s): Synta Meeting
                                                          Minutes_EKT_110514.pdf

1797    10/31/2014                       Orion witnesses Meeting Minutes - Synta (Color Version)                     OTB00232777   OTB00232782

1798    7/20/2015                        Espinosa         Email from Jason Espinosa to Joyce Huang                   OTB00321703   OTB00321708

                                                          Subject: Re: Fw: REQ 50775 and 50776

                                                          Attachment(s): IMG.pdf

1799    1/4/2015                         Espinosa         Email from Joyce Huang to Jason Espinosa                   OTB01547554   OTB01547558

                                                          Subject: Fw: Quote for 1.25 EP kit - StarBlast 4.5 EQ
                                                          Reflector - Funscope 76mm Reflector Kit

1800    6/17/2014                        Chiu, Ni,       Email from Hank Qi to Manishi Gupta; cc: Victor             NSE00013353   NSE00013353
                                         Lupica, Aniceto Aniceto and Joe Lupica

                                                          Subject: The problems of Meade

1801    10/28/2014                       Orion            Meeting Minutes - JOC Tech Group                           OTB00446110   OTB00446110
                                         Witnesses
1802    3/16/2017                        Orion            Plaintiff's Initial Disclosures Pursuant to Federal Rule
                                         Witnesses        of Civil Procedure 26(a)(1)

1803    4/19/2019                        All witnesses    Answer of Defendants Ningbo Sunny Electronic Co.,
                                                          Ltd., Sunny Optics, Inc., and Meade Instruments Corp.
                                                          to Plaintiff's First Amended Complaint




                                                                   Page 55 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 58 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1804    10/29/2014                       Orion            Meeting Minutes - United Optics                      OTB01069912         OTB01069918
                                         Witnesses


1805    4/16/2014                        Chiu, Ni,       Email from Joe Lupica to Hank Qi                      NSE00116548         NSE00116554
                                         Lupica, Aniceto
                                                         Subject: FW: Meade Operations through First Six
                                                         Months

                                                          Attachment(s): Challenges at Meade Apr 2014.docx

1806                                     All witnesses    Sunny Optical Group Global Offering Report
                                                                                                               OTB03708549         OTB03708967
1807                                     All witnesses    Sunny Optics Group 2007 Annual Report
                                                                                                               OTB03708968         OTB03709101
1808                                     Aniceto          Victor Aniceto LinkedIn Profile
                                                                                                               OTB03709102         OTB03709103
1809                                     All witnesses    Schmidt Building Photo
                                                                                                               OTB03709104         OTB03709104
1810    3/30/2016                        Orion witnesses Meeting Minutes - ZWO                                 OTB03596254         OTB03596255

1811    3/31/2016                        Orion witnesses Email from Ken Ta to Anne F.                          OTB00255722         OTB03596254

                                                          Subject: Fwd: GSO Meeting Minutes

                                                          Attachment(s): Guang Sheng Optical Meeting
                                                          Minutes_KT_032916.pdf

1812    4/1/2016                         Orion witnesses Email from Ken Ta to Peter Moreo; cc: Raj Seshadri,   OTB01075302         OTB01075304
                                                         Steve Peters, Jason Espinosa

                                                          Subject: Future Optics and Tucsen Meeting Minutes

                                                          Attachment(s): Future Optics Meeting
                                                          Minutes_KT_033016.pdf; Tucsen Meeting
                                                          Minutes_KT_040116.pdf

1813    4/1/2016                         Orion witnesses Email from Ken Ta to Peter Moreo; cc: Raj Seshadri,   OTB01086372         OTB01086373
                                                         Steve Peters, Jason Espinosa

                                                          Subject: Solomark Meeting Minutes

                                                          Attachment(s): Solomark Meeting
                                                          Minutes_KT_040116.pdf

1814    4/5/2016                         Orion witnesses Email from Ken Ta to Anne F.                          OTB01076639         OTB01076643

                                                          Subject: Meeting minutes for Weifang and Kingjoy

                                                          Attachment(s): Weifeng Meeting
                                                          Minutes_KT_040316.pdf; Kingjoy Meeting
                                                          Minutes_KT_040516.pdf

1815    6/15/2014                        Chiu, Ni,       Expeditors International Ocean                        NSE2653124          NSE2653124
                                         Lupica, Aniceto

1816    8/1/2016                         Chiu, Ni,       Bill of Lading                                        NSE2648360          NSE2648360
                                         Lupica, Aniceto

1817    3/5/2015                         Chiu, Ni,       Bill of Lading                                        NSE01924504         NSE01924504
                                         Lupica, Aniceto

1818    4/6/2016                         Orion witnesses Email from Ken Ta to Anne Friscia                     OTB01150635         OTB01150642

                                                          Subject: Fw: GreenMax Meeting Notes

                                                          Attachment(s): GreenMax Meeting
                                                          Minutes_KT_040516.pdf




                                                                   Page 56 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 59 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                               Beginning Bates /   Ending Bates
Number                                   Witness                                                                   Location
1819    4/11/2016                        Orion witnesses Email from Ken Ta to Anne Friscia                         OTB01150686         OTB01150694

                                                          Subject: Fw: Shunho Meeting Notes

                                                          Attachment(s): Shunho Meeting
                                                          Minutes_KT_040816.pdf

1820    2/23/2013                        Chiu, Ni,       Email from Camerabug Email to Chris Morrison; cc:         NSE00004511         NSE00004514
                                         Lupica, Aniceto Juan Carlos Carreto

                                                          Subject: Re: I didn't forget about you…I'm working on
                                                          the person

1821    12/31/2012                       Experts; Orion Income Statement-Month Trend (Actuals + Forecast)          OTB00000001         OTB00000001
                                         witnesses      For the Twelve Months Ending December 31, 2012

1822    12/31/2014                       Experts; Orion Income Statement-Month Trend (Actuals + Forecast)          OTB00000002         OTB00000002
                                         witnesses      For the Twelve Months Ending December 31, 2014

1823    12/31/2013                       Experts; Orion Income Statement-Month Trend (Actuals)                     OTB00000003         OTB00000003
                                         witnesses      For the Twelve Months Ending December 31, 2013

1824    12/31/2015                       Experts; Orion Income Statement-Month Trend (Actuals)                     OTB00000004         OTB00000004
                                         witnesses      For the Twelve Months Ending December 31, 2015

1825    12/31/2017                       Experts; Orion Income Statement-Month Trend (Actuals + Forecast)          OTB00000005         OTB00000005
                                         witnesses      For the Twelve Months Ending December 31, 2017

1826    12/31/2016                       Experts; Orion Income Statement-Month Trend (Actuals + Forecast)          OTB00000006         OTB00000006
                                         witnesses      For the Twelve Months Ending December 31, 2016

1827    12/2012                          Experts; Orion   December 2012 -- YTD Shipments by SKU                    OTB00000008         OTB00000008
                                         witnesses
1828                                     All witnesses   Image of Synta Factory                                    OTB03709105         OTB03709105
1829                                     All witnesses   Image of Synta Factory                                    OTB03709106         OTB03709106
1830                                     Chiu            James Chiu Photo                                          OTB03709107         OTB03709107
1831    8/9/2014                         Zona            The Private International Cartels (PIC) Data Set: Guide
                                                         and Summary Statistics, 1990-2013                         OTB03709108         OTB03709144
1832    10/18/2013                       Chiu, Ni,       Email from Joyce to James -Junwen Chiu.                   NSE02189882         NSE02189884
                                         Lupica, Aniceto Subject: Re: Order No. 01/14 for Kosmos

1833    12/18/1996                       All witnesses    Wayback Machine - Meade Instruments Corporation
                                                                                                                   OTB03709145         OTB03709145
1834    6/12/2004                        All witnesses    Web Archive - Meade Instruments Corporation - About
                                                          Meade
                                                                                                                   OTB03709146         OTB03709148
1835    11/13/2013                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".          NSE00075241         NSE00075242
                                         Lupica, Aniceto Subject: Re: Re: new kosmos files

1836    12/4/2004                        All witnesses    Web Archive - Celestron -- Latest News
                                                                                                                   OTB03709149         OTB03709161
1837    4/8/2005                         All witnesses    Web Archive - Celestron -- Latest News
                                                                                                                   OTB03709162         OTB03709164
1838    8/2/2008                         All witnesses    Web Archive - Celestron.com/Company Information
                                                                                                                   OTB03709165         OTB03709167
1839    12/16/2013                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".          NSE02190734         NSE02190736
                                         Lupica, Aniceto Subject: Re: Re: Ningbo prices

1840    10/5/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".          NSE02188650         NSE02188651
                                         Lupica, Aniceto Subject Re: Fw: Meade Agency in Europe

1841    8/7/2014                         Chiu, Ni,       Email from Joyce to James Chiu.                           NSE02184980         NSE02184982
                                         Lupica, Aniceto Subject: Fw: Order#07/14

1842    5/20/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".          NSE00074897         NSE00074899
                                         Lupica, Aniceto Subject: Re: Fw: R: REQUEST FOR PHOTO
                                                         TRIPODS




                                                                   Page 57 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 60 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                         Beginning Bates /   Ending Bates
Number                                   Witness                                                             Location
1843    7/3/2014                         Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE00076171         NSE00076173
                                         Lupica, Aniceto Subject: Re: Re: OPTEX:Eyepiece kit in hard case

1844    3/29/2015                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE01880159         NSE01880159
                                         Lupica, Aniceto Subject: Re: Fwd: new order

1845    11/25/2014                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".     NSE00076508        NSE00076512
                                         Lupica, Aniceto Subject: Re: Fwd: prices needed ; Attachments: Sarge
                                                         Plus Accessories
1846    7/14/2015                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".     NSE00034232        NSE00034236
                                         Lupica, Aniceto Subject: Re: Fwd: [RE]RE: question about Skywatcher
                                                         909EQ3-2 .too at Ningbo Sunny factory ?
1847    12/30/2011                       All witnesses Wayback Machine - Meade.com > LX80 Series
                                                                                                              OTB03709168        OTB03709169
1848    5/11/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".     NSE00075158        NSE00075167
                                         Lupica, Aniceto Subject: Re: Re: Elite Coleman CDB767AZ1 and
                                                         Rokinon DB797AZ1 bar code
1849    4/23/2013                        All witnesses Wayback Machine - Meade.com > LX600 Series
                                                                                                              OTB03709170        OTB03709171
1850    1/22/2014                        Chiu, Ni,       Email from nbsunny to Joyce "hcsynta".               NSE02190610        NSE02190612
                                         Lupica, Aniceto Subject: Re: Re: mail and prices

1851    1/12/2014                        All witnesses    Web Archive - Celestron - Company Information
                                                                                                             OTB03709172         OTB03709174
1852    12/22/2013                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE00075236         NSE00075238
                                         Lupica, Aniceto Subject: Re: Re: new 2014 price list - Ningbo

1853    3/16/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce Huang             NSE00074554     NSE00074554
                                         Lupica, Aniceto "hcsynta".
                                                         Subject: Infinity 76 / 5000PCS
1854    12/9/2013                        Chiu, Ni,       Email from Joyce Huang to James-Junwen Chiu.            NSE02191748
                                         Lupica, Aniceto Subject: Re: 2014 Price list for Sarge PLUS ( Pentaflex
                                                         )
1855    3/20/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Sonam Frasi.            NSE00075208     NSE00075209
                                         Lupica, Aniceto Subject: Re: RE: Kosmos Telescope 60700 for US
                                                         market
1856    2/8/2014                         All witnesses Wayback Machine - Meade Instruments Completes
                                                         Merger
                                                                                                                 OTB03709175     OTB03709176
1857    6/24/2014                        All witnesses Web Archive - Meade > The Company
                                                                                                                 OTB03709177     OTB03709178
1858    2/19/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".        NSE00076156     NSE00076157
                                         Lupica, Aniceto Subject: Reply: Re: Fwd: OPTEX:90x600 w/AZ3
                                                         available ?
1859    2/11/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".        NSE02193258     NSE02193258
                                         Lupica, Aniceto Subject: Re: mount

1860    5/19/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE00074895         NSE00074896
                                         Lupica, Aniceto Subject: Re: Fw: REQUEST FOR PHOTO TRIPODS

1861    9/28/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE02188654         NSE02188655
                                         Lupica, Aniceto Subject: Re: Fw: Meade Agency in Europe

1862    3/26/2017                        All witnesses   Web Archive - Meade - The Company                   OTB03709179         OTB03709180
1863    9/26/2019                        All witnesses   Celestron Webpage - Home / About Us / Historic
                                                         Milestones                                          OTB03709181         OTB03709194
1864    3/27/2014                        Chiu, Ni,       Email from Joyce Huang to James-Junwen Chiu.        NSE00074681         NSE00074684
                                         Lupica, Aniceto Subject: Re: forecast and changes

1865    3/18/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE02184345         NSE02184345
                                         Lupica, Aniceto Subject: FW: Kosmos Telescope 60700 for US market ;
                                                         Attachment: KOSMOS USA 20140319
1866    7/1/2014                         Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE00075293         NSE00075294
                                         Lupica, Aniceto Subject: Re: Re: sun filters question

1867    8/31/2015                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE01852133         NSE01852148
                                         Lupica, Aniceto Subject: Re: Fw: 20x50 hand telescope




                                                                   Page 58 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 61 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring      Description                                              Beginning Bates /   Ending Bates
Number                                   Witness                                                                  Location
1868    9/14/2016                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce Huang              NSE00028436         NSE00028437
                                         Lupica, Aniceto "hcsynta".
                                                         Subject: Re: FW: PD for StarBlast 4.5 EQ
1869    10/20/2015                       Chiu, Ni,       Email from Joyce Huang to James-Junwen Chiu.             NSE02183835         NSE02183836
                                         Lupica, Aniceto Subject: FW: Fwd: Missing parts from EQ2 mounts

1870    11/20/2013                       Chiu, Ni,       Email from "nbsunny@vip.sina.com" to Joyce Huang NSE00076123                 NSE00076130
                                         Lupica, Aniceto Subject: RE: FW: samples needed and some questions

1871    8/9/2015                         Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".         NSE01863898         NSE01863901
                                         Lupica, Aniceto Subject: Re: RE: Orion Warranty Inserts PDF

1872    9/26/2019                        All witnesses Meade Webpage - The Company                             OTB03709195            OTB03709196
1873    11/18/2013                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".      NSE02180438            NSE02180438
                                         Lupica, Aniceto Subject: 2014 Pricing
                                                         Attachments: 2014 - Auriga.xls; 2014 - DORR.xls;
                                                         2014 - Elite.xls; 2014 optique AZGT.xls; 2014 -
                                                         Orion.xls; 2014 - OVL.XLS; 2014 Price list for Taiwan
                                                         Synta 20131119.xls; 2014 - Wald.xls; 2014 - Ziel.xls;
                                                         2014 - SKGOTO.xls
1874    4/15/2015                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".      NSE01880486            NSE01880492
                                         Lupica, Aniceto Subject: Re: Fwd: PO NB-01 + binoculars + URGENT

1875    12/4/2013                        Chiu, Ni,       Email from Joyce Huang to James-Junwen Chiu.             NSE02184390         NSE02184393
                                         Lupica, Aniceto Subject: Fw: L/C

1876    7/1/2015                         Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".         NSE01845465         NSE01845465
                                         Lupica, Aniceto Subject: Fw: REQ 50775 and 50776 ; Attachments:
                                                         IMG_0004.pdf; IMG_0005.pdf
1877    12/12/2013                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".         NSE02193027         NSE02193027
                                         Lupica, Aniceto Subject: RE: eyepieces

1878    11/3/2017                        Orion witnesses First Amended Antitrust Complaint for Violations of
                                                         Sherman Act § 1; Cartwright Act (Cal. Bus. & Prof.
                                                         Code § 16700 et seq.); Unfair Competition (Cal. Bus. &
                                                         Prof. Code § 17200 et seq.)

1879    12/8/2013                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".         NSE02193295         NSE02193295
                                         Lupica, Aniceto Subject: Re: Ziel new price

1880    9/24/2019                        Zona            Updated Table 2: Damages from Overcharge to Expert
                                                         Report of Douglas Zona, Ph.D
1881    11/26/2013                       Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE02191300              NSE02191300
                                         Lupica, Aniceto Subject: Re: Re: ; Attachments: 2014 Price list for
                                                         Taiwan Synta 20131119.xls
1882    4/10/2014                        Chiu, Ni,       Email from James-Junwen Chiu to Joyce "hcsynta".    NSE00074952              NSE00074952
                                         Lupica, Aniceto Subject: Re: Fw: Tchibo

1883    10/15/2013                       Chiu, Ni,       Email from Miriam Monje to Lenora Cabral.                NSE00531438         NSE00531445
                                         Lupica, Aniceto Subject: Guests visiting Mexico in November ;
                                                         Attachments: MOU LIMING.jpg; WU
                                                         HUANQUAN.JPG; SHENG DAR TSON.jpg; QI
                                                         YONG.JPG; NI WENJUN & LOU JIJUN.JPG; XV
                                                         JIANCHI.jpg


1884    6/10/2015                        Ta, Moreo        Email from Ken Ta to Peter Moreo                      OTB00243053           OTB00243056
                                                          Subject: Approval Needed for XT8 Silver Anniversary
                                                          Edition ; Attachments: XT8 Silver Anniversary Edition
                                                          Justification.xls




                                                                   Page 59 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 62 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1885    4/10/2017                        Peters          Email from Steve Peters to Bella Hua                  OTB00276715         OTB00276783
                                                         Subject: RE: 8987 Sample ; Attachments: 9_16 x 7_16
                                                         Teflon Tube McMaster Carr.JPG; D0371_REV_F_Left
                                                         Side Panel XT10+.dwg;
                                                         D0371_REV_F_Left Side Panel XT10+.idw;
                                                         D0371_REV_F_Left Side Panel XT10+.pdf;
                                                         D0372_REV_F_Right
                                                         Side Panel XT10+.dwg; D0372_REV_F_Right Side
                                                         Panel XT10+.idw; D0372_REV_F_Right Side Panel
                                                         XT10+.pdf; DO371_REV_F _Left Side Panel
                                                         XT10+.ipt; DO371_REV_F _Left Side Panel
                                                         XT10+.stp;
                                                         DO372_REV_F _Right Side Panel XT10+.ipt;
                                                         DO372_REV_F _Right Side Panel XT10+.stp;
                                                         Telescope Support
                                                         Review and Redesign.ipj; PL 8987AJ XT10 PLUS
                                                         Base Kit Rev D AG modified.xis
1886    12/27/2012                       Orion witnesses Email from Kevin Ritschel to Pedro Pereira               OTB00344178      OTB00344180
                                                         Subject: RE: compact dob ; Attachments: XT8 Compact
                                                         Dob Evaluation 12-27-12.xls
1887    9/25/2015                        Peters, Ta      Email from Steve Peters to Ken Ta                        OTB01086994      OTB01086995
                                                         Subject: Justification for SS IV 150 Mak ; Attachments:
                                                         SS IV 150mm Mak-Cass justification.xls
1888    5/22/2015                        Ta, Moreo       Email from Ken Ta to Peter Moreo                         OTB01137433      OTB01137436
                                                         Subject: FW: Updated justification for MN190 ;
                                                         Attachments: MN190 justification - REV C.xls
1889    8/28/2013                        Peters          Email from Steve Peters to Kevin Ritschel                OTB02718589      OTB02718590
                                                         Subject: SkyScanner 100 PLUS justifiaction ;
                                                         Attachments: Skyscanner 100 PLUS justification.xls
1890    3/2/2015                         Peters, Ta      Email from Steve Peters to Ken Ta                        OTB01086829      OTB01086832
                                                         Subject: Justification for RCs ; Attachments: 6in RC -
                                                         justification.xls; 8in RC - justification.xls; 10in RC -
                                                         justification.xls
1891    11/16/2016                       Moreo,          Email from Peter Moreo to Jason Espinosa                 OTB00309603      OTB00309605
                                         Espinosa        Subject: FW: Email from Michael Sun

1892    6/27/2013                        Orion witnesses Email from Kevin Ritschel to jasona@telescope.com     OTB01512587         OTB01512596
                                                         Subject: FW: RE: Samples

1893    11/14/2013                       Orion witnesses Email from Kevin Ritschel to jasona@telescope.com     OTB01560485         OTB01560487
                                                         Subject: FW: FW: Samples

1894    9/20/2019                        Orion witnesses Summary of public searches of the corporate
                                                         registration information on Synta Technology
                                                         Corporation ; From Lee and Li, Attorneys-at-Law to
                                                         Mr. Ronald J. Fisher                                  OTB03709197         OTB03709198
1895    9/20/2019                        Orion witnesses Injury of Basic Information of the Company and Its
                                                         Branches.                                             OTB03709199         OTB03709200
1896    9/20/2019                        Orion witnesses Inquiry of Basic Information of the Company and Its
                                                         Branches (details)                                    OTB03709201         OTB03709201
1897    9/20/2019                        Orion witnesses Service of public information inquiry
                                                                                                               OTB03709202         OTB03709202
1898    9/20/2019                        Orion witnesses Basic Information of Manufacturer
                                                                                                               OTB03709203         OTB03709203
1899                                     Experts; Orion   Total Gross Sales 2018_2019_Jan_Aug.xlsx             OTB03708083         OTB03708083
                                         witnesses
1900                                     Experts; Orion   XT10 Plus Justification - REV C.xls                  OTB03667169         OTB03667169
                                         witnesses
1901                                     Experts; Orion   XT6 Plus Evaluation - final cost.xls                 OTB03667170         OTB03667170
                                         witnesses
1902                                     Experts; Orion   90mm mak GoTo - Justification.xls                    OTB03667338         OTB03667338
                                         witnesses
1903                                     Experts; Orion   127mm mak GoTo - justification.xls                   OTB03667339         OTB03667339
                                         witnesses
1904                                     Experts; Orion   XT8 collapsible - justification.xls                  OTB03667364         OTB03667364
                                         witnesses




                                                                   Page 60 of 61
                        Case 5:16-cv-06370-EJD Document   342
                                                    APPENDIX A Filed 09/30/19 Page 63 of 63
                                             Plaintiff Optronic Technologies, Inc.'s Trial Exhibits List

Exhibit Date ID      Date Admitted       Sponsoring       Description                                          Beginning Bates /   Ending Bates
Number                                   Witness                                                               Location
1905    10/27/2015                       Peters, Moreo    Email from Steve Peters to "Nancy_Synta"             OTB03670744         OTB03670745
                                                          Subject: StarSeeker IV 150 Mak-Cass #13166
                                                          Attachments: PD 13166, Starseeker IV 150 GoTo Mak-
                                                          Cass, Rev B.doc

1906    4/11/2016                        Peters, Moreo    Email from Steve Peters to Bella Huang           OTB03671016             OTB03671023
                                                          Subject: RE: StarSeeker 102mm refractor?
                                                          Attachments: PD xxxxxx, StarSeeker IV 102mm
                                                          refractor, Rev A.doc
1907    8/9/2016                         Peters, Moreo    Email from Steve Peters to Bella Huang           OTB03672627             OTB03672642
                                                          Subject: New product: SkyQuest XT10 PLUS #8987 ;
                                                          Attachments: PD 8987, SkyQuest XT10 PLUS, Rev
                                                          B.doc; PL 8987, XT10 PLUS Base Kit Rev_B.xls;
                                                          D0375_REV_B_ TopBasePlate.PDF;
                                                          D0370_Layout_Rev.B.DWG; D0370
                                                          _Layout_Rev.B.PDF; D0371_REV_D_Left Side Panel
                                                          XT10+.dwg; D0371_REV_D_Left Side Panel
                                                          XT10+.pdf;
                                                          D0372_REV_D_Right Side Panel XT10+.dwg;
                                                          D0372_REV_D_Right Side Panel XT10+.pdf;
                                                          D0373_REV_B_FrontBrace_XT10Plus.PDF; D0373
                                                          _REV_B_FrontPanel_XT10Plus.DWG;
                                                          D0374_REV_C_GroundBasePlate.DWG; D0374
                                                          _REV_C_GroundBasePlate.PDF; D0375_REV_B_
                                                          TopBasePlate.DWG

1908    4/29/2015                        Peters, Moreo    Email from Steve Peters to "Nancy_Synta"           OTB03677453           OTB03677456
                                                          Subject: Bringing back the MN190 ; Attachments: PD
                                                          9978, 190mm F5. 3 Makusutov-Newtonian OTA, Rev
                                                          C. doc

1909    12/5/2016                        Peters, Moreo    Email from Alan Grantz to Steve Peters             OTB03684616           OTB03684640
                                                          Subject: Re: FW: RE: Orion Monster Parallelogram
                                                          Mount ; Attachments: Autocad 2013 DWG format.zip;
                                                          Autocad 2000 dwg format.zip; Monster Parallelogram
                                                          Binocular Mount 9-26-16 R1.pdf

1910    7/16/2013                        Peters, Moreo    Email from Steve Peters to "Jlei122128"              OTB03686720         OTB03686725
                                                          Subject: RE: Looking for manufacturer to make
                                                          smartphone holder
                                                          Attachments: SteadyPix_Universal_label.pdf;
                                                          100506_C.pdf; 100506C.stp; 100508-.pdf; 100508_-
                                                          .stp; 101000-.pdf; 101000-.stp; 101001-.pdf; 101001-
                                                          .stp; 101003-.pdf; 101003-.stp; 101004-.pdf; 101004-
                                                          .stp; 10100SA.pdf; 10100SA.stp; 101008-.pdf; 101008-
                                                          .stp; 201000-.pdf

1911    5/15/2015                        Peters           Email from Steve Peters to Gary E. Hart             OTB03677608          OTB03677613
                                                          Subject: RE: Drawing revisions for Monster
                                                          Parralelogram
1912    1/19/2016                        Peters           Email from Steve Peters to Marko Kudjerski ; Cc:    OTB03680316          OTB03680330
                                                          David Whipps; Michael Goodman; Zheng Liu
                                                          Subject: RE: Starry Night 7: Orion Special Edition
1913    4/7/2017                         Peters, Ta       Email from Alan Grantz to Steve Peters ; Cc: Ken Ta OTB03684785          OTB03684786
                                                          Subject: Re: Projected completed
                                                          Attachments: DO371_REV_E_Left Side Panel
                                                          XT10+.stp; DO372_REV_Eright Side Panel XT10+.stp


1914    12/16/2014                       Peters           Email from Steve Peters to James Chiu                OTB03694412         OTB03694414
                                                          Subject: RE: RE: Filter for Orion 20141105




                                                                   Page 61 of 61
